 GRANITE CONSTRUCTION CO. 205Granite Construction Company and International Union of Operating Engineers, Local 428, AFLŒCIO and Laborers™ District Council of the State of Arizona including Locals 383 and 479, a/w Laborers™ International Union of North Amer-ica, AFLŒCIO and Transport Local Delivery and Sales Drivers, Warehousemen and Helpers, Construction, Mining, Motion Picture and Tele-vision Production, State of Arizona, Local Union No. 104, a/w International Brotherhood of Teamsters, AFLŒCIO  Granite Construction Company and International Union of Operating Engineers, Local 428, AFLŒCIO, Petitioner and Laborers™ District Council of the State of Arizona including Locals 383 and 479, a/w Laborers™ International Union of North America, AFLŒCIO, Petitioner and Transport Local Delivery and Sales Drivers, Warehouse-men and Helpers, Construction, Mining, Motion Picture and Television Production, State of Ari-zona, Local Union No. 104, a/w International Brotherhood of Teamsters, AFLŒCIO, Peti-tioner. Cases 28ŒCAŒ12629, 28ŒCAŒ12633, 28ŒCAŒ12660, 28ŒCAŒ12651, 28ŒRCŒ5256, 28ŒRCŒ5257, and 28ŒRCŒ5258 November 29, 1999 DECISION, ORDER, AND DIRECTION BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On April 12, 1996, Administrative Law Judge Clifford H. Anderson issued the attached decision.  The General Counsel filed exceptions, the Respondent filed an an-swering brief,1 the General Counsel filed a reply brief, and the Charging Party Operating Engineers filed a reply brief.  The Respondent filed exceptions, the General Counsel filed an answering brief, the Charging Party Operating Engineers filed cross exceptions and an an-swering brief, the Charging Party Teamsters filed excep-tions and a brief, and an answering brief, and the Re-spondent filed briefs in reply to the General Counsel, Operating Engineers, and Teamsters.2  The Association of General Contractors filed an amicus brief, and the AFLŒCIO filed an amicus brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.                                                                                                                        1 The Respondent filed a motion to strike certain portions of the General Counsel™s brief, and the Laborers and the General Counsel filed a brief opposing this motion.  We deny the Respondent™s motion to strike. 2 The Respondent filed a motion to correct the administrative law judge™s decision, and the General Counsel filed an opposition to that motion.  We deny the Respondent™s motion.  The Respondent also filed a motion to strike the judge™s conclusions with respect to Sec. 8(a)(1). We deny the motion. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,3 and conclusions only to the extent consistent with this Decision, Order,4 and Direction.  This case involves Respondent™s relationships with three UnionsŠOperating Engineers, Teamsters, and La-borers.  Each Union represented a construction unit pur-suant to Section 8(f) and a nonconstruction unit (rock, sand, and gravel) pursuant to Section 9(a).5 The Operating Engineers and the Teamsters struck on July 14.  The Laborers honored that strike (beginning July 15) and then struck on their own on July 18.  As discussed below, we conclude that all such activity was in breach of no-strike clauses and was unprotected.  Thus, we reach the following conclusions:  1. For the reasons stated by the judge, we agree that the Respondent did not violate Section 8(a)(3) when it discharged Teamsters-represented employ-ees for striking in violation of a no-strike clause;  2. For the reasons stated by the judge, we agree that the Respondent did not violate Section 8(a)(5) and (1) when it withdrew recognition from and re-fused to bargain with the Teamsters, Operating En-gineers and Laborers as representatives of the em-ployees in the construction units;6  3 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   4 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 5 The judge found, and we agree, that the three rock, sand and gravel units are not, and have never been, within the building and construction industry as that term is used in Sec. 8(f) of the Act. Therefore, he found that the provisions of Sec. 9(a) governed those bargaining relationships.  In a case decided just before the Respondent commenced operations in Arizona, the Board found that, by its terms, the Arizona Rock Products agreement applied ﬁonly to bona fide commercial plant operations, and will not be considered as applying to job-site construction, sub-contract plant operations, or the establishment of an operation for the primary purpose of servicing a particular job or project.ﬂ  Based on this, the Board found that the agreement applied primarily to commercial manu-facturing operations which do not involve ﬁthe provision of labor whereby materials and constituent parts may be combined on the build-ing site to form, make or build the structure common to the construc-tion industry.ﬂ  Therefore, the Board found that the bargaining relation-ships were governed by Sec. 9(a) of the Act.  See Teamsters Local 83 (Various Employers), 243 NLRB 328, 332 (1979).  Here, the agree-ments with each of the rock, sand, and gravel units contain identical language limiting the scope of the agreement to bona fide commercial plant operations.  We find that the inclusion of this language, combined with the fact of the Board™s decision prior to the Respondent commenc-ing operations in Arizona, support the judge™s finding that the bargain-ing relationship between the Respondent and the three rock, sand and gravel units were governed by the provisions of Sec. 9(a) of the Act. 6 John Deklewa & Sons, 282 NLRB 1375 (1987). 330 NLRB No. 19  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2063. Contrary to the judge, we find that the Re-
spondent did not violate Section 8(a)(3) and (1) 
when it discharged Operating Engineers-represented 
employees who engaged in strike activity on July 14. 
4. Contrary to the judge, we find that the Re-
spondent did not violate Section 8(a)(5) and (1) 

when it withdrew recogn
ition from the Operating 
Engineers, Teamsters and Laborers in the non-
construction units.  
5. In light of our findings regarding the status of 
the Operating Engineers™ strike, we find that the La-

borers represented employees were engaged in un-
protected strike activity on July 15 and 18, 1994.
7  Thus, the discharge of the Laborers-represented em-

ployees was lawful. 
Factual Findings
8 The facts, as more fully se
t forth by the judge, are as 
follows.  The contract between the Respondent and the 
Operating Engineers expired on May 31, 1994.  Bargain-
ing began in late May.  The Operating Engineers and the 
Respondent met on July 5 and agreed to extend their con-

tract until the next scheduled meeting on July 11.  The 
Respondent met jointly with the Operating Engineers and 
the Carpenters on July 11.
9   Sometime in the afternoon, 
the Carpenters announced that they would not attend 
further sessions until the differences between the Operat-
ing Engineers and the Respondent were worked out.  
Carpenters Representative Rick Mills agreed to Granite 
Labor Relations Director Rolleri™s request to keep the old 
contract in place until the next bargaining session with 

Carpenters, even though another bargaining session had 
not been scheduled. As to the Operating Engineers, the 
testimony is at variance.   
The Respondent™s witnesses testified that, while the 
Carpenters were leaving, and after their agreement was 

reached, Rolleri immediately 
asked Operating Engineers 
Representative Dennis Teel if he too would agree to keep 

the Operating Engineers™ agreement with the Respondent 
in place until their next scheduled meeting on July 19.  
The Respondent™s witnesses te
stified that Teel nodded 
affirmatively.  Teel specifi
cally denied that any such 
exchange occurred.  Other Operating Engineers represen-

tatives corroborated his deni
als.  The Carpenters™ repre-
sentative, while not denying that it occurred, testified that 
the activity associated with their departure might have 
caused them not to hear Rolleri™s question to Teel.   
                                                          
                                                           
7 All dates are in 1994 unless noted otherwise. 
8 Elections in each of the construc
tion units were conducted on De-cember 9, 1994, pursuant to a Stipulat
ed Election Agreement.  In each 
unit challenged ballots were determina
tive of the results.  The hearing 
on challenged ballots was consolidat
ed with the hearing on the unfair 
labor practice complaints.  Based on our findings in this decision, we 
have set forth, infra, in our Direction, the ballots to be counted to de-
termine the results of the elections
. 9 Although the Carpenters Union was negotiating with Respondent 
during these events, it is not a party to this case. 
On the afternoon of July 13, the Operating Engineers 
representative, Dennis Teel, informed the Laborers rep-
resentative, Emilio Torres, of Teel™s decision to take the 
Operating Engineers out on strike.  Operating Engineers 
Representative Teel contacted his counsel and obtained 
the language of a letter to send to the Respondent.  At the 
end of the workday on July 13, the Operating Engineers 

sent a letter by facsimile to Granite ﬁterminating the oral 
agreement to extend the c
ontract effective July 14, 
1994.ﬂ  Teel signed the letter on behalf of the Operating 
Engineers.  (The Teamsters sent a similar letter by fax on 
the same day.)   
On July 14, the Operating 
Engineers and the Teamsters 
commenced an economic strike
 against the Respondent.  
On July 15, the Laborers sent the Respondent a letter by 
facsimile asserting that they were not engaging in an 
economic strike at that time. 
 At the end of the working 
day on July 15, the Respondent decided to fire all strik-
ing employees represented by the Operating Engineers 
and the Teamsters.  It fired 
73 employees represented by 
the Operating Engineers a
nd 41 employees represented 
by the Teamsters.  The discha
rge letters stated that each 
employee was being discharged for engaging in improper 
strike activity prohibited by the contract.  At the same 
time, 14 members of the Labor
ers-represented units were 
discharged for honoring the pi
cket line.  Over the week-end, the wording on the Operating Engineers™ and Team-
sters™ picket signs was changed to protest the Respon-
dent™s ﬁunfair labor practice.ﬂ   
On the morning of July 18, the Laborers commenced a 
strike against the Respondent, picketing its operations 
with signs that proclaimed an unfair labor practice strike 
against the Respondent.  As
 Laborers-represented em-
ployees were identified by the Respondent as participat-

ing in the strike, or refusing to
 go to work because of the 
picket line, they were terminated for participating in the 
strike. Ten Laborers-represented employees were dis-
charged between July 18 and 25.  In all, 24 Laborers-
represented employees were ultimately discharged.  
The Laborers™ contract, which included a no-strike 
clause barring economic or sympathy strikes, had been 

extended until the next scheduled bargaining session on 
July 26.  The Respondent and the Laborers™ representa-
tive met at the scheduled bargaining session on July 26. 
At that time the Respondent distributed a letter indicating 
that the contracts had been in
 effect up to the scheduled 
bargaining session and that strike activity before that 
time was in violation of the agreements. The letters an-
nounced that the contracts were expired, were not to be 
extended further, and that the Respondent repudiated the 

expired agreement and the existing bargaining relation-
ship.10    10 The Respondent had distributed similar letters to the Teamsters 
and the Operating Engineers on July 19 and 25, respectively. 
 GRANITE CONSTRUCTION CO. 207Administrative Law Judge™s Decision  
The judge found that the Op
erating Engineers™ strike 
was lawful, that the discharge of the striking Operating 
Engineers-represented employees
 who participated in the 
strike on July 15 was unlawful, and that the Engineers™ 
strike was converted to an un
fair labor practice strike at 
that point. The judge found 
that each of the witnesses 
testified honestly as to what he recalled regarding the 

discussions at the bargaining table on July 11.  However, 
he found that the testimony did not clearly establish that 
the Operating Engineers agreed 
at the July 11 meeting to 
extend their agreement to the next scheduled bargaining 

session.  The judge further explained that ﬁTeel™s down-
ward look and nod of his head occurring thereafter, as 
again described by Haworth and Rolleri, were not in re-
sponse to the unheard extension question, but rather 
some other circumstance not recalled by any witness nor 
otherwise identified on this record.ﬂ  The question was 
asked, as the Respondent™s agents testified, but it was not 
heard.  In the confusion of the moment, a misunderstand-
ing occurred.  In sum, the j
udge found that the Operating 
Engineers bargainers did not believe that they had agreed 
to extend the contract before they went on strike. 
The judge also found that 
the Laborers™ contract in-
cluded a no-strike clause barring economic or sympathy 

strikes, and that it had been extended until the next 
scheduled bargaining session on July 26.  He further 
found that a substantial number of Laborers-represented 
employees honored the Operating Engineers strike.  
Since that strike did not become an unfair labor practice 

strike until the discharge of the Operating Engineers-
represented employees, which discharge occurred simul-
taneously with the discharge of the Laborers, the judge 
found that the discharge of the employees in the Operat-
ing Engineers units could not have influenced the deci-
sions of the Laborers-represented employees to honor the 
picket line on July 15.  The judge found that the 14 La-
borers-represented employees
 who withheld their ser-
vices on July 15 while their contract with its no-strike 
clause was still in effect were lawfully discharged for 
doing so.  
The judge further noted that, on July 18, the Laborers 
Union called a strike.  Between July 18 and 25, Laborers-
represented employees participating in the strike were 
discharged.  Since the Laborers™ contract was still in ef-
fect with its prohibition of economic and sympathy 
strikes, the judge sought to determine whether the strike 
was caused in part by the unlawful discharge of the Op-
erating Engineers, thereby making it an unfair labor prac-
tice strike.  Gaywood Mfg Co.,
 299 NLRB 697 (1990).  
The judge found, based on a history of collaborative bar-
gaining, close working circum
stances and mutual aid and 
support, that the discharge of the 73 Operating Engi-

neers-represented employees was a factor in the Labor-
ers™ initiating their strike on July 18, and in the Laborers-
represented employees honoring the strike thereafter.  
Therefore, the judge found that the Laborers strike be-

ginning on July 18 was an unfair labor practice strike 
from its inception, that the 
Laborers-represented employ-
ees were unfair labor practice strikers, and that the con-
tract limits on economic and sympathy strikes did not 
apply to those employees who struck in protest of the 
Respondent™s unfair labor practices.   
Exceptions 
The Respondent excepts, inter alia, to the judge™s find-
ing that the Operating Engineers™ contract was not ex-

tended.  It contends that the documentary and testimonial 
evidence supports its contention that the Operating Engi-
neers™ agreement remained in
 effect through July 19, 
1994, the date of the next scheduled meeting.  Specifi-
cally, the Respondent contends 
that Teel agreed at the 
July 11 meeting to extend the Operating Engineers™ con-
tract, and that the July 13 letter to the Respondent advis-
ing it that the Operating Engineers were going out on 
strike contains an admission that lends support to that 
contention.  The Respondent argues that the language in 
Teel™s July 13 letter ﬁtermina
ting the oral agreement to 
extend the contractﬂ indicates
 that there had been an 
agreement.  Moreover, by stating in the letter that it was 
ﬁeffective 7/14/94ﬂ it implied that when the letter was 
sent there was an agreement in place.   
Analysis  
We find merit in the Respondent™s exception and its 
contention that the Operating Engineers™ contract with its 
no-strike clause was in effect at
 the time of the strike.  In 
light of the variation in the parties™ testimony, it is criti-
cal that we examine the do
cumentary evidence to shed 
light on what the parties believed they had agreed to at 
the July 11 bargaining session.  We agree with the Re-
spondent that the judge erred in failing to recognize that 
the Operating Engineers™ July 13 letter to the Respondent 
contained an admission that there had been an oral 
agreement to extend 
the Operators™ contract.  The letter, 
sent by facsimile on July 13, stated: 
 This is to inform you that, because we are not making 
any progress on finalizing our collective bargaining 
agreement, Local 428 [of the Operating Engineers] is 
terminating the oral agreement to extend the contract, 
effective July 14, 1994.   
 Although the judge acknowledged the existence of the 
letter, he accorded it no weight
 in light of his findings 
that the Operating Engineer
s™ witnesses had testified 
honestly to what they recalle
d.  We find that the judge 
erred in failing to accord wei
ght to the Operating Engi-
neers™ admission in the letter.  We further find that that 
admission clearly supports the 
testimony of the Respon-
dent™s witnessesŠwhich the 
judge also credited in mak-
ing what he acknowledged were Solomonic credibility 
resolutionsŠthat, after obtaining the
 Carpenters™ agree-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 208ment to extend their contract, Respondent™s representa-
tive, Rolleri, specifically asked Operating Engineers 
Representative Teel if he too 
would agree to extend their 
old contract and that they observed Teel nodding 
affirmatively.
11  We therefore reverse the judge and find 
that there was an oral agreem
ent to extend the Operating 
Engineers™ contract until the next bargaining session on 
July 19.12  As we have found that the Operating Engineers™ con-
tract with its no-strike provision was in effect, we find 
that the strike activity wa
s unprotected and the dis-
charges were not in violation of Section 8(a)(3) and (1) 
of the Act.  Accordingly, we reverse the judge™s finding 
of a violation.  We further find that the Operating Engi-
neers™ rock, sand, and gravel unit, which was governed 

by Section 9(a) of the Act, was substantially depleted by 
the discharges and that the Respondent was therefore
 entitled to withdraw recognition 
and refuse to bargain.  
Consequently, we also reverse the judge™s finding of an 

8(a)(5) and (1) violation.
 Marathon Electric
, 106 NLRB 
1171 (1953).
13 We have found that the Operating Engineers engaged 
in unprotected strike activity
, and that the Respondent 
did not violate Section 8(a)(3) and (1) when it discharged 
those striking employees.  Consequently the Laborers™ 
strike, which the judge found was motivated in part by 
the discharge of the Operating Engineers, is also unpro-
tected.  That is, there was a no-strike clause in effect, and 
the strike was not an unfair labor practice strike.  Accord-
ingly, we reverse the judge™s finding that the Respondent 
violated Section 8(a)(3) and (1) when it discharged La-
                                                          
 11 We find that the letter, which was 
sent 2 days after the alleged oral 
agreement was made, speaks for itsel
f and cannot be minimized simply 
by concluding, as the judge did here, that the Operating Engineers™ 
witnesses subsequently testified honestly as to what they believed oc-
curred.  See Royal Motor Sales
, 329 NLRB 760 3 fn. 10 (1999) (citing 
Island Creek Coal Co
., 292 NLRB 480, 488Œ489 (1989), enfd. mem. 
899 F.2d 1222 (6th Cir. 1990) (judge™s conclusion that witness lied 

about reasons for information request
 not determinative in light of 
documentary and other undisputed evidence)). 
12 Member Hurtgen notes that there is testimony that Teel™s affirma-
tive nod was in response to a different matter.  In light of the July 13 

letter, Member Hurtgen is skeptical
 about that testimony.  However, 
even crediting that testimony, Memb
er Hurtgen would reach the same 
result.  That is, if Teel failed to respond to the suggestion of contract 
extension, that silence would be es
pecially troublesomein light of the 
judge™s finding that there was a pattern in earlier bargaining sessions of 

discussing extensions and new meeting dates at each bargaining ses-
sion.  He notes that there is no dispute that the Carpenters reached an 
extension agreement and that Teel heard them do so.  Further, the judge 

found that Rolleri attempted to reach
 an agreement with the Operating 
Engineers.  Teel testified that the subject of extensions and new meet-
ing dates came up at the end of meeti
ngs.  If, at this point in the bar-
gaining, Teel did not wish to main
tain the status quo, he should have 
made his position clear to the Respondent.  In circumstances such as 

these, Member Hurtgen would place the burden on the party seeking to 
change the status quo to put the othe
r party on notice.  He would find 
that in this instance, the Operating Engineers did not meet their burden. 
13 As noted above, the construction unit
s were governed by Sec. 8(f), 
and thus withdrawal of recognition in those unit
s was clearly lawful, 
even apart from 
Marathon, 
supra
. borer represented employees for engaging in strike activ-
ity.  We further find that the Laborers™ rock, sand and 
gravel unit, which was governed by Section 9(a) of the 
Act, was substantially depleted by the discharges and 
that the Respondent was entitled to withdraw recognition 
and refuse to bargain.  Accordingly, we reverse the 
judge™s finding of an 8(a)(5) and (1) violation.  
Similarly, as noted earlier, we adopt the judge™s find-
ings that the Respondent did not violate the Act by dis-

charging Teamsters-represente
d employees who struck in 
violation of a no-strike clause.  The Respondent also did 
not violate the Act by withdrawing recognition of the 
Teamsters in the rock, sand 
and gravel units
 since that 
unit was substantially depleted by the discharges. 
The complaint also
 alleged multiple violations of Sec-
tion 8(a)(1) of the Act.  According to the judge, the alle-
gations involved essentially three classes of conductŠ
threats of discharge if the 
employees did not abandon the 
strike and return to work; statements that the unions were 
out and would never get back
 in the workplace; and in-
ducements to return to work.  The judge explained that 
the conduct at issue is permissible or impermissible de-
pending on the protected charact
er of the strikes involved 
and the nature of the Respondent™s bargaining obliga-
tions.  The judge found that the Respondent violated the 
Act by making these statements.  Consistent with our 
findings that the striking employees represented by the 
Operating Engineers, Laborers, and Teamsters engaged 
in unprotected conduct, we c
onclude that the statements 
were lawful.   
As we have not found merit in any allegation of the 
complaint, we order the complaint dismissed. 
ORDER The complaint is dismissed. 
DIRECTION IT IS DIRECTED 
that the Regional Director for Region 
28 shall, within 14 days from
 the date of this Decision, 
Order and Direction, open and count the ballots of the 
individuals listed below.  The Regional Director shall 
then serve on the parties a revised tally of ballots and 
issue the appropriate certification.  
 Teamsters Unit Case 28ŒRCŒ5256: 
Barton, Bryan 
Briggs, Jimmy 
Burney, William 
Byron, Christopher 
Corrales, Joe 
Figueroa, Henry 
Freyenhagen, Lee  
Gauthier, Richard 
Gilmore, Martin 
Lender, Dennis 
Linegar, Larry 
Martinez, Ramon 
McCan, Lawrence 
Montoya, Quirino 
Moreno, Robert 
               Mosier, Thomas      
                    W. III 
Nelson, Christen 
Ramon, William 
Shumaker, Mark 
Sipe, James 
  GRANITE CONSTRUCTION CO. 209Stalcup, Raymond 
Taylor, Charles 
Wilson, James 
 Further, if necessary
, the Regional Director shall inves-
tigate and
 determine the eligibility of Messrs. Ron 
Dennee and James Michaels. 
Operating Engineers Construction Unit Case 28ŒRCŒ
5257: 
 Abeyta, Ernesto   Johnson, Walter 
Anderson, Cleo  Keith, Marion 
Bejarano, Ray  Kirkendall, David 
Borquez, Francisco Mackey, Robert 
Bray, Greg  Minor, Steve 
Broquez,Victor  Moran, John 
Canady, William  Moss, Brian 
Carroll, Charles  Nelson, Steven 
Castano, Ernest  Ochoa, Manuel 
Clark, Douglas  Paugh, Daniel 
Cole, Stewart  Powell, Ray 
Crowe, Scott  Pursley, Debra 
Daugherty, Charles Roe, Charles 
Dodemont, Shayne Rose, Robert 
Fenn, Jason  Rossen, Frank 
Finch, Michael  Shew, Michael 
Garcia, Richard  Sibley, Richard 
Henry, George III  Simmons, Stanley 
Glomski, Thomas  Stock, Gary 
Granillo, Ernie  Storm, George 
Guerro, Juan Jose  Sturgis, Douglas 
Herbert, David  Turner, Kevin 
Hernandez, Juan or 
   John S   Urschel, Charles 
Housler, Chad  Wagner, Jim 
Howard, William  Watson, Earl 
Hughes, James   Weber, John 
Jackson, Robert  Werland, David 
Jackson, Charles  Wetterstorm, Mark 
Jacobs, Rufus   Wilharm, Clinton 
Johnson, Chester  Wofford, Bill 
Bowman, Bernard 
Bernal, Frederico 
 Investigate and determine the eligibility of the follow-

ing voters
 in the event the opening of the ballots found 
eligible is not determinative of the election:   
Garrett, Donald 
Hiltunen, Louis 
Lincoln, Richard 
Sarrah, Kevin 
Weller, Fred 
White, Larry 
 Laborers™ Construction Unit Case 28ŒRCŒ5258: 
 Broughton, John  Dekens, Bryan 
Gonzales, Enrique  Gradillas, Endurado 
Green, Ronald  Hawkins, Logan 
Hernandez, Tony  Huff, Chad 
Lee, Jacob  Major, Rex 
Newman, Paul  Nikitas, Angelo 
Olivas, Miguel  Rau, Mardy 
Sharp, Leroy  Turgis, Chad 
Tellez, Alredo  Urbina, Jesus 
Zilko, Mike    
 Buckner, Roy  Diggins, Daniel 
Escamillas, Jess  Esquivel, Hector M. 
    Jr. 
Gonzales, Joe   Esquivel, Hector M. 
    Sr. 
Granillo, Guillermo Pachero,Richard 
Gresham, Jimmy  Dojaque, Zeferino B. 
Jarvis, Justin  Padilla, Adalberto 
Van Alstine, Ron  
 As necessary, investigate and
 determine the eligibility 
of Daniel S. Diaz and Ronnie Diaz. 
 Lewis S. Harris, Esq.
 and Richard H. Smith
 and Peter N. My-danis, Esqs., for the General Counsel. 
Richard K. Walker 
and Thomas D. Arn, Es
qs. (Streich Lang), 
of Phoenix, Arizona, for the Respondent/Employer.
 Michael J. Keenan, Esq. (Ward, Keenan & Barett), 
of Phoenix, Arizona, for the Charging Party/Petitioner, Operating Engi-
neers. 
Barry E. Hinkle, Esq. (Van B
ourg, Weinburg, Roger & Rosen-
feld), 
of Oakland, California, for the Charging Party/ 
Petitioner, Laborers.
 Stanley Lubin, Esq., 
of Phoenix, Arizona, for Charging the 
Party/Petitioner, Teamsters. 
DECISION AND REPORT ON CHALLENGED BALLOTS 
STATEMENT OF THE 
CASE CLIFFORD H. A
NDERSON, Administrative Law Judge.  I heard 
the above-captioned cases in Phoenix, Arizona, in 25 days of 
trial extending from May through
 September 1995.  The matter 
arose as follows 
I.  THE UNFAIR LABOR PRACTICE CASES On July 15, 1994, the International Union of Operating En-
gineers Local 428, AFLŒCIO (the Charging Party Operating 

Engineers, the Petitioner Operating Engineers, the Operating 
Engineers or the Operators) filed a charge with Region 28 of 
the National Labor Relations Bo
ard (the Region) docketed as 
Case 28ŒCAŒ12629 against Granite Construction Company 
(the Respondent or the Employe
r).  The charge was amended 
on October 31, 1994. 
On July 15, 1994 the Laborers™ District Council for the State 
of Arizona including Locals 383 and 479, affiliated with the 
Laborers™ International Union 
of North America, AFLŒCIO (the Charging Party Laborers, 
the Petitioner Laborers or the 
Laborers) filed a charge with the Region, docketed as Case 28Œ
CAŒ12633, against the Respondent and, on July 27, 1994, filed 
a second charge with the Re
gion, docketed as Case 28ŒCAŒ
12660, against the Respondent. The charge in Case 28ŒCAŒ
12660 was amended on October 31, 1994. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 210On July 22, 1994, the Transport, Local Delivery and Sales 
Drivers, Warehousemen and He
lpers, Construction, Mining, 
Motion Picture and Television Production, State of Arizona, 
Local No. 104, an affiliate of the International Brotherhood of  
Teamsters, AFLŒCIO (the Charging  Party Teamsters, the Peti-
tioner Teamsters, or the Teamsters and, collectively with the 
Operators and the Laborers, the Charging Parties or the Unions) 
filed a charge with the Regi
on docketed as Case 28ŒCAŒ12651 
against the Respondent. The ch
arge was amended on October 31, 1994. 
On August 31, 1994 the Regional Director for Region 28 
(the Regional Director) issued an order consolidating cases, 
consolidated complaint and notice of hearing respecting the 
above-captioned unfair labor prac
tice cases.  The 
consolidated 
complaint was amended on December 2, 1994, and at various 
times during the hearing.  The Respondent filed timely answers 
to the complaint and amended complaints. 
Briefly, the consolidated complaint as amended alleges four 
categories of conduct.  First, th
e complaint alleges that the Re-
spondent had long recognized the Unions as individual exclu-

sive representatives of six bargaining unitsŠa rock, sand and 
gravel employees unit and a co
nstruction employees unit for 
each Charging PartyŠpursuant to Section 9(a) of the National 
Labor Relations Act (the Act), 
the Respondent withdrew recog-
nition of each Union respecting its represented units and there-

after failed and refused to recognize and bargain with each 
Union respecting those units; th
ereafter unilaterally changing 
terms and conditions employment
 of unit employees without 
resuming recognition and bargaining.  The complaint alleges 
that the Respondent™s actions in so doing violated Section 
8(a)(5) and (1) of the Act. 
Second, the complaint alleges that the Operators and the 
Teamsters commenced an economi
c strike against the Respon-dent on or about July 14, 1994. The complaint alleges that on 
July 18, 1994, the Laborers commenced an unfair labor practice 
strike against the Respondent a
nd the economic strikes of the Operators and the Teamsters were converted to unfair labor 
practice strikes in consequence of
 the unfair labor practices of 
the Respondent. 
Third, the complaint alleges that on and after July 15, 1994, 
the Respondent terminated stri
king employees and other em-
ployees who honored the picket lin
es in violation of Section 8(a)(3) and (1) of the Act.  Fourth and finally, the complaint 

alleges a host of incidents in which various agents of the Re-
spondent made statements to em
ployees violative of Section 
8(a)(1) and in some cases 8(a)(5) of the Act. 
The Respondent admits that it had long recognized and bar-
gained with the Unions with respect to certain bargaining units, 

that it withdrew that recognition and thereafter refused to bar-
gain with the Unions respecting 
its employees.  It argues, how-
ever, that it was legally privileged to withdraw recognition and 
had no obligation to continue or resume bargaining, so that its 
conduct was at no time in violation of Section 8(a)(5) of the 
Act. 
The Respondent admits that it di
scharged certain of its em-
ployees for going on strike and/or supporting the strikes of the 
Teamsters, the Operating Engineers and the Laborers.  It al-
leges further, however, that the strikes were at all times illegal 
strikes undertaken in contraventio
n of valid no-strike provisions 
of  current collective-bargaining agreements.  The Respondent 

avers that employees™ conduct in joining these illegal strikes 
was not protected under the Act and therefore the employees™ 
discharges in consequence thereo
f were not in violation of Sec-tion 8(a)(3) and (1) of the Act. 
 Finally Respondent denies that 
the various allegations of convers
ations in violation of Section 
8(a)(1) and Section 8(a)(5) of the Act occurred as alleged in the 

complaint or, in all events, violated the Act. 
II.  THE REPRESENTATION CASES
 On July 22, 1994, the Teamster
s filed a petition with the Re-
gion, docketed as Case 28ŒRCŒ5256,
 seeking an election in a 
unit of all drivers and truck mechanics and their apprentices in 
the Respondent™s construction operations in the State of Ari-
zona.  On July 26, 1994, the Operators filed a petition with the 
Region, docketed as Case 28ŒRC
Œ5257, seeking an election in 
a unit of all equipment operators, servicemen, grade checkers, 

heavy equipment mechanics and their apprentices employed in 
the Respondent™s construction operations in the State of Ari-
zona.  On August 15, 1994, the Laborers filed a petition with 
the Region, docketed as Case 
28ŒRCŒ5258, seeking an election 
in a unit of all laborers in th
e Respondent™s construction opera-
tions in the State of Arizona. 
The parties entered into Stipulated Election Agreements ap-
proved by the Regional Director on November 9, 1994.  Elec-
tions in each unit were conducted on December 9, 1994.  In 
each unit a very substantial number of challenged ballots were 

determinative of the results of the election. 
On January 9, 1995, the Region
al Director issued an order 
directing hearing on challenged ballots, consolidated cases and 
notice of hearing. The Order held that the challenged ballots 
raised substantial issues of fact and credibility best resolved by 
a hearing.  The designated heari
ng officer was directed to hold 
a hearing for purposes of resolv
ing the challenges and thereaf-
ter to ﬁprepare and cause to be served upon the parties a report 
containing resolutions of credibility of witnesses, findings of 
fact and recommendations to 
the National Labor Relations Board as to the disposition of th
e challenges.ﬂ  Finally, the 
Order directed that the hearing on challenged ballots be con-
solidated with the hearing on the consolidated unfair labor prac-
tice complaints described above. 
FINDINGS OF FACT
 All parties were given full opport
unity to participate at the 
hearing, to introduce relevant evidence,
1 to call, examine, and 
                                                          
 1 Two separate disputes arose during the trial respecting Federal 
Mediation and Conciliation Service Mediator Peter Cinquemani.  The 
Respondent subpoenaed Mr. Cinquema
ni, the Federal Mediation and 
Conciliation Service moved to quash the subpoena and I granted the 
motion based on current Board doctrine that mediators may not be 
required to appear and give testim
ony in Board unfair labor practice 
trials respecting their actions as medi
ators.  Thereafter,  the Respondent 
adduced evidence respecting what was said by Mr. Cinquemani in 
conversations with the Respondent™s agen
ts in the course of bargaining.  
The General Counsel and the Chargi
ng Parties objected to any evidence 
of what Mr. Cinquemani said  on the same grounds offered in support 
of the ruling quashing the subpoena of the FMCS agent.  They argued 
in effect that. if it was proper to quash a subpoena directed to a media-
tor,  it should also be proper to sust
ain a timely objection to receipt of 
evidence respecting what he said or did in negotiation. 
I ruled and reaffirm here my belie
f that the Board and court cases 
addressing the subpoena or other co
mpelled trial attendance testimony 
of a FMCS Mediators are explicitly 
limited in their reach and rationale 
to the question of whether or not the physical presence and testimony of 
a Mediator may be compelled.  The cases do not address whether or not 
other evidence of a Mediator™s words and actions may be received into 
evidence if otherwise relevant.  In the instant case Mr. Haworth testi-
 GRANITE CONSTRUCTION CO. 211cross-examine witnesses, to argue orally, and to file posthear-
ing briefs. Upon the entire record
2 herein, including helpful briefs from 
the General Counsel, the Charging Party Teamsters,
3 the Charging Party Operating Engineers and the Respondent, and 
from my observation of the witn
esses and their demeanor, I 
make the following findings of fact.
4 I.  JURISDICTION
 The Respondent is a California St
ate corporation with an of-
fice and place of business in Tucson and other places in the 

State of Arizona where it is engaged in general heavy and 
highway construction and in the production and sale of rock, 
sand and gravel, and other aggregate products.  The Respondent 
in the course and conduct of 
its business operations annually                                                                                             
 fied to a conversation with Mr. Ci
nquemani.  Absent clear Board au-
thority on the issue,  I ruled it was 
inappropriate to create or apply a 
new privilege which, as all privilege
s must,  acts to deprive the parties 
of the right to introduce otherwise relevant evidence at trial.  No con-
trary authority having been advanced on brief,  I reaffirm my ruling 
here.  If a party seeks to create a 
new evidentiary privilege in Board 
proceedings,  the party must first c
onvince the Board.  The role of a 
judge is to follow the law not make it. 
The testimony of Haworth respecting what Cinquemani said, while 
not rejected on the basis of the argued privilege discussed supra, re-

mains subject to the normal limitations
 on hearsay set forth in the Fed-
eral Rules of Evidence.   Hearsay objections  were also advanced and 
argued by the Charging Parties regarding Haworth™s attributions.  I 
have reviewed the te
stimony and find no exception under the rules of 
evidence to receive what Haworth claimed Cinquemani said to the 
Respondent™s agent at a meeting on July 19 for the truth of the events 

on July 11.  Thus, although the stat
ements attributed to Cinquemani 
occurring on July 19 include the statement that he had been surprised 
by the events occurring on July 11, such an assertion does not qualify 
the statement as a present sense im
pression or excited utterance excep-
tion to the hearsay rule under Federal Rules of Evidence 803(1) or (2).  
Further  I do not find Federal Rules of Evidence catchall sections 
803(24) or 804(b)(5) applicable to Cinquemani™s remarks.  Accord-
ingly, I have limited the use of
 Haworth™s testimony respecting Cin-
quemani™s statements. 
2 The record was corrected in part by an earlier order in response to 
various parties™ motions.  Thereafter the parties requested that the court 
reporters certifiy certain additional changes to the record which correc-
tions the parties by joint motion moved thereafter that I adopt.  That 
latter motion is granted. 
The record,  particularly respecting the spelling of the names of nu-
merous employees and challenged vo
ters, was sadly variant.  Differ-
ences in the spelling of individuals
™ names between the Regional Direc-
tor™s Order Directing Hearing on Cha
llenges, the parties™ stipulations 
and the Respondent™s payroll records have generally been reconciled in 
favor of the payroll records to the extent those records provide full 
names and,  where necessary, in favor 
of the spellings used in the stipu-lations of the parties. 3 The General Counsel moved that a portion of the Charging Party 
Teamsters™ brief be struck as an 
improvident and immaterial attack on 
counsel in the litigation.  The Charging Party Teamsters™ opposed the 
motion on the grounds that its argument 
in its brief was relevant to and 
offered in support of its motion for an award of litigation expenses.  
Based on the limited theory of relevance proffered by the Charging 
Party Teamsters the motion to strike is denied. 
4 As a result of the pleadings and the stipulations of counsel at the 
trial, the parties substantially reduc
ed the disputes of fact regarding 
collateral matters.  Where not otherwise noted,  the findings herein are 

based on the pleadings, the stipulat
ions of counsel, or unchallenged 
credible testimonial or documentary 
evidence.  Based on the record as a 
whole and the results on the merits set forth below, the motions for 

costs and fees made during the litigation are denied. 
enjoys revenues in excess of $500,000 and during the same 
period purchases and receives in interstate commerce at its 
Arizona places of business, goods
 and materials valued in ex-
cess of $ 50,000 from point
s outside the State. 
The complaint alleges, the answer admits, and I find that the 
Respondent is now and has been at all times material an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
II.  LABOR ORGANIZATIONS At all times material, the International Union of Operating 
Engineers Local 428, AFLŒCIO, 
has been a labor organization 
within the meaning of Section 2(5) of the Act. 
At all times material, the Laborers™ District Council for the 
State of Arizona including Locals
 383 and 479, affiliated with 
the Laborers™ International Un
ion of North America, AFLŒ
CIO, has been a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
At all times material, the Transport, Local Delivery and 
Sales Drivers, Warehousemen and Helpers,  Construction, Min-
ing, Motion Picture and Televi
sion Production, State of Ari-zona, Local No. 104, an affiliate of the International Brother-
hood of Teamsters, AFLŒCIO has been a labor organization 
within the meaning of Section 2(5) of the Act. 
III.  THE UNFAIR LABOR PRACTICE ALLEGATIONS
 A.  Events   
1.  Background 
The Respondent is a California corporation engaged in gen-
eral heavy and highway constructi
on in various States  with its headquarters in Watsonville, California.  In 1980 the Respon-
dent established its Arizona branch in Tucson, Arizona, and has 
since that time operated within Arizona as a construction con-
tractor and as a producer of rock, sand, gravel, and other mate-
rials used in the construction industry.  The events in contro-
versy herein deal exclusively 
with the Respondent™s Arizona 
operations. Dwight (Ted) Haworth Jr. has been the Respondent™s  Ari-
zona branch manager since 1987.  
At relevant times, collective-bargaining negotiations for the Arizona operation were con-

ducted by the branch manager and the Respondent™s Watson-
ville, California headquarters based labor relations manager.  
During the 1994 negotiations,  the Labor Relations Manager 
was Thomas Rolleri. 
The Respondent commenced its 
Arizona operations in May 
1980 by acquiring the assets of an
 existing entity, New Pueblo 
Constructors, including its real 
property, gravel pits, permits, 
heavy construction equipment, 
plant equipment and rolling 
stock.  The Respondent  since that time has continuously been 
engaged in the business of he
avy and highway construction 
contracting and the production of 
rock, sand, and gravel within 
the State of Arizona. At the time of its start up in Arizona, the Respondent recog-
nized the Unions herein as representatives of the relevant craft 
employees in separate bargaining units for its  rock, sand, and 
gravel (sometimes referred to as plant) operations and its con-
struction operations.  As part of this process in 1980 the Re-
spondent joined and assigned its negotiating rights to the Ari-
zona Building Chapter of the As
sociated General Contractors, 
an association representing employers in the construction in-

dustry, and adopted the then current Master Labor Agreement 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 212of the Arizona Building Chapter of the Associated General 
Contractors which applied to its construction units.  The Re-
spondent also joined the Arizona Rock Products Association 

and adopted its labor agreements
 applicable to the Unions™ 
crafts in the plant operations.  In 1982 the Respondent with-
drew from the multiemployer associations and at all times 
thereafter bargained on its own behalf with each of the Unions 
respecting their craft employees in separate construction and 
plant units. From its 1980 inception in Arizona, to the events in contro-
versy herein,  the Respondent and the Unions maintained con-
tinuous relations respecting the three pairs of bargaining units 
represented by each Union with each Union negotiating a series 
of contract pairs covering pl
ant and construction work with 
Respondent.  Thus six bargaining units, a separate rock, sand 
and gravel unit and a separate construction unit for each craft 
represented by the three Charging Parties, were covered by a 
series of individual unit collective-bargaining agreements from  
1980 until the final contracts™ expiration in 1994.   
2.  1994 collective bargaining
5 a.  Overview 
The six collective-bargaining agreements between the 
Charging Parties and the Responde
nt by their terms expired on 
May 31, 1994. Each of the agr
eements provided that there 
would be no strikes, picketing,
 work stoppages, slowdowns, or 
other disruptive activity for any reason by the Unions.  They 
also provided that employees in
volved in such activities would be subject to discharge. 
Also expiring at that time was a collective-bargaining agree-
ment between the Respondent and the Arizona Carpenters 
District Council (the Carpenters) covering a single unit of the 
Respondent™s carpenter constructi
on employees.  A series of 
collective-bargaining negotiations between the Respondent and 
the signatory unions involving
 both individual sessions with 
particular labor organizations and group sessions involving two 
or more unions were conducted in the months of May through 
July 1994 respecting these seven bargaining units.   
Haworth and Rolleri represented the Respondent and the in-
dividual unions were represented 
by their own personnel.  The 
Charging Party Operators were represented by Dennis Teel, 
business manager, and Repres
entatives Don Ferguson and Henry Montaño.  The Charging
 Party Teamsters were repre-
sented by Business Representative Robert  (Bob) Jones and 
Steward Robert Wilson.  The 
Charging Party Laborers were 
represented by Representatives 
Rene Torres and Ermilio Tor-
res.  The Carpenters were represented by Secretary/Treasurer 
Rick Mills,  Local 408 President and Business Representative 
Bill Martin, and Don Fornear.  A Federal Mediation and Con-
ciliation Service Mediator, Peter 
Cinquemani Jr., attended final 
sessions.  
Not all individuals were present at every bargaining meeting.  
Notes of the sessions were take
n by various individuals with 
varying degrees of completeness. 
Substantial testimony as well 
as various bargainers™ notes and affidavits describing the ses-
sions was received into evidence.  The sessions generally,  with 
special focus on the discussions and agreements respecting 
contract extensions,  
were closely litigated. 
                                                          
                                                           
5 All dates hereinafter refer to 1994 unless otherwise indicated. 
b.  Initial sessions 
Approximately six bargaining se
ssions were held in May be-
fore the contracts expired by thei
r terms.  Ted Haworth testified 
that in the initial sessions, discussions were held respecting 

procedural rules for the negotiations
, but that that status of the 
contracts beyond their May 31 f
acial expiration date was not 
discussed until that date approached.  At that time, Haworth 
recalled, there ﬁwas an agreement to extend, a general agree-
ment, that if we schedule a new negotiating session the prede-
cessor agreement would stay in effect until that negotiating 
session.ﬂ  Haworth™s bargaining notes do not make mention of 
this agreement, but he testified that his notes were sketchy and 
he did not write down all that occurred. 
Tom Rolleri testified that in the last bargaining session in 
May, attended by the Operating Engineers and the Carpenters, 
there was an: 
 agreement by the parties to continue the agreements in effect 
beyond their scheduled expiration date from one negotiation 
session to the next scheduled negotiation session automati-
cally.  Or actually through the next negotiation session.  
 He testified that he asked for the same agreement from each of 
the other crafts at their last 
bargaining session in May because 
ﬁwe wanted to have continuatio
n of the agreement during the 
pendency of negotiations.ﬂ  Rolleri
 specifically testified that 
each Union agreed to such a procedure.
6 Don Feguson denied that a blanket automatic extension pro-
cedure was either discussed or agreed to, but that in later ses-
sions specific agreements to extend the contract to the next 
session were made. Dennis Teel 
testified that discussion of 
contract extension occurred on May 24 or 25.  He testified: 
 We basically came out of the discussions with theŠthe un-

derstanding that at the end, if it did go past expiration date that 
we would, you knowŠwe had the understanding that we 
would acknowledge orally to one another if we wanted to ex-
tend the agreement. 
 Teel recalled that a proposal wa
s made to automatically extend 
the agreement, but that he pref
erred to keep his options open 
and therefore did not agree to do so automatically.  He testified 
that  ﬁmy position was that if at the end of a meeting we agreed 
with the other side and acknowle
dged to one another which was 
the case, then we would extend it to the next meeting. 
Rene Torres testified that  the Laborers reached agreement 
with the Respondent at the bargaining session on May 24 to 
extend the collective bargaining agreement.  He initially an-
swered  a question of counsel for the Charging Party Laborers: 
 Q. Did the Laborers agree with Granite Construction 
that as long as the next negotiation session was set at the 
end of any negotiating session, that the agreement would 
remain in full force and effect? 
A. Yes. 
 Torres subsequently testified  
that the old agreement was ex-
tended until a new agreement was reached.  At that point in his 
testimony he  specifically recalled that this broader extension 
 6 Rolleri identified Bob Jones as th
e agent who agreed to this proce-
dure on behalf of the Teamsters,  De
nnis Teel on behalf of the Operat-
ing Engineers, Rick Mills for the Carpenters, and Ermi
lo Torres for the 
Laborers. 
 GRANITE CONSTRUCTION CO. 213agreement was reached as opposed to one limited to a meeting 
to meeting extension. 
Bob Jones recalled that befo
re the contract expired: 
 we discussed what was going to happen after the 31st [of 
May], and I told them that we 
would agree to continue work-
ing on a day-to-day basis, and that I would not personally take 
any action on behalf of the Teamsters for work stoppage 
without notifying them. 
 Jones identified this as an ag
reement to a ﬁday-to-day exten-
sion.ﬂ  He specifically denied that the Teamsters™ extension 
agreement was on a bargaining meeting to bargaining meeting 
basis. Indeed he testified he di
d not have the authority to enter 
into such an agreement respecting the Respondent and that he 
would never make such an agreement without the requisite 
authority.  He testified that it was a practice with the Teamsters 
to enter into a longer extension agreement than day to day only 
with employers who agree to apply the new agreement retroac-
tively and that such an agreem
ent had never been forthcoming 
from the Respondent.  He testified 
further that he had a discus-
sion with his superior at the time, Terry Moser, respecting con-
tract extensions in the negotia
tions with the Respondent and 
after discussing the fact that the Respondent would not commit 

to a retroactive application of 
any new agreement, Moser gave 
him only the limited authority to extend the contract on a day 
by day basis, as described above. 
Martin testified that the Carpenter™s essentially automatically 
agree in most negotiations to extend the expiring contract until 
a new agreement is reached and did so  in the instant  negotia-
tions.  He corroborated Jones™ denials that any agreement was 
entered into by the Teamsters to extend the contract from one 
bargaining to the date of 
the next scheduled session. 
The various bargaining notes of the sessions contain no ref-
erence to extension discussion until the June 9 bargaining ses-
sion.7  Rolleri™s notes for that session refer to extending the 
agreements from ﬁmeeting to meeting.ﬂ  Bill Martin™s notes 

describe an exchange between T
eel and Rolleri during the June 
9 session:    D.T. Can we go meeting to meeting 
T.R.  Until notice is given? 
D.T. We need to understand 
T.R. The current agreement that has expired   
we™ll work under the agreement from meeting to meet-ing  Martin testified that these entries in his notes reflected an ex-
change respecting extension of the contract on a meeting to 

meeting basis.  He further testified Teel agreed to such an ex-
tension. c.  Later sessions 
Bargaining continued through June and into the first part of 
July.  Respondent™s agents Roller
i and Haworth testified that as 
bargaining progressed during this 
period, there were rumors of 
a possible strike which caused th
em to seek specific confirma-
tion from the Unions at each bargaining session that the rele-
vant contract would be extended
 to the next bargaining session. 
Union Agents Teel, Ferguson, Martin, and Jones testified that 
                                                          
 7 The June 9 session was apparently a session with the Carpenters 
and Operating Engineers, but Jones fo
r the Teamsters was also in atten-
dance.  Jones testified that he a
ttempted to attend as many Operating 
Engineers bargaining sessions as 
he could during the negotiations. 
while some extensions were discussed and agreed to at some 
meetings, this was s
poradically rather than consistently done. 
A bargaining session was held on
 July 5 attended by the Re-
spondent,  the Carpenters and the 
Operating Engineers.  Rolleri 
testified that at the session the bargainers agreed to hold the 
next bargaining session on July 
11 and he asked: ﬁDo we still 
have agreement to keep the agreement in effect from one nego-
tiation session through the next
 scheduled negotiation ses-
sion[?]ﬂ and that Teel and Mills 
on behalf of their organizations 
each responded with an affirmative ﬁyes.ﬂ  Haworth corrobo-
rated Rolleri™s testimony of such an exchange at the end of the 
meeting. Bill Martin™s notes and testimony indicate that on July 5,  af-
ter Rolleri proposed a new bargaining session on July 11 and 
after the date and time were confirmed by the bargainers, the 
following exchange took place: 
 Tom Rolleri says, ﬁOkay, status quo until then.ﬂ  Dennis Teel 
says, ﬁYes.ﬂ  Tom Rolleri says, ﬁWe™ll keep the agreement 
we™ve got in place.ﬂ  And, Dennis Teel says, ﬁYes.ﬂ  Rick 
Mills says, ﬁYes.ﬂ 
 A bargaining session was held on
 July 6 attended by the Re-
spondent represented by Haworth and Rolleri and the Team-
sters represented by Jones and W
ilson. Rolleri testified that due 
to Jones™ vacation commitments, the parties agreed to hold their 
next bargaining session on July 25. 
 Rolleri testified he ﬁasked 
Bob Jones if he continued to ag
ree to keep the agreement in 
effect through our next regula
rlyŠthrough our next agreed 
upon negotiation dateﬂ and that Jones so agreed.  Haworth re-
called  Rolleri ﬁtaking the leadﬂ by asking Jones: ﬁAnd the old 
agreement is extended until the next meeting; is that correct,ﬂ 
and further recalled that Jones answered: ﬁyes.ﬂ Haworth testi-
fied that an additional reason for raising the issue of contract 
extension with the Teamsters on 
July 6 was the relatively sub-
stantial period of time which was to pass until the next sched-
uled bargaining session on July 25. 
Jones testified that no discussi
on was held at the July 6 meet-
ing respecting a contract extension beyond the day to day ex-
tension that had been agreed 
upon earlier.  Bob Wilson testi-
fied: ﬁWell, I think Bob Jones, you know, as we brought up, 
Bob Jones asked for an extension, you know, what we were 
working on a day-to-day contract.  And it was agreed.ﬂ 
A bargaining session was held between Respondents and the 
Laborers on July 8.  There is no dispute that an agreement was 
reached at that session keeping the agreement in place until the 
next negotiation session to be held on July 11. 
The earlier scheduled bargaini
ng session was held on July 11 
starting at 10 a.m. attended by 
the Respondent represented by 
Haworth, and Rolleri, the Carpenters represented by Mills,  
Martin, and Fornear and, the Operating Engineers represented 
by Teel, Montaño, and Ferguson.
  Also present was Federal 
Mediator Peter Cinquemani.  Th
e negotiators at his session 
were aware that there was to be a second session that day be-
tween the Laborers and the Resp
ondent scheduled for 4 p.m. 
Martin, one of whose duties for the Carpenter™s was to take 
careful notes of the sessions, took notes of the July 11 session.  
The notes  indicate that  in th
e afternoon Mills told the others 
that the Carpenters™ negotiators had been given ﬁmarching or-
dersﬂ by their governing body because there were only two 
Carpenters™ represented employees involved in the negotia-
tions, that insufficient progre
ss was being made and that the 
Carpenter™s-representatives were ﬁwasting our time here.ﬂ  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 214Mills suggested the Carpenters
 should ﬁabstainﬂ from attending 
further bargaining sessions until the differences between the 
Respondent and the Operating Engineers were resolved.  Mar-
tin™s  notes suggest that Rolleri answered Mill™s suggestion 
with the assertion that it was the Carpentersí decision.   
After additional colloquy,  Mills told Rolleri that the Carpen-
ters and the Respondent  would 
keep  the old agreement in 
place until a new agreement wa
s consummated and Rolleri 
agreed.  Teel asserted that he wanted ﬁit to be known that the 
crafts are still together.ﬂ  Mills 
agreed and said the Carpenters 
would leave.  Teel asked for a ca
ucus before their departure and 
the parties broke for a caucus which by the notes extended from  
2:10 to  2:24 p.m. 
Martin™s notes indicate that the parties returned from the 
caucus and with the Carpenters 
still present dealt with bargain-
ing proposals until another caucus was held which extended 
from 2:51 to 4:06 p.m.  Negotia
tions again resumed with Teel distributing a final offer. Roll
eri on receiving the proposal as-
serted: ﬁObviously we™ll need some time to go through this and 
we would like to set up another 
meeting.ﬂ  Teel asked: ﬁhow long are we going to drag this
 out,ﬂ and Rolleri responded: ﬁWe™re trying to get an agreement.ﬂ  Teel then complained of 
the Respondent™s proposed reducti
ons in benefits and Haworth 
asserted the Respondent was not so proposing.  The Martin 
notes™ final entry asserts:  ﬁCarpenters out at 4:12 p.m.ﬂ   
The Operating Engineers™ representative Montaño™s notes of 
the session confirm that after the luncheon break the Carpen-
ter™s representative Mills wanted ﬁto move outﬂ because the 
sessions were wasting their time. 
 At the end of the session,  
Montaño™s notes reflect that Rolleri stated that the Respondents 
had a bargaining session with th
e Laborers at 4 p.m. and as-serted:  ﬁWe need to set anothe
r meeting date.ﬂ The notes sug-
gest that Teel complained:  ﬁHow long are we going to drag 
this out?ﬂ and argued that the Respondent was proposing to cut 
benefits,  which assertion was de
nied.  The notes then contain a 
final entry:  ﬁNext meeting set July 19 [for] 10:00 a.m.ﬂ 
Rolleri testified respecting his 
memory of what occurred at 
the end of the meeting regarding the 
issue of contract extension.   
 It occurred differently than in the previous meetings in that 

before I had a chance to raise the issue, Rick Mills of the car-
penters™ union came around the 
table and said to Ted Haworth 
and myself that they were going to continue the agreement 
into effect until we met again.  And that everything would 
stay as is until that time.  As soon as that was said by Mills, I 
swung around and looked across th
e table where Dennis Teel, 
representing the Operating Engineers, was sitting, and asked 

him if he also agreed to keep the agreement in effect through 

our next negotiation session.  And we had agreed upon a date 
when that session would be, and 
he looked down at the floor.  
His face appeared to turn red, and then he nodded his assent, 

his head went up and down. 
 Haworth testified:  Mills, at the end of the meeting, at approximately 4:00 

o™clock stood up and said, ﬁI™m
 not getting anywhere with 
these negotiationsﬂ.  He felt like theŠhe said that he felt the 

Carpenters were close to an agreement with the company and 
that he wanted to step back for a period of time and let Gran-
ite and the Operating Engineers 
work out their differences and 
then he would come back to th
e table at a late
r date. And he 
stood up and made a point that he would call us to schedule 
another meeting but we wouldn™t schedule another meeting at 
that time and made a specific point that theŠto Tom Rolleri 

that the agreement was extended to the next meeting even 
though the date wasn™t set . . . his point was that he would call 
and schedule another negotiating session but he wanted to 
take some time off and make the point that even though a date 
had not been set for another negotiating session that the old 
agreement was extended to that ne
xt meeting.  He said that to 
Tom Rolleri. . . . Okay.  Mr. Rolleri looked at Mr. Teel and 
said, ﬁAnd our agreement is extended till the next meetingﬂ, 
and Mr. Teel nodded affirmativ
ely . . . and the meeting ad-
journed because we had the Laborers waiting for us and that 

was after 4:00 o™clock and the meeting wasŠthe negotiating 
session with the Laborers was scheduled to start at 4:00 
o™clock. 
 Dennis Teel testified that at 
the end of the meeting on July 
11 the Carpenters presented a last offer.  He recalled: 
 After that the Carpenters explained to the company that they 
were going to be bowing out and theyŒyou know, I believe 
the company was somewhat shocked, too, like we were that 
they were going to leave the table until we got our business 
done.  They folded their books up and packed their bags and 
as they were filing out I believe it was Mr. Mills that asked 
Mr. Rolleri if he wanted to extend their agreement and Mr. 

Rolleri said yes.  There was not a meeting set that I can re-
member, and then Carpenters left the hall. 
 Teel specifically denied that there was any discussion after 
those events or at any other time in the session about extending 
the agreements between the Operating Engineers and the Re-
spondent to the next scheduled
 meeting on July 19.  Messen-
gers Ferguson and Montaño co
rroborated Teel™s denials. 
Mills testified that at the end of the meeting he told the Re-
spondent that he had to leave an
d that the negotiations between 
the Respondent and the Operating Engineers were not benefit-
ing the Carpenters and that they did not intend to continue par-

ticipating in the negotiations in their current state.  As he was 
leaving, he told the negotiators:  
 [T]he Carpenters would work under the agreement that ex-
pired, the previous agreement of May 31, ‚94 until both the 
Operators and the company got something closer to where we 
could get back together all of us and finish up in our agree-
ment. 
 At that point Mills gathered his 
papers and left with his negoti-
ating team.  He specifically test
ified that he did not hear any 
exchange between Rolleri or Ha
worth and Teel regarding an 
extension of the Operating Engineers agreements. 
A second bargaining session was held on July 11 attended by 
agents of the Respondent and the 
Laborers.  Rene Torres testi-
fied that it remained understood between the parties that the 
contract would remain in effect
 as long as a new bargaining 
session was scheduled.  At the July 11 session a new session 
was scheduled for July 26. 
3. The strike and related events 
a.  Prestrike events 
Dennis Teel testified that on 
the afternoon of July 13 after 
discussing the matter with Fer
guson and Montanõ he decided to 
take the Operating Engineers out on strike.  Following the 
strike decision he testified he placed a courtesy telephone call 
to Teamsters Representative Mosher who brought Laborers™ 
representative Emilio Torres into the call.  Informed of the 
 GRANITE CONSTRUCTION CO. 215Operating Engineers decision, he Teamsters determined to join 
the strike,  the Laborers did not. 
 Teel contacted his counsel and 
obtained the language of a lett
er to send to the Respondent.  
The letter was prepared and se
nt by facsimile telephonic trans-
mission and mail to the Respondent at its Tucson office just 
before the close of business on July 13.  It asserted: 
 This is to inform you that, because we are not making any 
progress on finalizing our collective bargaining agreement, 
[the Charging Party Operating Engineers] is terminating the 
oral agreement to extend the contract effective July 14, 1994.  
At that time, we will pursue all legal options to secure a col-
lective bargaining agreement 
for our members.  We stand 
ready to meet with you at any time to conclude the negotia-
tions. 
 A similar letter was sent by the Charging Party Teamsters in a 

similar manner.  When the Re
spondent™s office personnel re-ceived the two letters,  Haworth,  who was en route to San 

Diego at the time, was contacted
 and notified of the letters™ 
content.  Haworth the made preparations to return to Tucson 
and initiated various actions in anticipation of an immediate 
strike. 
b. The strikes 
(1)  Thursday, July 14, and Friday, July 15 
The morning of Thursday, July 14, the Charging Party Oper-
ating Engineers and the Charging Party Teamsters commenced 
a strike against the Respondent 
picketing its operations with 
picket signs that asserted, inter 
alia, ﬁOn strike against Granite 
ConstructionŒno contract.ﬂ  Virt
ually all Operating Engineer 
and Teamsters-represented unit employees joined the strike or 
honored the picket lines.  A s
ubstantial number of Laborers™-represented employees also honored the strikes. 
On July 15 the Operating Engineers filed the charge in Case 
28ŒCAŒ12629 against the Respondent alleging in part in the 
body of the charge form: 
 Also, on or about July 14, 1994, the employer threatened em-
ployees with termination, and 
did in fact terminate certain 
employees because they engaged in or supported a strike 

commenced by [the Operating Engineers] on or about July 14, 
1994. 
 The [C]harging [P]arty seeks, as part of the remedy in this 
case, that the Board make a determination that the strike is an 
unfair labor practice strike. 
 On the same day, the Laborers 
filed the charge in Case 28ŒCAŒ
12633 against the Respondent alleging in the body of the 

charge: 
 Since on or about July 14,  a
nd continuing to date, [the Re-
spondent] has threatened employ
ees with termination and, on 

or about July 14, 1994, it terminated employees Francisco 
Zengia, Kenneth Przyblski, and others, because said employ-
ees supported a strike initiated by the Operating Engineers.  
 The charges on their reverse side each bear the inked impres-

sion of a Regional date stamp entry: ﬁReceived 9:30 p.m. 15 
July 1994ﬂ
8                                                           
                                                           
8 I administratively notice that Region 28™s Phoenix office hours do 
not encompass 9:30 in the evening 
and conclude that the a.m.Œp.m. 
setting on the date stamp was incorrect. 
On July 15, by facsimile transmission and regular mail coun-
sel for the Laborers sent the Respondent a letter asserting  that 

the Laborers™ ﬁare not engaging 
in economic picketing at this 
time.ﬂ  The letter continued: 
 [The Laborers] believe that Granite Construction Company 
has committed and is continuing to commit unfair labor prac-
tices in violations of the National Labor Relations Act.  In that 
regard,  the [Laborers] are filing such a charge with the Board 
on this date. 
 Haworth testified to a midday telephone conversation with 
Torres in which he was assured 
that the Laborers were not on 
strike.  Torres denied that the conversation occurred. 
Guillermo Lopez, a Laborers-represented employee at the 
time, testified he attempted to enter the Respondent™s main 
facility on the 15th and found the gate locked.  He spoke to the 
guard about obtaining his pay check and was told checks would 
be distributed later that day at 
about 3:30 p.m. outside the gate.  
He testified that when he return
ed and picked up his check at a 
desk set up outside the facility along with other employees, he 
learned from those employees that the Teamsters™ and Operat-
ing Engineers™-represented empl
oyees as well as many of the 
Laborers™-represented employees had been terminated by Re-

spondent. Various witnesses called by the 
Respondent testified that the 
gates of the main Tucson facility of Respondent, while guarded 
by security staff in the early days of the strike, were not locked 
nor were any employees who wished to enter to work for the 
Respondent denied access.  Rather
, the Respondent  solicited its 
Laborers™-represented employees to come to work and initially 

expected them to do so.   
On July 14 and 15, Haworth, in
 consultation with Rolleri and 
counsel, determined to fire all striking Operating Engineers™ 
and Teamsters™-represented unit employees.
9 At the end of the working day on Friday the 15th of July, 73 employees
10 repre-
 9 Haworth placed the date of the d
ecision as Friday, July 15. Rolleri placed it on July 14 or 15. 
10 The Operator Engineers™-represented employees discharged on 
July 15 were stipulated to be: 
     Arriaga, Juan 
Avila, Jose 
     Bingham, Frederick 
Bowman,  Bernard 
     Butler, Glen 
Canady,  William 
     Casillas,  Esgardo 
Click,  Scott      Cooper,  Jon 
Corrales,  Richard 
     Crosby,  Mathew 
Cvitkovich,  Dick 
     DeLaOssa,  Abel 
Donald,  Terry 
     Drake,  John 
Dunham,  Walter H. 
     Dunham,  Walter R. 
English,  Timothy 
     Figueroa,  Richard 
Galloway  Eddie 
     George,  David 
Green,  Lewis 
     Gustafson,  Tom 
Hancock,  Kent 
     Hernandes,  Julius 
Hindman,  Raymond 
     Horne,  Rock 
Hosterman,  Stanley 
     Hulsey,  Donald 
Hunziker,  Eugene 
     Iverson,  Lester 
Jacobs,  Clinton 
     Jordan,  Charlie F. Jr. 
Jordan,  Charlie F. Sr. 
     Marsteen,  Stephen 
Martinez,  Florentino 
     McCormick,  Kenneth 
McCune,  Larry 
     McDaniel,  Bobby Joe 
McDaniel,  William 
     McNeeley,  Brian 
Mercer,  John 
     Mercer,  Timothy 
Moody,  Jeff 
     Mozingo,  Dannie 
Musselman,  Richard 
     Olivares,  Jose 
Price,  David 
     Radloff,  Kenneth 
Ramirez,  Mike 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 216sented by the Operating Engineers and 41 employees
11 repre-sented by the Teamsters were discharged by letters dated July 
15 which asserted that each empl
oyee was being discharged for 
engaging in improper strike activity prohibited by the contract.  
At the same time  14 of the Laborers™ represented unit were 
discharged.
12   Haworth testified respecting th
e Laborers™ represented em-ployees: 
 Q.  B
Y MR. HARRIS:  Okay. And some of the Laborer 
employees, Laborer represented employees, came to work 
on the fourteenth of July, isn™t that correct? 
A.  Yes.  Some of them continued to come to work for 
quite some time. 
Q.  Right.  Some came to work and left the same day, 
is that true? 
A.  Yeah, we had 
every derivation. 
Q.  And some didn™t come to work at all? 
                                                                                            
                                                           
     Renteria,  Alfredo 
Roberts,  Diane 
     Romero,  Ernesto 
Romero,  Juan 
     Sainz,  Jerry 
Scott,  Kyle 
     Scott,  Ron 
Sierra,  Pablo 
     Sipe,  Dennis 
Spelbring,  Suzzane      Stockbridge,  Jeri 
Stubbins,  George 
     Sturgis,  Douglas 
Sullivan,  Carol      Tolley,  Thomas 
Trivitt,  James 
     Tynes,  Gregory 
Tynes,  Teddy 
     Van Prooyen,  Brent 
Wallen,  Jeff 
     Watson,  Earl 
Weller,  Fred 
 11 The Teamsters™-represented employees discharged on July 15 
were stipulated to be: 
     Abeyta,  Ernesto 
Archer,  Edward 
     Arter,  Wayne 
Ashby,  Homer 
     Ballentine,  Robert 
Bates,  Paul 
     Carrasco,  Mario 
Clark,  Ricky 
     Clarke,  Connie 
Farruggia,  Salvatore 
     Fitzgerald,  Maureen 
Gauthier,  Richard 
     Gillock,  David 
Green,  George 
     Gustafson,  Susan 
Hartig,  Torry 
     Hayes,  Mina 
Hewes,  Daniel 
     Hjightower,  John 
Hull,  Dwain 
     Knipp,  Kenneth R. Sr. 
Montoya,  Quirino 
     Olm,  John 
Padilla,  Henry 
     Peck,  John 
Sandifer,  Larry 
     Sipe,  James 
Turney,  Charles 
     Walker,  Carlton 
Willis,  Roy 
 12 The parties stipulated to a to
tal of 24 discharged Laborers™-
represented employees.  The termina
tion slips put into evidence indi-
cate that 12 individuals were issued slips dated July 15, 10 were issued 
slips bearing dates in the period July 18 to 25. Two individuals, messrs. 
Ruben Gallardo and Florencio Trahin, 
did not have termination slips in 
evidence nor were their dates of termination otherwise established. The 
complaint alleges, the answer admits and the parties further stipulated 
that all the Laborers™ represented 
employees were discharged on or 
about July 15. Gallardo testified, bu
t did not address this issue. Given 
the burden of proof on the General Counsel as to the allegations of the 
complaint, I find it is appropriate to 
conclude that these two individuals 
were terminated on July 15.  Given that conclusion the 14 Laborers™ 
represented employees discharged on July 15 are: 
     Chanez, Jose 
Duarte, Jesus      Gallardo,  Ruben 
Gonzales, Joel 
     Lopez,  Guillermo 
Lugo,  Rodolfo      Meza, aureano 
Przybylski, Kenneth 
     Ruiz,  Roberto 
Sanchez, Victor 
     Sturgis, Chad 
Trahin, Ruben  
     Valdez, Carlos 
Zengia, Francisco 
 A.  That™s correct. 
Q  So those who left and those who didn™t come to 
work, they were discharged on July 15? 
A.  Well, that was nebulant, it was hard to tell with re-
gard to the Laborers who wa
s on strike.  Their counsel 
said they weren™t on strike.  So I don™t believe very many, 
if any of them, were terminated on July 15.  There may 
have been a few.   
(2) On and after July 16 
While there is little doubt the parties were active in various 
ways over the weekend of July 16 and 17, no discharges oc-
curred and the record is not clear respecting whether the Re-
spondent engaged in commercial activity or the Operating En-
gineers and Teamsters engaged in significant picketing.  Jones 
credibly testified however that over the weekend of July 16 and 

17, the placard wording on the Operators™ and Teamsters™ 
picket signs was changed to ﬁunfair labor practice.ﬂ 
On the morning of Monday, July 18, 1994, the Laborers 
commenced a strike against the Respondent picketing its opera-
tions with picket signs that proc
laimed an unfair labor practice 
strike against the Respondent. As
 Laborers were identified by 
Respondent as participating in th
e strike or refusing to go to 
work because of the picket line, they were terminated for par-
ticipating in an illegal strike.
13  Over the period July 18 through 
25 an additional 10 for a total of 24 Laborers™-represented em-ployees
14 were discharged. Their termination slips bore the 
uniform explanation: ﬁparticipation 
in illegal strike in violation 
of collective bargaining agreement.ﬂ 
On July 19, 25, and 26, the Respondent and the respective 
Unions attended their earlier sche
duled bargaining sessions.  At 
each session the Respondent distributed a letter to the particular 

Union indicating that the contract
s had been in effect up to the 
scheduled bargaining session and, th
at strike activity before that 
time was in violation of the agreements.  The letters added that 
the Unions™ conduct respecting the strike was improper and 
illegal and caused the Respondent to reevaluate its voluntary 

recognition of the Unions.  The 
letters announced that the con-
tracts were not to be extended 
further, were expired, and that 

the Respondent repudiated both the expired agreements and the 
existing bargaining relationships. The Respondent thereafter 
implemented certain changes in each unit™s terms and condi-
tions of employment and hire
d both new and previously dis-
charged employees in
to unit positions. The Respondent early on determ
ined that discharged em-
ployees were eligible to return to work and solicited them to do 
so.  Over time commencing after 
the withdrawal of recognition 
in each unit at the meetings not
ed above, some discharged em-
ployees applied for and were rehired by the Respondent in the 
 13 Some Laborers™-represented empl
oyees never returned after July 
13 and the Respondent concluded on 
and after July 18 that they were 
honoring the strike and fired them in
 consequence.  Other employees 
worked for a period and thereafter went on strike.  Thus, for example, 
James Pete worked on July 18, but refused to do so on July 22 when he 
returned for his check and was fired in consequence. 
14  The remaining  10 Laborers™-represented employees discharged 
during the period July 18 through 25 are: 
     Arvayo, Ignacio 
     Bailon,  Mercedes 
     Crater,  Daniel 
     Enriquez, Jesus 
     Escalante, Jorge 
     Miranda, Richard 
     Pedrosa,  Richard 
     Pete, James 
     Ripalda, Octavio 
     Spean,  Rexson 
  GRANITE CONSTRUCTION CO. 217bargaining units.  The Respondent
 has not again granted recog-
nition nor resumed bargaining with any of the Charging Parties. 
The three strikes apparently continue. 
4.  Conduct alleged to violat
e Section 8(a)(1) of the Act 
The General Counsel alleged a variety of statements by 
agents of the Respondent  to employees during the strike as 

independent violations of Section 8(a)(1) of the Act and, in 
some cases, also alleges the conduct to be violative of Section 
8(a)(5) of the Act.  The testimon
y respecting these events is in 
some conflict.  Importantly, how
ever, the Respondent makes a 
variety of legal arguments that
 the allegations, even if sup-
ported by the facts,  may not in the context of the strikes herein 
be found to violate the Act.  The applicability of these defend-
ing legal arguments depend in important part on my findings, 
infra, respecting whether or not a
nd, if so during what periods, 
the strikes of the Charging Partie
s were prohibited, economic or unfair labor practices strikes.  
Given this rather unusual necessi
ty of making legal determi-
nations respecting certain allegati
ons of Section 8(a)(3) of the 
Act in conjunction with determin
ing the nature of the strikes 

over time, it is appropriate to de
fer both a fuller recitation of the 
evidence offered respecting the allegations and the analysis and 
conclusions respecting them until the other allegations of the 
complaint are addressed.  Accordingly, a complete treatment of 
the Section 8(a)(1) issues is presented infra. 
B.  Analysis and Conclusions 
1.  The discharge of the Operating Engineer and Teamsters-
represented employees 
There is no dispute and, indeed
, the parties stipulated the 
specific individuals terminated by the Respondent on July 15 in 

consequence of the strikes.  
The Respondent argues that the 
discharges were proper because th
e initial strikes of the Charg-
ing Party Teamsters and Chargi
ng Party Operating Engineers 
were illegal strikes in breech of the no-strike provisions of the 
old contracts which had been 
specifically extended beyond 
their expiration dates and were in effect at the time of the 
strike™s initiation.  The Charging Parties and the General Coun-
sel strongly contest this assertion. 
The analysis of the allegations that the discharges violated 
the Act thus depend at their threshold on a resolution of just 
what occurred at the bargaining table and the legal conse-
quences thereof.  Accordingly, it is appropriate to turn initially 
to a resolution of the factual conflicts and legal implications of 
the bargaining table conduct. 
a.  Resolution of conflicting testimony respecting extension of 
the old agreements 
(1)  Overview of issues and arguments 
The Respondent argues that in the 1994 bargaining, a general 
ongoing commitment by the negotiators was made to extend the 

old contracts on a meeting to 
meeting basis, which agreement 
continued through early July negotiations and therefore ex-
tended the agreements to negotiation sessions scheduled to 
occur well after the strikes™ inception by the Unions.  Further, 
the Respondent argues that additional, if redundant, specific 
agreements were entered into between the Respondent and the 
Charging Party Teamsters on July 6 and the Respondent and 
the Charging Party Operating Engineers on July 11, to extend 
the agreements to the next scheduled session. 
The General Counsel and the Charging Parties argue that 
there was neither a general on going agreement to extend any 
Operating Engineer or Teamsters contract on a meeting to 
meeting basis, nor was their a specific agreement on July 6 or 
July 11 to extend any Operating Engineer or Teamsters agree-
ment to the next sche
duled bargaining session. 
In advancing their arguments, the parties rely on the testi-
mony of their own witnesses and attack the credibility of the 
testimony of opposing witnesses.  These arguments were under-
taken at trial and on posthearing brief by marshaling a careful, 
critical analysis of the various witnesses™ testimony and their 
supporting notes with emphasis on 
inconsistency, bias and the 
traditional impeaching techniques of trial practitioners.  Fur-
ther, each side argued a general bad faith and controlling hostil-
ity and willingness to testify fa
lsely on the part of the opposing 
witnesses which would merit disbelief in their testimony. 
(2) Gambit declinedŠno liars found 
In resolving the conflicting versions of events during the 
bargaining sessions described in pa
rt infra, it is appropriate to 
note at the onset some of the broader arguments made by the 
parties which I have found unpe
rsuasive.  In general, these 
arguments sounded in asserted 
reasons to discredit the testi-
mony of various witnesses as willfully false.   
First, I have considered and reject the arguments of the Gen-
eral Counsel and the Charging Parties that the Respondent, 
through its agents Haworth and Rolleri, was engaged in a calcu-
lated plan or course of conduct to create or provoke a situation 
in which the Unions would engage in a strike and Respondent could discharge its represente
d employees and repudiate its 
bargaining relationships with th
e Unions.  Thus, I decline to 
find that Respondent entered into the series of events in contro-
versy herein willfully and 
with knowledge aforethought, in 
effect relying on trick, deceit, an
d subterfuge to cause a strike 
which thereafter could consciously be used as pretext to justify 
the otherwise illegal course of terminating represented employ-
ees and withdrawing recognition and bargaining from the Un-

ions. I reach this conclusion for several reasons.  First, although 
the Charging Parties assert that
 Respondent engaged generally 
in bad faith bargaining, the General Counsel has not alleged 

such conduct as a violation of the Act and, without such allega-
tions in the General Counsel™s complaint, findings of  bad-faith 
bargaining are precluded.  Second, and more importantly,  
based on a close observation of 
Respondent™s agents Rolleri and, particularly, Haworth, during their testimony and in con-
sideration of the entire record herein,  I found Rolleri and Ha-
worth to be straight forward witnesses with a convincing de-
meanor.  Thus, I believed them, 
again principally the repeated 
demurrers of Haworth, when they testified that it was not their 

intention, plan or even expectation that a strike occur or that the 
Unions were being consciously 
baited or provoked by the Re-
spondent™s agents.  Further, and on the same basis, I found their 

testimony respecting what was sa
id and done during bargaining 
to be a truthful attempt to recount events as they transpired. 
I also reject Respondent™s attacks on the credibility of the 
Union™s agents on similar grounds.  Thus, Respondent would 
have me view the testimony of the Unions™ agents in light of 
their institutional interests, perceived inadequacies of de-
meanor, argued inconsistencies and, particularly as to Teel,  
purported desire in portions of the negotiations to avoid inclu-
sion of certain matters in any final written collective-bargaining 
agreement and conclude the Union witnesses were trying to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 218conceal their agreements to extend the contracts so that they 
might avoid the legal conseq
uences of their strikes. 
The Respondent argues ably and at length that the testimony 
and behavior of the Union™s agents, the wording of their July 
13 communications to the Respondent, quoted in part supra,  
their  conduct at the first strike
 meetingsŠall indicate that at 
the time they called their strike they well knew that the con-
tracts had been extended by sp
ecific agreement of the Respon-
dent, the Teamsters and the Operating Engineers, and that their 
position and testimony during the trial that such agreement was 
never entered into is simply an after the fact fabrication de-
signed to conceal the truth and produce an unjust application of 
the Act.  Thus, the Respondent 
argues that these men lied in 
their testimony and that their ve
rsion of events should be re-

jected. 
Respondent™s arguments like the General Counsel and the 
Charging Parties™, supra, fail not for want of skill in argument 
but rather because, rather singul
arly for a situation presenting 
fundamental testimonial conflicts, I formed the firm belief in 
observing the testimony of the ba
rgaining agents and in consid-
ering their demeanor in the context of the record as a wholeŠ
including the impeaching arguments and imprecations of coun-
selŠthat each Union bargaining agent witness was honestly 
endeavoring to describe the even
ts as he recalled them. Thus, I 
do not believe, and on this record explicitly reject the proposi-

tion, that the Union bargainers well knew they had agreed to 
extend the contract before th
e strike, knew they were bound to 
the no-strike terms of the contract at the time they initiated the  

strike and came to their present position only after the events, 
consummating their concealment an
d falsification by perjuring 
themselves at the trial. 
In sum, to a degree sufficiently unusual in my experience as 
a fact finder to be worthy of comment, I conclude the witnesses 
to bargaining eventsŠthe Gene
ral Counsel™s, the Respondent™s 
and the Charging Party™s allŠwere honestly testifying to what 
they recalled.   
3. Findings respecting extension 
 discussions during bargaining A simple finding that the witnes
ses were truthful does not re-
solve the credibility issues here
in.  Simple honesty is not incon-
sistent with mistake, mispercept
ion or forgetfulness.  While 
some of the testimonial variance at issue herein is susceptible to 
easy harmonization with differences
 explained by consideration 
of the different perspectives of
 the witnesses, important por-
tions of the testimony are at 
fundamental variance. Without 
resolving every difference in testimony, the critical credibility 
resolutions respecting the exte
nsions agreements during bar-
gaining appear as follows. 
I credit the testimony of the Respondent™s agents Rolleri and 
Haworth that the extension agre
ements discussed in bargaining were consistently phrased as ﬁmeeting to meetingﬂ rather than 
ﬁday to dayﬂ or ﬁuntil agreemen
t is reachedﬂ extensions.  The 
specific language appearing in th
e bargainers™ notes is consis-
tent with this assertion.  Th
e Respondent persuasively argues 
that the other versions of ex
tension agreement wording de-scribed by  witnesses were impl
ausible because extensions in 
those terms would not be likely bases for agreement.  Thus a 

ﬁday to dayﬂ extension would not have been of value to the 
employer who was seeking extensions as assurance that a sur-
prise strike would not disrupt 
his operations.  The Laborers™ 
recollection that they and the Respondent regularly agreed upon 
an extension of the old contract  ﬁuntil agreement is reachedﬂ is 
similarly unlikely.  In all events, such an agreement was far 
beyond what was admittedly discu
ssed in sessions dealing with the Teamsters and Operating Engineers™ contracts. 
I realize in making this finding that I am discrediting the 
contrary assertions of Jones,
 a witness acknowledged by the 
Respondent™s agent Haworth to be an honest man and one who 
testified credibly that he had no 
authority to enter into such an 
extension arrangement, and of Wilson, Jones™ colleague in 
negotiations.  I do so, in part, because of the persuasiveness of 
the Respondent™s argument noted above that a day-to-day ex-
tension agreement would not have served the interests of and 
hence not have been proposed or
 accepted by the Respondent.  
Further, Wilson recalled that the extensions were agreed to by 
the Unions through either Teel or Jones depending on the par-
ticular meeting.  T
hus, Wilson drew no distinction between the 
extension agreements entered into by the Teamsters and the 
Operating Engineers, and the notes
 and others testimony of the 
Operating Engineers™ extension agreements make it clear that 

they were not ﬁday to dayﬂ but rather ﬁmeeting to meeting.ﬂ  
The notes of the June 9 bargaining session make it clear that such extension language was used
 on that day when Teamsters 
representatives were present.  I conclude that Messengers. 
Jones and Wilson were simply 
mistaken and that the words 
used by the Respondent and the Operating Engineers and the 

Teamsters describing their extension agreements were ﬁmeeting 
to meetingﬂ and not ﬁday to day.ﬂ 
I also credit Rolleri and Haworth over Jones and Wilson re-specting the specifics of the agreement discussed on July 6.  
Thus, I find that Jones at the July 6 session agreed to a meeting 
to meeting extension of the old contracts until the next bargain-
ing session which session was scheduled for July 25.  Mr. Jones 
denied any such extension discussion occurred.  Wilson testi-
fied that only a ﬁday to dayﬂ
 extension was discussed and 
agreed to at the July 6 meeting.  I have found above that the 

extensions discussed were rath
er ﬁmeeting to meetingﬂ agree-
ments.  Thus at least three of 
the four individuals who testified 
about the events that day recall
ed that an extension of some 
type was discussed and agreed to. 
In light of the specific memories of Rolleri and Haworth on 
the July 6 events and the strong probability that the unusually 
long period of time until the ne
xt scheduled session would have 
prompted an inquiry by them 
respecting the contracts™ exten-
sion as well as Wilson™s memory that an extension agreement 
was discussed and agreed to,  I find Rolleri and Haworth™s 
recollections the more credible supported to the extent de-
scribed above by Wilson.  I do not find that either Jones or 
Wilson was other than fully forthcoming in his testimony.  
Each held the viewŠalbeit mistakenŠthroughout the entire 
prestrike bargaining that the extensions agreed to were day to 
day and thus susceptible to cancellation on brief notice to the 
other party.  Such an extensi
on agreement would not have been 
a significant fetter to the Unions™ tactical choices respecting a 
strike and would therefore not ha
ve been of great consequence 
to the Teamsters.
15  Jones in my view has simply forgotten the 
agreement which occurred on the 6th and Wilson simply con-
                                                          
 15 These findings are consistent w
ith the role of the Teamsters™ 
agents as they participated in the strike decision process and in the 
preparation of the Teamsters™ Ju
ly 13 communication to the Respon-
dent.  On this record I find that
 no Teamsters representative believed 
that the Teamsters had committed to an extension of the contract that 
could not be validly and timely term
inated by  the notice ultimately 
given. 
 GRANITE CONSTRUCTION CO. 219tinued to misrecall the nature of
 the contract extension agreed 
to. Respecting the testimony conc
erning negotiations between 
the Operating Engineers and the Respondent, there is some 
degree of variation in recollections concerning the frequency of 
agreements proposed and agreed on as the bargaining pro-
ceeded.  The differences are not significant nor will they be 
resolved herein.  It is clear that an agreement to extend was 
entered into at the July 5 meeting.  The critical factual dispute 
centers on the July 11 session. 
The testimony respecting the July 11 session is largely con-
sistent
16 until the events occurring as the Carpenters departed.  
Unlike the pattern of earlier sessions, the date of the next bar-
gaining session between the Operating Engineers and the Re-
spondent had not been determined
 earlier in the session.  Fur-
ther, when the Carpenters were preparing to exit the bargaining 
session a certain degree of confusion inevitably occurred as the 
men gathered their things and 
the other partiesŠcognizant of 
the upcoming Laborers bargaining 
session realized the meeting 
was at an end. There is no doubt and I find that in these con-
cluding moments in the session, with Mills on his feet in prepa-
ration to depart,  Mills told the Respondent™s agents that even 
though no new session has been agreed on for the Carpenters,  
the old contract would remain in place and Rolleri agreed. 
Messengers. Rolleri and Haworth, 
at set forth in greater de-
tail above, testified that immediately after still sitting across the 
table and asked him if he also agreed to extend the Operating 
Engineers™ agreement to the next bargaining session.  Rolleri 
testified that Teel™s answer was nonverbal:  ﬁ[H]e looked down 
at the floor.  His face appeared to turn red, and then he nodded 

his assent, his head went up and down.ﬂ  Haworth also testified 
Teel ﬁnodded affirmativelyﬂ in 
response to Rolleri™s question 
respecting extension.  Thus, th
e Respondent relies on Haworth 
and Rolleri™s descriptions of Teel
™s physical  movements rather 
than spoken words as binding expressions of adoption and 
agreement. 
Teel recalled the parting assertions of Mills but, corroborated 
by Ferguson and Montaño,  denied that he had been asked by 

Rolleri to agree, let alone agreed,  to an extension of the con-
tract at that point in the meeting or at any other time that day. 
Mills and Martin described the final events of the session simi-
larly to the others up to the point where the Carpenters agreed 
with the Respondent to continue the contract, but specifically 
denied hearing any subsequent 
discussion by Rolleri and Teel 
dealing with an extension of the Operating Engineers™ agree-
ment.  Their testimony was not so much that such an exchange 
did not or could not have occurred, 
but rather as a result of their 
own activities in departing and 
the numerous people at the ta-
ble, they simply did not hear or otherwise notice what these 
individuals said or may ha
ve said to one another. 
While the parties argued a broad range of points, in effect 
marshaling the entire record to buttress their respective views 
on how this factual conflict should 
be resolved, the dispute is a 
narrow one.  As noted, supra, I 
have carefully considered the 
arguments of the parties suggesting that one side or the other to 
a greater or lessor degree conspired to falsify their testimony 
                                                          
                                                           
16 Although Martin™s notes indicate that the Carpenters™ protests 
about progress in negotiations and 
announcement of an intention to 
discontinue negotiations occurred far 
earlier in the negotiations that 
others recalled, it seems there was a 
repetition of the remarks at the end 
of the meeting which were not record
ed by Martin inasmuch as he was 
preparing to leave. 
respecting these and other events.  I have rejected those argu-ments in general and I do so here as
 to the specifics in dispute.  
I accept the arguments of the parties however that this critical 
exchange: (1) would not have been
 easily recalled by an honest 
witness, if it had not occurred and (2)  would not have been 
easily forgotten by a knowing participant or observer given the 
events that followed in the coming days, had it in fact occurred.  
My acceptance of these logical arguments produces the seem-
ingly absurd situation: I have
 found that an important matter 
that would not likely have been misrecalled is described in 
essentially diametrical oppositio
n by witnesses whose testi-
mony has explicitly been found to be honest. 
The resolution I make based on this record and the credibil-
ity resolutions noted is that all the witnesses to the critical 
events were honest in testifying to what they believed occurred.  
Thus, I credit Rolleri and Haworth™s testimony respecting the 
question posed Teel and their observation of Teel™s apparent 
response thereafter to the extent consistent with my further 

findings below.  I also credit the testimony of Teel, Ferguson 
and Montaño that they did not see or hear Teel being asked to 
extend the contract and that he 
did not in fact agree to a con-
tract extension at the meeting of July 11.  I find that in the con-
fusion that was apparent at that 
point in the July 11 meeting as 
the parties were moving around the table and the Carpenters 

were preparing to make their exit, the extension question was 
posed to TeelŠas testified to by Respondent™s agents, but that 
the question  was not heard or comprehended as such by Teel 
or his colleaguesŠas the Chargi
ng Party Operating Engineers™ 
agents testifiedŠand Teel™s downward look and nod of his 

head occurring thereafter as again described by Rolleri and 
Haworth were not in response to  the unheard extension ques-tion, but rather some other circumstance not recalled by any 
witness nor otherwise identified on this record.   
This credibility resolution smacks suspiciously of Solomon™s 
compromise remedy rather than a finding of fact based on a 
resolution of conflicting evidence.  I do not however, simply 
split the difference respecting this conflict out of inability to 
resolve the differing versions of events.  Nor do I find this reso-
lution describes conduct inconsiste
nt with subsequent events.  
Rather, the occurrence of a critical mistake respecting what 
took place at the meeting of July
 11 helps  to explain the subse-
quent views of each party in the negotiations, apparent on this 

record, that the opposing side had a malign plan to take im-
proper advantage and thereafter 
testified falsely to conceal 
unpleasant and revealing conduct.  Thus, for example, the Re-

spondent sought to demonstrate that
 in the Union™s strike deci-
sion process the fact that an extension agreement had been 
entered into by the Operating Engineers was known to the deci-
sion makers.17  I credit the denials of the participants that this 
was so.  The General Counsel a
nd the Charging Parties sought 
to establish that th
e Respondent™s agents, 
especially Haworth, 
created the fiction of a July 11 extension agreement as a pretext 
to discharge employees for other improper reasons.  I have 
found, supra, that this was not so.  The fact that each side 
viewed the events of the July 11 as described and took the ac-
tions that each did thereafter lends support to my credibility 
resolution herein. 
 17 Similarly,  as found supra, I have found that the Teamsters repre-
sentatives involved in the decision 
to go out on strike did not believe 
that a meeting-to-meeting extension agreement was in effect respecting 
their contracts and would not have 
had such a belief during the strike 
decision events.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 220Nor do I view this resolution as
 inconsistent with probabili-
ties generally.  It is not unco
mmon for witnesses to differ on 
whether an oral agreement was reached.  Such disagreements 
which, as here, may include st
rong testimonial assertions and 
denials that an oral offer was made and an oral acceptance ex-
pressed.  It would normally be pa
lpably absurd to conclude in 
such a context that an offer was made, but not heard, or an ap-
parent acceptance of the offer wa
s spoken, but was not in fact a 
response to or acceptance of the offer.  Conduct in the give and 

take of negotiations is rarely 
so ambiguous that a mistake of 
this type is reasonably comprehe
nded.  Yet in the instant case 
the context of events includes the confusion at the meeting™s 
end as described above and, crit
ically, deals with the most am-
biguous of exchanges: a spoken offer made as a meeting ended 
and a nonverbal acceptance appare
ntly manifested exclusively 
in a downward look and a nod of the head.  Such a setting vir-

tually invites mistake and misund
erstanding.  I find that such a 
misunderstanding in fact occurred. 
b.  Legal implicati
ons of bargaining conduct The Respondent argues that during 1994 bargaining both 
general and later specific agreements had been reached with the 

Unions to keep all the old agreements in place until the next 
bargaining sessions and that the Teamsters and the Operating 

Engineers struck on July 15 be
fore their next scheduled bar-
gaining sessions in breech of their agreements.  Since the ex-

tended agreements contained no-strike language, argues the 
Respondent, the employees who stru
ck were in clear violation 
of the agreements and could th
erefore properly be discharged 
for their conduct citing 
Mastro Plastics Corp. v. NLRB
, 350 U.S. 270, 280 (1956), and Fort Smith Chair Co
., 143 NLRB 
514 (1963) affd. sub nom. Furniture Workers v. NLRB
, 336 
F.2d 738 (D.C. Cir. 1964), cert. denied 379 U.S. 838 (1964). 
The General Counsel and the Charging Parties make a series 
of arguments challenging the Respondent™s assertion.  They 
contend that no agreement was reached to extend the contracts,  
if their argued view of the facts be credited or, in all events, that 
no agreements were reached as a result of mutual mistake of the 
parties.  They argue further that, if an agreement was reached, it 
was ineffective as a matter of law to waive employees™ protec-
tions against discharge under the Act and was, in all events,  
timely ended through the Unions™ July 13 communications to 
the Respondent.  These arguments are worthy of individual 
consideration and will be discu
ssed below in the context of the 
specific agreements reached. 
(1)  Was an earlier general ongoing agreement to extend the 
contracts in effect at the time of the strike? 
Rolleri and Haworth contended that a general agreement was 
entered into between the Unions and the Respondent as the 
contracts™ May 31 expiration approached to extend the con-
tracts automatically from meeting to meeting.  The Union™s 
bargaining representatives, as noted above, disputed this testi-
mony.  I did not resolve this appa
rent testimonial conflict above 
and do not do so here. That is so because there is no doubt that 
the later bargaining sessions dealt regularly, if not without ex-
ception, with the issue of extension of the agreement from a 
given bargaining session to the 
next.  Any general agreement 
that may have been in place in late May or early June was 
ended by or dissolved into the practice of meeting by meeting 
arrangements which evolved as 
the bargaining progressed. 
There can be no doubt, and I find, 
that by the cri
tical meetings on July 6 and 11, no ongoing auto
matic extension process was operative on this record to extend the contracts without specific 

meeting by meeting agreements to 
do so.  Thus, on this record I 
find that the Unions could only be held to have extended the 

agreements as a result of a specific agreement to extend the 
contracts made at those critical
 final pre-strike meetings. 
(2)  Were agreements reached to extend the contracts on July 6 
and/or July 11? 
As set forth in detail above, I have found that the Respondent 
proposed an extension of the old agreement
18 to the Teamsters 
at the July 6 meeting and further found that Jones, an admitted 

agent of the Charging Party Teamsters,
19 agreed unequivo-callyŠeven if mistakenlyŠto extend the old agreement until 

the next bargaining session then set for July 25.  I have also 
found that the Charging Party Operating Engineers did not 
agree at the July 11 session to extend the agreement beyond 
that session to the next scheduled session, even if Respondent™s 
agents believed that such agreement has been reached. 
(3)  Was any extension agreement reached insufficient to re-
strict the right of employees to strike? 
The General Counsel citing current authority notes that a Un-
ion™s relinquishment of
 a statutory right, such as the right to 
strike, must be clear and unequivocal.  The counsel for the 

General Counsel argues on brief at 45Œ46: 
 There were simply no discussions between Respondent and 
the Unions about what effect the contract extension would 
have on the no-strike clause that was a part of the expired con-
tract.  Since there were no discussions between the parties re-
garding the no-strike clause and the effect of any extension 
would have on such 
a statutory right,  no 
mutual assent ever 
manifested itself between the parties which would be neces-
sary to form the  basis for an agreement.  The record is clear 
that the Unions did not relinquish their right to strike in a clear 
and unmistakable manner. 
 The General Counsel cites the Board™s decision in 
Kroger Co., 177 NLRB 769 (1969), for the proposition that consideration of 
a quid pro quo of retroactivitiy must be agreed on by an em-
ployer with a union in order to find a waiver of the right to 
strike in a contract extension context. 
I agree with the General Counsel 
that a contractual waiver of 
the right to strike is not lightly to be inferred.  I find further 
however that the General Counsel has misread the holding of 
Kroger Co. and incorrectly drawn from it an improper general-
ized statement of law where its holding was limited to the facts 
on which it relied.  Thus, 
Kroger Co.  
did not hold
 that the no-
                                                          
 18 Each of the Charging Party Union™s had two agreements with the 
Respondent in the period preceding the 1994 negotiations.  There 
seems to have been no specific discu
ssion nor notice given to that fact 
when the parties were discussing contract extensions.  While some 
argument was made that only an extension of the construction agree-
ments was ever discussed, I find that 
all parties will be held to the fair 
meaning of their agreements in light of their conduct.  The Respondent 
carried forward the terms of all contracts and the Union™s knew this 
during the prestrike negotiations.  Wherever agreement herein is found 
to have been reached between a Un
ion and the Respondent to extend 
the contract,  I find the agreement 
applied to both the construction and 
rock, sand and gravel contr
acts without distinction. 
19 While it is clear that Jones did not have actual as opposed to ap-
parent authority to enter into this
 agreement with the Respondent on 
behalf of the Teamsters, his apparent authority to bargain is sufficient 

in such a context to bind his principal.  
Anaconda Co.
 224 NLRB 1041, 
1052 (1976), enfd. mem. 578 F.2d 1385 (9th Cir. 1978). 
 GRANITE CONSTRUCTION CO. 221strike provisions of an extended 
contract were ineffective to restrict Union or employee cond
uct without a specific employer 
quid pro quo agreement to retroact
ive application of an even-
tual new agreement.  The Board in 
Kroger Co. simply analyzed  
the collective-bargaining agreement agreed on by the employer 
and the union to determine its meaning and applicability.  In-
deed, the majority specifically rejected the dissenter™s view that 
the right to strike should not be held waived by a labor union™s 
agreement to extend the terms of a facially expired contract 
which includes a no-strike clause.
20 Turning to the agreement between the Teamsters and the Re-
spondent on July 6, the descript
ive terms used, as found supra, 
created an agreement to extend the terms of the old agreement 

to the next bargaining meeting. 
 No discussion, under any view 
of the events, occurred respecting what elements of the old 
agreement would be carried forward.  Given this fact I find that 
the entire agreement was extended including those elements 
favorable to the Union and the employees and those favorable 
to the Respondent with each being the quid pro quo for the 
other.21  Thus I find the contractua
l restrictions on Union and employee strike activity also ex
tended with the other terms of 
the agreements as
 found, supra.  (4)  Was any extension agreement reached invalid as a result of 
mistake? 
The General Counsel and the Charging Parties argue at length with copious case citation for the proposition that any 
apparent agreement reached should 
be declared void or ineffec-
tive because of mistake or failure of mutual assent.  Thus, the 
General Counsel argues that the 
Unions did not understand that an agreement to extend the contract would relinquish their right 

to strike for the period of extension and therefore there was no 
ﬁmeeting of the mindsﬂ and no ﬁfirm agreementﬂ among the parties. Counsel for the Charging Party Teamsters provides a schol-
arly survey of the law of ﬁmeeting of the minds.ﬂ  He argues 
correctly that, if the disputed events defining the contested 
agreement reached between the 
Respondent and the Teamsters 
cannot be resolved,  no agreement 
at all may be held to have 
                                                          
                                                           
20 In earlier times it was generally the case that a new contract con-
tained terms more favorable to the employees and the Union and retro-
activity was generally a valuable concession from their point of view.  
For better or ill this is no longer co
nsistently the case 
and retroactivity 
is no longer consistently a matter of value or importance to the Union.  

More importantly, the extension of the expiring or expired agreement 
provides continuity of operations 
for the employer, continued employ-
ment for the employees represented by the union and infuses the on 
going bargaining with a spirit of co-operation which is often of benefit 
to both sides.  This continuity of operations and employment is in my 

mind easily sufficient consideratio
n for both the union and the em-
ployer to bind themselves to keep 
the contract in place for some agreed-
on period. 
21 The Charging Party Operating E
ngineers on brief at 48 asserts: 
It is black letter law that, where a contract does not have a 

specific expiration date, a union is free to take strike action 
after timely Section 8(d)
 notice has been given
.  NLRB v. 
Lion Oil Co., 352 U.S. 282 (1957), 
Difco Laboratories,
 216 
NLRB 76 (1975). 
Counsel for the Charging Party Teamsters makes a similar argument 
at p. 43 of his brief citing 
McLean County Roofing
, 290 NLRB 685 
(1988).  The arguments of counsel do not address the situation here 
where the contended agreement was to
 a date certainŠthe date of the 
next scheduled bargaining session of 
the particular contracting parties 
involved. 
occurred.  I have however discredited Jones™ version of events 
on July 6 as mistaken and credited the version of the Respon-
dent™s agents, Haworth and Roller
i.  Thus, I found there is no 
doubt as to what was said in the meeting, only that Jones and 
Wilson were mistaken in believing that the extension agree-
ments entered into  were to extend the contract from day to day 
rather than from meeting to meeting. 
While the June 6 agreement 
was from Jones™ and Wilson™s 
perspective based on their mistaken belief as to what was 
agreed to,  there is neither doubt as to what was in fact said in 
the meetings nor ambiguity re
specting the fair meaning and 
consequences of the terms actually spoken or the type of exten-
sion agreement reached.
22  Thus, the mistake involved here is 
not the mutual mistake traditionally preventing an agreement 
from being consummated.  Rather 
the instant case presents the 
situation wherein one party makes 
a mistake not attributable to 
the conduct of the other.  Jone
s, albeit mistakenly, expressly 
agreed to an unambiguous extension of the contract to July 25, 
1994.  Such a unilateral mistake does not make a transaction voidable in contract law.  See, e.g., Reinstatement, Contracts, 
§503, (Comment a).  Accordingly,  I find no defense of mistake 
is available to the Charging Party Teamsters on this record. 
c. Conclusions regarding the va
lidity of the discharges 
(1)  The   employees   represented by  the  Operating  En-
gineers The parties stipulated to the 
names of 73 employees repre-
sented by the Operating Engineer
s who were discharged by the 
Respondent on July 15.  The employees were discharged by the 

Respondent because they engage
d in a strike commencing on 
July 14 in violation of the no-strike provisions of the contract 
the Respondent believed had been extended to July 19 by spe-
cific agreement of the Operating Engineers and the Respondent 
at their July 11 bargaining session. 
I have found above that no such agreement to extend the old 
contract beyond the July 11 session occurred.  While the Re-
spondent had a good faith belief that an agreement to extend the 
contract had been assented to by
 Teel, it had not.  The agree-
ments  between the Respondent 
and the Operating Engineers therefore expired on July 11 and there was  no collective-
bargaining agreement in place on July 14 and thereafter and, 
therefore, there was  no contractual restriction of the Operating 
Engineers or their represented empl
oyees™ right to strike.  Since 
Respondent fired the employees for striking and because there 
is no dispute that the employees™ 
concerted withholding of their 
labor in support of the Operating Engineers™ contract demands 

is protected in the absence of contractual restriction, the Re-
spondent in so doing violated Se
ction 8(a)(3) and (1) of the Act 
as alleged in the complaint.  I so find. 
The Respondent had a good faith, but mistaken belief that 
the employees strike was unprotected by virtue of the extension 
of the old contracts and the no-strike provisions in those con-
tracts.  The Supreme Court has specifically held that a good 
faith, but mistaken,  belief by an employer that employees are 
engaging in misconduct during the course of otherwise pro-
 22 Jones testified that he well understood what an extension of  an 
old contract from bargaining sessi
on to bargaining session meant.  
Further, I find that the various types 
of contract extensions referred to 
in the testimony of the bargaining professionals in this case were uni-
formly understood by all parties to 
have differing and specific contract 
extension consequences.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 222tected concerted activities does not constitute a defense to the 
discharge of such employees.   
Burnup & Sims, Inc
.,  379 U.S. 
21 (1964).  The Respondent™s mistake therefore does not con-

stitute a defense to the violations found.   
(2) The employees represented by the Teamsters 
The parties stipulated to the 
names of 40 employees repre-
sented by the Teamsters who were discharged by the Respon-
dent on July 15.  The employees were discharged by the Re-
spondent because they engaged in a strike in violation of the 
no-strike provisions of the contract  The Respondent and the 
Teamsters had extended the terms of their existing agreements 
to July 25  at their July 6 barg
aining session.  The provisions of 
those contracts therefore limite
d employees rights to strike.  
The employees did in fact strike.  Because their strike was pro-
hibited by the terms of the extended agreements,  the employ-
ees  actions in support of the 
strike were unprotected and the 
Respondent could discharge them for that reason. 
Mastro Plas-tics Corp. v. NLRB
, 350 U.S. 270, 280 (1956).
23  The General Counsel and the Charging Parties contend that 
the Respondent did not in fact fire the employees for this rea-
son,  but rather did so because of a desire to rid itself of union 
representation of its employees.
  The Respondent denies this 
factual contention, but further 
argues the issue is immaterial 
because  the employees through their misconduct  lost the pro-
tection of the Act and could be
 discharged by the Respondent 
with impunity  citing 
Fort Smith Chair Co., 143 NLRB 514 
(1963), affd. sub nom
. United Furniture Workers v. NLRB
,  336 F.2d 738 (D.C. Cir. 1964), cert. denied 379 U.S. 838 (1964). 
The Respondent confuses those 
situations in which employ-
ees are held to have violated the strictures of Section 8(d) of the 
Act which by its terms
24 defines such persons as losing em-
ployee status,  a situation presented in 
Fort Smith Chair, and those situations wher
e the employees™ strike conduct is unpro-
tected but, because the conduct is
 not in contravention of Sec-
tion 8(d) of the Act,  does not by operation of law eliminate 
their employee status.  The distinction is explained by Board 
Member Jenkins in his dissent in 
Arundel Corp., 210 NLRB 525 (1974) at 527.  The Respondent could not as a matter of 

law terminate these strikers for impermissible reasons and the 
argument of the General Counsel and the Charging Parties that 
the asserted reasons for discharge were mere pretext must 
therefore be addressed. 
I reject the General Counsel and the Charging Parties™ pre-
text argument based on my determ
ination described at length 
earlier that the Respondent™s agent Haworth was an honest 
witness and that the Respondent
 was not during these events 
embarked on a plan or conspiracy to defeat the Unions through 
pretext and subterfuge.  I specif
ically extend that analysis and 
conclusion to the General Counsel™s claims respecting the rea-

son for the discharge of the striking employees.  Thus, I find 
that the Teamsters™-represented 
employees were in fact termi-
nated by the Respondent because 
they were striking and not for 
other reasons prohibited under the Act.  
                                                          
 23 A more detailed discussion and analysis of the wording of the con-
tracts and the case law governing contractual restriction of the right of 
employees and unions to strike is set 
forth, infra, in the discussion of 
the contracts™ application to the 
Laborers™ represented employees at 
Legal Rights of Strikers under 
Relevant Agreements, p. 30. 
24 Sec. 8(d) of the Act asserts in
 part:  ﬁAny employee who engages 
in a strike [in violations of this Sec.] shall lose his status as an em-
ployee . . . .ﬂ 
I have found, supra, that the 
Teamsters™ agreement to the 
June 6 contract extension resu
lted from the unilateral mistake 
of the Teamsters™ agents durin
g bargaining regarding the exis-
tence and type of contract ex
tensions being proposed by the 
Respondent and agreed to by the Teamsters.  I have also found 
the Teamsters™ agents who determined to strike on July 13 were 
unaware of the fact that an agreement to extend the contract had 
occurred which extended the contracts™ terms beyond July 15 
and which could not be terminat
ed by their communication to 
the Respondent of July 13.  Such a good-faith mistake, like that 
of the Respondent as found above respecting the disputed ex-
tension agreement with the Operating Engineers, does not en-

hance the rights of the Teamsters™ Union nor its represented 
employees to strike nor diminish the rights of the Respondent 
to take the action that it did in response to the strike. 
Given all the above, the Respondent had the right to dis-
charge the Teamsters™-represented employees for engaging in a 
strike on July 14 and 15 in violat
ion of the extended contracts™ 
no-strike provisions.   I have found that the Respondent  fired 
the Teamsters™-represented employees on July 15 for that rea-
son. The Respondent™s actions th
erefore did not violate the Act 
and I shall dismiss the portions of the complaint alleging a vio-
lation of the Act with respect thereto. 
2.  The discharge of Laborers™-represented employees 
The Respondent, both in argument at the trial and on brief 
argues the following logical sequence.  First, the Laborers™-

represented employees terminated on July 15, before the com-
mencement of the Laborers™ July 18 strike, were terminated at a 
time when the Laborers™ were prohibited from conducting an 
economic strike and no unfair labor practices ha
d been commit-
ted by the Respondent.  S
econd, because no Laborers™-
represented employees were improperly discharged by the time 
of the early morning July 18 commencement of the Laborers™ 
strike, the Laborers™ strike coul
d not have been an unfair labor 
practice strike.  Third, the Respondent argues, if the Laborers™ 
strike was not an unfair labor practice strike, it was prohibited 
by the terms of the extended 1991 Laborer agreements and was 
an illegal strike.  Fourth, and 
finally, the Respondent argues 
that since the Laborers™ strike
 was illegal and unprotected, the 
Laborers™-represented employees who honored the Laborers™ 
improper strike were themselves engaged in unprotected activ-ity for which they could be, and were, properly discharged.  

Thus, concludes the Respondent™s 
argument, its discharges of 
Laborers™-represented employees were not in violation of the 
Act.  The General Counsel and the Charging Parties dispute 
each step in the Respondent™s argument. 
The findings, supra, that the Operating Engineers™ strike was 
economic until July 15, at whic
h time the termination of the 
Operating Engineers™-represented employees honoring the 

strike converted the strike to an
 unfair labor practice strike, add 
an element of complexity to the evaluation of the merits of the 
allegations respecting the disc
harged Laborers™-represented 
employees not fully anticipated or argued by the parties in all 

its possibilities.  It seems best
 given these circumstances to 
consider the Laborers™-represented employees™ situation on a 
step by step basis. 
a.  Basic statement of events 
There is no dispute that the contracts between the Respon-
dent and the Laborers were extended at least until July 26.  

There is no dispute that the Laborers did not engage in a strike 
against the Respondent until Monda
y, July 18, at which time 
 GRANITE CONSTRUCTION CO. 223the Laborers picketed the Respondent with placards proclaim-
ing an unfair labor practice strike.  While there was some ar-
guably conflicting testimony re
specting whether or not the 
Laborers™-represented employee
s could have physically have 
entered the Respondent™s worksites on July 14 and 15 and 
thereafter, i.e., whether the employees were locked-out rather 
than on strike, I find that the employees were in fact able to go 
to work25 and that during the period of the strikeŠcommencing 
at various days during the period July 14 through the end of the 
following weekŠvarious Labore
rs™ represented employees 
withheld their labor from the Res
pondent.  Finally,  there is no 
dispute that on various dates from July 15 through July 25 La-
borers™-represented employees who were not coming to work 
were discharged by the Respondent for that reason. 
b.  Analysis 
(1)  Legal rights of strikers
 under relevant agreements 
The analysis of the situations respecting the Operating Engi-
neers™ and Teamsters™-represented employees will not be re-
peated here.  Employees who 
engage in economic strikes 
against their employer are engaged in protected conduct for 
which they may not be discharged.  Employees who have lost  
their right to engage in an economic strike through the terms of 
a collective bargaining agreement lose the protection of the Act 

if they engage in such activities and may be terminated by their 
employer for such conduct. 
At the onset of the analysis of
 the situation pertaining to the 
Laborers™-represented employees,  
it is appropriate to note that 
employees who withhold their labor
 in support of others,  i.e., 
sympathy strikers, are engaged in protected concerted conduct.  
Teamsters Local 79 v. NLRB (Redwing Carriers),
 325 F.2d 1011 (D.C. Cir. 1963).  Employees who support a strike by 

another unit of employees at th
eir own workplace are akin to 
economic strikers
. Newberry Energy Corp., 227 NLRB 436 
(1976).  Thus, an employer may 
not terminate such strikers 
because they engage in such activity. 
The right to engage in a sympathy strike may also be waived 
by contract however
.  NLRB v. Rockaway News Supply Co
.,  345 U.S. 71 (1953).  The Board in 
Indianapolis Power Co
., 291 
NLRB 1039 (1988), established the current standard for deter-

mining if the right to engage in sympathetic strikes has been 
waived by contract language. Broad no-strike language in a 

contract is held to include sy
mpathy strikes absent contrary 
evidence and circumstances not relevant to the instant case.  
 The applicable 1991 Arizona ro
ck, sand, and gravel agree-
ment between the Laborers and the Respondent specifically 
includes language waiving covere
d employees™ rights to engage 
in ﬁsympathy, or any other kind of strikeﬂ or the refusal to cross 
a picket line.  The applicable 1991 construction agreement 
between the Laborers and the Respondent includes language 

binding the Union and represented employees not to ﬁsanction, 
aid or abet, encourage or continue any work stoppage, strike, 
picketing or other disruptive acti
vity.ﬂ  There is no evidence in 
the record to suggest that the parties did not intend to include 

sympathy strikes within the prohibition strike activity of the 
1991 construction agreement.  Sympathy striking or the honor-
                                                          
                                                           
25 There were some occasions when laborer-represented employees 
attempted to go to work and were to
ld that no work was available that 
day due to the strike.  There is no suggestion however that any em-
ployee in such a circumstance was discharged by the Respondent for 
failing to work on such a day. 
ing of strikes and or picket lines of other employees of Respon-
dent was therefore not permissible for Laborers™-represented 
employees during the currency of the 1991 collective-
bargaining agreement. 
An exception to the contractua
l waiver and striker™s rights cases noted above deals with the special circumstance of an 
unfair labor practice strike.  Gene
ral no-strike clauses in collec-
tive-bargaining agreements have been held not to waive the 
right of employees to engage in
 strikes in protest of serious unfair labor practices.  Mastro Plastics Corp. v. NLRB
, 350 U.S. 270 (1956).  There is no question and I find that the rele-
vant Laborers™ contracts with 
the Respondent did not act to 
restrict represented employees™ ri
ght to engage in unfair labor 
practice strikes. 
The Board holds that a sympathy striker who acts in support 
of unfair labor practice strikers assumes their status.  
Hoffman Beverage Co., 163 NLRB 981 (1967).  The Board further holds 
that a contractual waiver of sympathy striker rights does not 
limit the right to support strikes protesting serious unfair labor 
practices
.  Pilot Freight Carriers,
 224 NLRB 341 (1976).  
Thus, if the Laborers™-represen
ted employees sympathetically 
protested the serious unfair labo
r practices of the Respondent respecting other units by engaging in an unfair labor practice 
strike or honoring the unfair labor practice strike of other bar-gaining units,  that action would not be prohibited under the 
1991 agreements and, consistent 
with the analysis, supra,  
would be concerted protected activity. 
Given the differing rights that 
employees striking or honor-
ing the strikes of others have
 depending on the nature of the 
strike involved and other releva
nt circumstances, it is appropri-
ate  to turn to the events of July 14 and following. 
(2) The status of the strikes 
and strikers at relevant times
26 (a) The Operating Engineers™ strike 
On July 14 the Operating Engineers struck the Respondent.  I 
have found the Operating Engineers™ strike at its inception to be 

an economic strike.  I further found the Respondent™s July 15 
discharge of all its striking Op
erating Engineers™-represented 
employees to be an unfair labor pr
actice.  While not relevant to 
the determination of the propriety of the discharge of the Oper-
ating Engineers™-represented employees undertaken above,
27   the status of the Operating Engineers™ strike after the termina-
tions became known to the fired employees and the Union on 
July 15 is relevant to the situation of the Laborers™-represented 
employees. 
The record is clear that on July 15  the Respondent improp-
erly terminated some 70 plus Operating Engineers™-represented 
employees, i.e., every Operating Engineers-represented em-
ployee who struck which also was virtually every individual in 
 26 On July 14 the Teamsters stru
ck the Respondent. I found the 
Teamsters™ strike to be in breech 
of no-strike language in the extended 
contracts and unprotected.  I found therefore that the Respondent™s July 
15 discharge of Teamsters™-represent
ed employees who engaged in the 
prohibited strike was not an unfair labor practice.  The Teamsters™ 
strike is therefore not in issue respecting or material to the Laborers™-
represented employees.  See further discussion, infra. 
27 Inasmuch as the remedy provided the discharged economic strik-
ers represented by the Operating Engin
eers, as set forth in the remedy 
section of this decision, infra,  is not based on or affected by the status 
of their strike after their discharges
,  it was unnecessary to establish the 
strikes™ status in resolving the Operating Engineers™-represented em-
ployees discharge allegations.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 224the Operating Engineers™ bargaining units. These terminations 
were a serious unfair labor practice. The Operating Engineers 
continued the strike after the di
scharges changing their picket 
signs to include references to 
an unfair labor practice strike. 
Strikes are converted from economic to unfair labor practice 
strikes, if it is shown that the unfair labor practices are a factor 

in causing or prolonging the strike.  
Frank Invald v. NLRB
, 48 
F.3d 444 (9th Cir. 1995).  The unlawful conduct need not nec-
essarily be the sole or predominant cause and both subjective 
and objective factors may establish such facts.  
Gaywood Mfg. Co., 299 NLRB 697 (1990).  Further the Board holds that cer-
tain types of unfair labor practices by their very nature will 
have a reasonable tendency to prolong the strike and therefore 
provide an independent, per se,  
basis for finding a conversion 
from economic to unfair labor practice strike
.  F. L. Thorpe & 
Co., 315 NLRB 147, 149 (1994); 
C-Line Express, 292 NLRB 
638 (1989). The Board has long held that th
e termination of strikers is 
such an independent factor.  In 
Vulcan-Hart Corp.
, 262 NLRB 167 (1982), the Board addressed an employer™s October 30 
wrongful discharge of 19 strikersŠapproximately one half of 
the unit involved: 
 Such conduct, a blow to the very heart of the collective bar-

gaining process, leads inexorably to the prolongation of the 
dispute.  In these circumstances we find that the employees 
involved in the walkout became unfair labor practice strikers 
on and after October 30. . 
. . [262 NLRB  at 167.] 
 The Board has held to that view. Nobit Bros., 305 NLRB 329 
(1992); Fun Connection & Juice Time
, 302 NLRB 740, 740 fn. 
1 (1991); GSM, Inc
., 284 NLRB 174 (1987). 
Further there is no need for the employees or the Unions to 
first realize that the discharges
 were illegal as a precondition 
that the strike be converted from an economic to an unfair labor 

practice strike.  The Board in 
Pittsburgh & New England 
Trucking
, 238 NLRB 1706 (1978), specifically reversed an 
administrative law judge who held
 that, since neither the union 
nor the employees realized the unlawful nature of the em-
ployer™s actions, the unfair labor practices involved could not 
convert the economic strike to an unfair labor practice strike.  
The Board held that the conduct at issue therein was inherently 
destructive of employees Section 7 rights and specifically re-
jected the proposition that ﬁthe failure of the employees to per-
ceive fully the unlawfulness of the [unfair labor practice in-
volved] can relieve Respondent of the responsibility for its 
actions.ﬂ (238 NLRB at 1707.) 
It follows, therefore, and I find the strike of the Operating 
Engineers was converted from an economic to an unfair labor practice strike on July 15 when the fact of the terminations of 
the striking employees represente
d by the Operating Engineers 
became known.  At that time those employees of the Respon-
dent supporting the strike
28  including the sympathy strikers 
became unfair labor practice strikers. 
                                                          
 28 Support in this sense extends to
 even uninformed passive honoring 
of the picket line.  Thus, in 
White Oak Coal Co
., 295 NLRB 567 
(1989), the Board found that an employee who had been hired, but had 
not yet had occasion to start work and who honored the strike only to 

ﬁavoid troubleﬂ and did not join in the picketing had made common 
cause with the strikers and took on 
their unfair labor practice striker 
status.  (b)  The status of the Labor
ers™-represented employees who 
honored the Operating Engineers™ 
strike before the Laborers™ 
strike on July 18 
Because of the close proximity of the change in the status of 
the Operating Engineers™ strike 
and the termination of the first 
group of the Laborers™-represen
ted employees who honored the 
strike, it is important to examine carefully the sequence of 
events respecting these individuals and their status at particular 
times.  The Operating Engineers 
were terminated on July 15.  
The fact of their terminations wa
s conveyed to at least a signifi-
cant number of them  when they picked up their paychecks at 
about 3:30 p.m. outside the Respondent™s main facility in Tuc-

son. It was relatively easy for the Respondent to identify and dis-
charge the Teamsters and Operating Engineers™-represented 
employees who were honoring their Union™s picket line.  The 
situation respecting the Laborers™ units was ambiguous how-
ever.  The Laborers had not declared a strike nor set up a picket 
line and their  represented employees did not respond to the 
strike in a uniform or consiste
nt manner.  Thus, Haworth testi-
fied that even into the early afternoon of July 15, he had been 
informed that the Laborers™ Union was not on strike.  Further, 
some Laborers™-represented employees had reported to work 
and were working,  others had reported to jobsites and been 
sent home for lack of work due 
to the strike of others.  Yet 
others were clear in their support for the strike and picket lines.  
Haworth initially testified that few Laborers™-represented em-
ployees were terminated on July 
15 because it was simply diffi-
cult to be sure that given indi
viduals were on strike. None the 
less, by the close of that business day, Haworth testified the 
Respondent came to believe th
at some Laborers™ employees 
had joined the strike and, as noted above, 14 Laborers™-

represented employees were terminated for participating in an 
illegal strike that day. 
Before the discharge of the Operating Engineers™-
represented employees on July 15, their strike against the Re-
spondent was economic.  Since th
e Laborers™-represented em-
ployees who were discharged on July 15 received their termina-
tions simultaneously with the 
Operating Engineers who were 
also terminated that day,  the wrongful discharge of those Op-

erating Engineer employees did not precede and therefore could 
not shape or effect the nature of the strike activities of the La-
borers™-represented employees who were also fired that day.  
Thus, the unfair labor practice of discharging the Operating 
Engineers™ represented employees and the fact that the Operat-
ing Engineers strike was by the Respondent™s announcement of 
those wrongful terminations converted to an unfair labor prac-

tice strike came too late in the day to give the Laborers™-
represented employees fired on July 15 sympathy unfair labor 
practice striker status at the time of their discharge. 
As found above, the Laborers™ contract was admittedly in ef-
fect on July 14 and 15 and contai
ned no-strike language validly 
prohibiting sympathy strikes.  The Laborers™-represented em-

ployees who honored the Operating 
Engineers™ strike before it 
was converted into an unfair labor practice strike were therefore 
engaged in prohibited sympatheti
c activities.  The Respondent 
could terminate the employees for that reason under the con-
tract.  I find it did so and therefore the Respondent™s discharge 
of the Laborers™-represented employees on July 15 did not vio-
late the Act.  I shall therefore dismiss the complaint allegations 
with respect to these 14 individuals. 
 GRANITE CONSTRUCTION CO. 225(c)  The status of the Laborers™ July 18 strike 
Consistent with the analysis of the Teamsters™ and Operating 
Engineers™ July 14 strikes, the 
Laborers™ strike,  which admit-
tedly took place during the life of the Laborers™ contracts with 
their effective prohibition of economic and sympathy strikes, 
was either a protected unfair labor practice strike or a strike in 
violation of the contracts a
nd hence unprotected. If the Labor-ers™ strike was an unfair labor practice strike, both the occur-

rence of unfair labor practices 
and a legally sufficient nexus 
between the unfair labor practice
s and the strike must be dem-onstrated. 
As found above, the Teamsters™ strike and picket line were 
unprotected activities and the discharge of the Teamsters™-
represented employees by the Respondent was not an unfair 
labor practice.  Further, the di
scharges of Laborers-represented 
employees occurring before the 
initiation of the Laborers™ 
strike, i.e., the discharges of
 Laborers™-represented employees 
by the Respondent on July 15, have been found above not to 
have been in violation of the Act.  Therefore the  fact that the 
Laborers may have initiated their strike to some degree  in pro-
test of any or all of these acti
ons may not be a basis for finding 
that the Laborers™ strike was an
 unfair labor practice strike.  
These events and actions eliminate as potential unfair labor 
practices all allegations in the complaint
29  except the circum-
stances respecting the Operating Engineers and their repre-
sented employees. 
As found, supra, the Respondent™s discharge of the Operat-
ing Engineers™-represented employees on July 15 constituted 
serious unfair labor practices an
d converted the Operating En-
gineers strike to an unfair labor practice strike at the end of the 
working day on July 15. The General Counsel and the Charging 
Parties argue the Laborers™ strike, which commenced on the 
morning of Monday, July 18, was initiated as and remained at 
all relevant times an 
unfair labor practice strike.  It is therefore 
appropriate to consider whether or not the Laborers™ strike may 

on this record be held to be an
 unfair labor practice strike be-
cause of the wrongful discharge of the Operating Engineers™-
represented employees.  To a degree resolution of this issue 
repeats portions of my earlier analysis. 
For a strike to be an unfair labor practice strike, there needs 
be a relationship between the unfair labor practices of the Re-
spondent and the strike.  Those 
unfair labor practices need not 
necessarily be the sole or predominant cause of the strike and 
both subjective and objective factor
s may establish such facts.  
Gaywood Mfg. Co., 299 NLRB 697 (1990). The Board with 

court approval holds that in evaluating whether or not a strike 
occurred because of unfair labor
 practices the dispositive ques-
tion is whether or not they it was motivated in part by the em-

ployer™s improper conduct, not wh
ether or not the strike would have taken place without  the occurrence of the unfair labor 
                                                          
 29 Complaint subpars. 17(a) and (b) allege conduct occurring on July 
14.  Each subparagraph alleges that 
the Respondent threatened employ-
ees with discharge unless they crosse
d the picket lines of the Teamsters 
and/ Operating Engineers.  Assuming the facts support the allegations, 
it would not have been a violation of the Act to so threaten Laborers™ or 
Teamsters™-represented employees at 
that time given the applicability 
of the contracts to those employees 
and the absence of any prior unfair 
labor practices.  While such conduct would violate the rights of Operat-
ing Engineers™-represented employees who were engaged in an eco-
nomic strike on July 14, on this re
cord such conduct would not have 
been sufficient to give the Laborers™ strike unfair labor practice strike 
status.  practices.  
Northern Wire Corp. v. NLRB
, 887 F.2d 1313 (7th 
Cir. 1989). 
The Laborers™ strike commenced early in the morning on 
Monday, July 18 and was characterized by the Laborers™ picket 
signs as an unfair labor practice
 strike and against conduct ﬁin 
violation of federal law.ﬂ  Rene
 Torres testified that he and 
Ermilo Torres and Anthony Martinez determined to commence 
the strike.  Neither Ermilo Torres nor Anthony Martinez testi-
fied about their or other Laborers™ agents motivation for calling 
the strike.  Rene Torres testified initially that the strike was 
called because the Respondent had ﬁfired all the employees on 
the 15th.ﬂ  He later made it clea
r however that his reference to  
ﬁall employeesﬂ was to those employees represented by Labor-
ers who were fired on July 15 by the Respondent.   
Guillermo Lopez, a longtime member of the Laborers™ Union 
and Laborers-represented employee
, testified that he had not 
gone on strike on July 14 or 15.  On the first day of the Labor-
ers™ strike, July 18,  he arrive
d very early at work, waited out-
side and, when fellow Laborers arrived to establish a Laborers™ 
Union picket line, he inquired of them what was happening.  He 
was told by the picketers, apparent agents of the Laborers,™ 
ﬁwe™re going to have to join the other guys with the strikeﬂ 
whereupon he joined the strike and picketing. 
Were the record evidence respecting the Laborers™ subjective 
motivations for calling the strike and their characterization of 
their strike as an ﬁunfair labor practice strike,ﬂ the sole evi-
dence connecting the unfair labor practices of July 15 and the 
Laborers™ strike of July 18, it would be a close question re-
specting the sufficiency of the evidence to establish the requi-
site nexus.  What must also be considered in the evaluation, 
however, is the relationship be
tween the Laborers and Operat-
ing Engineers™ Unions and their represented employees both in 
bargaining and in the workplace. 
Based both on the record evidence of the heavy highway 
construction and rock, sand, and gravel aspects of the Respon-
dent™s operations and by noticin
g administratively the relation-
ship between and among  the craf
t unions within the construc-
tion industry,  I find that the represented employees of the craft 

unions employed by the Respondent from 1980 until the strikes 
of July 1994 worked at common job sites and on common 
work.  The record suggests that respecting  the Respondent™s 
operations during that period, the crafts took a common ap-
proach in labor relations reflected in similar contract language 
and apparently parall
el history of contract intervals and bar-
gaining. 
In 1994 until the strikes in controversy, the Unions, includ-
ing the Laborers and the Operating Engineers, frequently bar-
gained with the Respondent at common sessions with the Oper-
ating Engineers™ agent Dennis Teel
 as lead negotiator for all the 
crafts, bargained at sessions that followed hard on one an-other™s sessions or involved repr
esentatives of one or another 
craft attending the bargaining sessions of the others.  Even 
where there were evident differences in the perceptions of bar-
gaining progress between the Unions, they endeavored to keep 
a common front.  Thus, as the Carpenters prepared to leave the 
negotiations on July 11, having
 deferred their bargaining to 
await further progress with respect to the Operating Engineers 

bargaining, Teel told the Respondent™s agents Haworth and 
Rolleri: ﬁI want to let it be known that all the crafts are still 
togetherﬂ and the Carpenters™ representative agreed. 
Given this evident collaborative bargaining, the lead role of 
the Operating Engineers™ agent Teel during bargaining and the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 226craft history of close working circumstances and general mu-
tual aid and support,
30 I find there is substantial objective evi-
dence that the Laborers™ in calling the strike of July 18 and the 
Laborers™-represented employees who honored that strike did 
so in part because Respondent 
fired all striking Operating En-
gineers on July 15.
31 As noted in 
Vulcan-Hart Corp.
, 262 
NLRB 167 (1982), the discharge of strikers is ﬁa blow to the 
very heart of the collective ba
rgaining processﬂ and ﬁleads in-
exorably to the prolongation of the dispute.ﬂ  As found supra, 
these were serious unfair labor practices. 
In light of the noted interrelationship of the bargaining of the 
Operating Engineers and the Laborers,  and in consideration of 
the other evidence noted and the record as a whole,  I have no 
doubt and specifically find that the discharge of the 73 Operat-
ing Engineers™-represented employees at the same time the 
Laborers™-represented employees who had honored their line 
were discharged, was a factor within the meaning of the Board 
and court cases cited in the Laborers initiating their strike on 
July 18 and the Laborers™-repr
esented employees in honoring 
that strike thereafter.   
Based on the above,  I further find that the Laborers™ strike 
against the Respondent commenci
ng on July 18, 1994, was an 
unfair labor practice strike from its inception and those Labor-

ers™ represented employees who honored the strike and picket 
line were unfair labor practice strikers. The contract limits on 
economic and sympathy strikes 
or honoring of picket lines 
contained in the Laborers™ exte
nded agreements with the Re-
spondent had no legal application to the Laborers™ strike or the 
Laborers™ represented employees™ honoring of such an strike in 
protest of Respondent™s serious unfair labor practices. 
(d)  The terminations of the 
Laborer represented employees 
who were discharged on and after July 18, 1994
32 The Respondent admittedly fired on July 15 all Laborers™-
represented employees it had confidence were honoring the 
strikes then occurring.  On and 
after July 18, an additional 10 
Laborers™-represented employees 
were discharged for partici-
pating in an illegal strike. I find that this sequence is convincing 

evidence to support a finding, which I make here, that the La-
borers™ represented employees fired on and after July 18 were 
terminated because of their actions in honoring the strikes and 
picket lines in place on and after July 16 and were not termi-
nated solely for any actions they took or did not take on July 14 
or 15. I  have found, supra, that the Laborers strike from its incep-
tion was an unfair labor practice strike and that once the Labor-
ers™ unfair labor practice strike and picket line commenced on 
the morning of July 18,  all 
Laborers™-represented employees 
who honored the strike were unfa
ir labor practice strikers and protected from discharge for that reason.  
                                                          
                                                           
30 As the Respondent notes in discussing the likelihood that the La-
borers™-represented employees would support the strikes of the Team-
sters and Operating Engineers on brief at 64 refers to ﬁthe foreseeable 
sympathy that some [Laborers™] memb
ers might feel with their operator 
and teamster co-workers.ﬂ 
31 While the same assertion to a slightly lesser degree in light of the 
Operating Engineers™ leading role in negotiations could be made re-
specting the Laborers™ strike and the discharge of the striking Team-
sters™ represented employees, that fact
 neither adds to nor detracts from 
the analysis set forth above. 
32 No employees were discharged 
on Saturday, July 16, or Sunday, 
July 17. 
Having found that the Respondent fired 10 Laborers™-
represented employees on and after July 18 for engaging in an 
unfair labor practice strike, as 
more fully explained in my 
analysis of the discharge of the employees represented by the 
Operating Engineers on July 15, above, the Respondent™s ter-
mination of these Laborers™-re
presented employees was im-
proper and a violation of Section 8(a)(3) and (1) of the Act.  I 
therefore sustain the General Counsel™s allegations in this re-
gard. A second issue arises respecting the Laborers™-represented 
employees terminated on and after July 18 for striking.  Were 
these employees also honoring the strike of the Operating En-
gineers during this period?  By early the following Monday 
morning, July 18, two major cha
nges in the strikes against the 
Respondent had occurred. First, that morning  the Laborers 

initiated what they characterized as an unfair labor practice 
strike and picketed the Respondent™s premises with signs bear-
ing their union name and the 
legend  ﬁunfair labor practice 
strike.ﬂ Second, as noted, supra, 
the Operating Engineers™ strike 
was converted to an unfair labor practice strike and the Operat-

ing Engineers had changed their pi
cket placards to assert that 
the strike was an unfair labor practice strike.  This picketing by 

each union continued during relevant times. 
It is clear and I have found that many Laborers™-represented 
employees honored the Operating Engineers™ picket line on 
July 14 and 15.  As noted above
, the Respondent contends and I 
found that this was the case as
 to the Laborers™-represented 
employees discharged by the Respondent on July 15.  Other 
Laborers™-represented employees
33 also ceased work on July 
13, the day before the strikes began, and did not work thereaf-

ter,  but were not discharged by the Respondent until the fol-
lowing the week of July 18Œ25.   
Based on the fact that this latter category of Laborers™-
represented employees clearly honored the Operating Engineer 
strike on Thursday and Friday, Ju
ly 14 and 15,  I find it is fair 
to assume that their withholding of their labor in the following 
week until their discharge was also motivated in part by the 
same Operating Engineers™ strike
 and picket line that had moti-
vated them just days before.  I find therefore that these employ-
ees were striking during the week of July 18 in support of the 
unfair labor practice strike of the Operating Engineers.  These 
individuals were therefore symp
athy unfair labor practice strik-
ers supporting the striking Operating Engineers  Their right to 

engage in support of other 
employees™ unfair labor practice 
strike was not limited by the Labor
ers™ contracts.  Accordingly they were engaged in protected conduct on and after the Oper-
ating Engineers strike converted
 to an unfair labor practice 
strike on the evening of July 15. This is so irrespective of the 
status of the Laborers™ strike and picket line.  Thus, their dis-
charge for striking is also a violation of the Act based on their 
protected conduct in supporting the Operating Engineers™ unfair 
labor practice strike. 
Other Laborers™-represented employees worked up until the 
commencement of the strikes, did 
not work on the initial day or 
two of the strike and worked on  Monday, July 18, not working 

thereafter.
34  All were terminated in the period of July 19Œ25 by 
the Respondent for participating 
in an illegal strike.  Thus, 
 33 The dates of employment and the dates of the termination slips of 
Laborers™ represented employees is established by uncontested business 
records.  These employees include Arvayo, Bailon, Miranda, Ripalda, 
and Spean. 34 These employees include Crater, Enriquez, Escalante, and Pete. 
 GRANITE CONSTRUCTION CO. 227these individuals did not work on 
at least 1 day of the Operat-
ing Engineers™ initial 2 day economic strike, but worked on the 
first day of the Operating Engineers™ converted unfair labor 
practice strike before again ceasing work and being discharged 
in consequence thereof.  I find that the fact that these employ-
ees did not work for at least 1 day of the Operating Engineers™ 
initial July 14 and 15 economic 
strike is sufficient objective 
evidence of these employees™ 
motivation to support and make 
common cause with the Operating Engineers and the Operating 
Engineers-represented striking 
employees to find that these 
Laborers™-represented employees were similarly motivated 
when they again ceased work after July 18.  Thus I find that 
these employees were also sympathy unfair labor practice strik-
ers acting in support of the Operating Engineers after July 18. 
Accordingly they, too, were en
gaged in protected conduct  and 
their discharge for striking is al
so a violation of the Act based on their conduct in supporting the Operating Engineers™ unfair 
labor practice strike. 
Laborers™-represented employee, Richard Pedrosa, worked 
up to the day the Operating Engineers strike commenced, 
missed the first day of the strike, worked the second day, 
July 15, and did not work again. He was terminated on July 20 
for engaging in an illegal strike. 
 There is no direct evidence of 
his motivations for not working on either July 14 or  on and 

after July 18.  Since he worked on July 15 during the Operating 
Engineers™ strike and stopped work the following working day 
when the Laborers™ strike ensued, it may not be fairly con-
cluded that his conduct on and afte
r July 18 in striking was in 
support of the Operating Engineers™
 strike. As to Mr. Pedrosa I 
find that he was only honoring the Laborers™ unfair labor prac-
tice strike and that his conduct 
was not independently protected 
as a result of his personal sympathetic honoring of the Operat-
ing Engineers™ strike on and after July 18. 
c. Summary  and  conclusions  regarding  validity of the 
Laborers™ discharges (1)  The Laborer-represented employees terminated on 
July 15 
I have found above that the Laborers™-represented employees 
terminated on July 15 were honoring the Teamsters™ and Oper-

ating Engineers™ strikes and picket
 lines and were terminated in 
consequence thereof.  I found 
that no unfair labor practice 
strike was underway at the time of
 their discharge.  I further 
found the terms of the Laborers™ 1991 contracts with the Re-
spondent remained in effect at 
relevant times and that the no-
strike language of the agreemen
ts validly prohibited employees 
from engaging in economic or sympathy strikes or related 
withholding of their labor.  Gi
ven these findings I concluded 
the Laborers-represented employees terminated on July 15 were 
engaged in unprotected activity at the time of their discharges  
and that the Respondent™s termina
tions of them for that reason 
did not violate the Act.  I theref
ore dismissed the relevant alle-
gations of the complaint. 
(2)  The labor represented employees terminated on and after 
July 18 
I have found that the Laborers™ strike of July 18 was initiated 
in part in protest of the serious unfair labor practices of the Respondent in terminating so
me 73 Operating Engineers™-represented employees on July 15 because they  honored the 
Operating Engineers strike. I found, therefore, the Laborers™ 
strike was an unfair labor practice strike from its inception.  I 
further found that the 1991 extended contract provisions of the 
Laborers™ agreements did not limit or restrict the Laborers call-
ing an unfair labor strike or the Laborers™ represented employ-
ees from honoring or joining such a Laborers™ strike.  I found 
therefore that the Laborers
™-represented employees who hon-
ored the Laborers™ strike were unfair labor practice strikers 
engaged in protected activity.  I also found that all Laborers™-
represented employees who were discharged on and after July 
18, including Richard Pedrosa, were honoring and/or joining 
the Laborers™ unfair labor practice strike at the time of their 
discharge.  I further found that
 in discharging the Laborers™ 
represented employees on and after July 18 because of their 

protected conduct as found above, the Respondent violated 
Section 8(a)(3) and (1) of the Act. 
I also found that all the La
borers™-represented employees 
discharged on and after July 18 excepting Richard Pedrosa 
were also honoring the Operating Engineers™ unfair labor prac-
tice strike and picket line at the time of their discharge by the 
Respondent.  I found that this wa
s also protected activity inde-
pendent of and apart from the protected activity of honoring or 

joining the laborer™s strike and pi
cket line.  Finally, I found that 
all the Laborers™-represented employees discharged on and 
after July 18, by the Respondent for engaging in an illegal 
strike, except Richard Pedrosa, were discharged because of 
their honoring the Operating Engi
neers™ unfair practice strike 
and therefore the Respondent™s discharge of them also violated 

the Act for that reason.  I therefore sustained the relevant por-
tions of the General Counsel™s complaint in these regards.  
3.  The issue of condonation 
There is no dispute that early on Haworth on behalf of the 
Respondent made a determination 
that the discharged employ-
ees at issue herein would be elig
ible for ﬁrehire.ﬂ  Further, both 
through specific one-on-one contact and solicitation and 

through more general word of mouth solicitation, the Respon-
dent solicited the return to work of discharged employees from 

each of the crafts throughout the period following the inception 

of the strike.  Finally, over tim
e various discharged employees 
returned to the Respondent™s employ. 
The General Counsel and the Charging Party™s argue from 
these facts that the Respondent
 had condoned any strike mis-
conduct that occurred and that, in
 consequence, even if the 
employees™ conduct was initially
 improper and unprotected, the 
Respondent may not properly assert
 that conduct as a basis for 
discharge.  The Respondent  ar
gues the condonation arguments 
asserted against it are fatally flawed.  Counsel for the Respon-
dent asserts at 46Œ47 of brief: 
 the General Counsel and Charging Parties misapply the doc-
trine of condonation,  which operates to preclude employers 
from relying on unprotected activity
 that has been forgiven as 
a basis for 
future
 [emphasis in original] 
discharge or discipli-
nary action.  The doctrine does not, however, transform, activ-
ity that was unprotected and ille
gal at the time it occurred into 
legal activity 
nunc pro tunc
.  The Respondent is correct that the doctrine of condonation 
looks forward to estop the assertion by an employer of previ-

ously forgiven conduct as a basis of punishment and not back-
ward to render discipline previously administered improper.  In 
the instant case there is no sugge
stion that the Respondent ever 
decided to abandon its apparently uniformly applied policy 
during the events in question of discharging employees who 
were striking.  The actions of 
the Respondent that the General 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 228Counsel and the Charging Parties identify as constituting con-
donation of employee misconduct on 
this record, are limited to 
the occasions when the Responde
nt dealt only with the Re-
spondent™s decision that discharg
ed individuals would be eligi-
ble for ﬁrehire.ﬂ  Rehire, a term in contrast to ﬁhire,ﬂ by defini-
tion presupposes that an employ
ee™s employment has been 
previously severed and in the future is to be rejoined.  Further, 
the Respondent correctly notes that there is no claim that any 
employee initially fired for striking and thereafter rehired has 
been discharged a second time or disciplined as a result of the 
originally asserted st
rike misconduct.  Nor, in so far as the re-cord reflects,  has any previous
ly discharged employment ap-
plicant  been denied reemployment based on his or her strike 
activities. 
Given all the above, as well as at the cases cited by the par-
ties,  I find that the doctrine of condonation does not apply to 
the instant case.
35  I further find no action of the Respondent 
herein at issue was rendered imp
roper as a result of the Re-
spondent™s prior forgiveness or condonation of employee strike 
misconduct.  4.  The allegations of violations of Section 8(a)(5) of the Act 
There is no dispute that the Respondent met with each of the 
Charging Parties at the scheduled
 bargaining sessions after the 
strikes, announced that the period
 of extension of the contract 
which had  previously been agreed to had now passed and that 

the contracts had expired,  withdrew recognition from each 
Union and thereafter at least to the time of the close of the hear-
ing failed and refused to recognize or bargain with any Charg-
ing Party respecting any of its employees.  Following each final 
meeting,  the Respondent implem
ented certain changes in terms 
and  working conditions of  employees heretofore in the units 

covered by the contracts without 
notification to or bargaining 
with the Charging Parties. 
The General Counsel has alleged 
a variety of violations of 
Section 8(a)(5) and (1) of the Act respecting this admitted con-
duct.  Those allegations and the 
Respondent™s asserted defenses 
are discussed below. 
a.  Withdrawal of recogniti
onŠrepudiation of the bargaining 
relationships  There is no doubt that for many years the Unions had been 
recognized by  the Respondent as
 exclusive representatives of 
employees in the units noted.  Su
ch relationships in the usual 
setting create a presumption of
 majority employee support for 
                                                          
 35 One related line of cases is argua
bly relevant to the situation pre-sented herein.  Thus, for example, in 
Colonial Press, Inc
., 207 NLRB 
673 (1973), enf. denied 509 F.2d 850 (8th Cir. 1975), cert. denied 423 
U.S. 833 (1975),  the Board held an employer™s postdischarge offers of 
reemployment made to strikers di
scharged for misconduct which offers 
were made during a continuing unfair labor practice strike acted to 
convert through condonation the terminat
ed employees into unfair labor 
practice strikers.  The Respondent notes the contrary views of the court 
of appeals in denying enforcement 
in the case as well as the possible 
subsequent acquiescence of the Board 
in similar rejections of its doc-
trine.  See White Oak Coal Co., 
 295 NLRB 567 (1989).  Since there is 
no contention in the complaint and 
no contention made at trial that 
properly discharged strikers,  for example the Teamsters™-represented 

employees herein, sought from or we
re denied by the Respondent any 
of the rights of  accruing to unfair labor strikers seeking to return to 
work,  this narrow condonation issue is not raised by the unfair labor 
practice pleadings and is therefore not ripe for me to decide.  See,  
infra,  in the representation case porti
on of this decision for revisitation of the issue in the context of voting eligibility. 
the representing union in each bargaining unit  and an employer 
is normally obligated to continue
 to recognize the union as the 
representative of unit employees 
and on request meet and bar-
gain with the union respecting 
the terms and conditions of em-
ployment of unit employees.  Th
ere are a variety of situations 
in which this is not the case however.  The Respondent ad-
vances a series of arguments asserting that no obligation to 
recognize the Unions continued beyond the dates on which 
repudiation occurred. They are a
ppropriately dealt with sepa-
rately as below.  
(1)  Was the Respondent™s withdr
awal of recognition privileged 
by Section 8(f) of the Act? 
The Respondent contends its withdrawal of recognition in 
each case occurred in bargaining relationships governed by 

Section 8(f) and not Section 9 of the Act and was for that rea-
son proper under the Act.  The General Counsel and the Charg-
ing Parties argue the reverse,  that the relationships at issue 
were Section 9 relati
onships at relevant
 times and not con-trolled by the provisions of Section 8(f) of the Act.   
(a)  The distinction in an Em
ployer™s bargaining obligations 
under Section 9 and 8(f) of the Act 
Section 9 of the Act defines a 
union™s exclusive representa-
tion of employees in a unit as be
ing premised on majority em-
ployee support for the union.  The obligations the Act imposes 
on employers to bargain with unions respecting their employees 
in Section 8(a)(5) is subject to 
the provisions of Section 9 of the 
Act and only certain of those obligations fall on the parties to 

an 8(f) relationship. 
Section 8(f) of the Act contains special provisions respecting 
bargaining relationships in the 
building and construction indus-
try which do not meet the nor
mal requirements of employee 
majority support or other provisions
 of Section 9 of the Act.  A 
construction labor organization may therefore represent con-
struction employees of an employer in the building and con-
struction industry under the terms of the Act in one of two 
ways:  (1) in a regular  or ﬁS
ection 9ﬂ relationship meeting the majoritarian tests of the Act under Section 9 as applied to all 

nonconstruction industry employers or (2) in an exceptional, 
building and construction indust
ry specific 8(f) relationship 
wherein only the requirements of Section 8(f) as opposed to 

Section 9 are met. 
The rights,  duties, and obligations of the parties in an 8(f) 
relationship differ from those in 
a Section 9 relationship.  The 
Board in 
John Dekelwa & Sons
, 282 NLRB 1375 (1987), and in 
later cases, see, e.g., 
James Luterbach Construction Co.,
 315 
NLRB 976 (1994), holds that an employer in an 8(f) relation-
ship with a union may, in the absence of a current collective-
bargaining agreement,  simply withdraw recognition of the 
union and avoid any further obligation to bargain under the Act. 
(b)  Arguments of th
e parties respecting 
the bargaining rela-
tionships at issue herein The General Counsel and the Charging Parties argue that 
there are six appropriate bargaining units: One construction and 
one rock, sand, and gravel unit for each of the three Charging 
Parties.  The General Counsel and the Charging Parties argue 
that the Unions were recognized by the Respondent as repre-
sentative of the employees in 
the three construction units pur-
suant to  Section 8(f) of the Act in 1980,  but that in 1980 or in 

1982 these relationships converted to Section 9 relationships on 
the demonstration to the Respondent that a majority of the em-
 GRANITE CONSTRUCTION CO. 229ployees in each unit desired to be represented by the then rec-
ognized Charging Party.  The 
General Counsel and the Charg-
ing Parties further argue that th
e three rock, sand, and gravel 
units are not and have never been within the building and con-
struction industry  as that term is
 used in Section 8(f) of the Act 
and therefore the bargaining relationships in place could never 

have been governed by the provisi
ons of that section of the Act and therefore must be analyzed and considered as always hav-
ing been Section 
9 relationships. The Respondent argues that th
e putatively separate rock, 
sand, and gravel and construction units for each of the Charging 
Parties are not in fact separate units.  Rather the Respondent 
argues that there have been a total of three units: a single build-
ing and construction industry unit for each Charging Party  
comprising all the employees formerly represented by each 
craft under the paired contracts until 1994.  The Respondent 
argues that the recognitions accorded the Unions and continued 
bargaining relationships respecting 
these three,  or in the alter-
native six, units fell  under Secti
on 8(f) rather than Section 9 of 
the Act from the time initial recognition was granted in  1980 
and that the bargaining relations
hips remained governed by the 
provisions of Section 8(f) as opposed to Section 9 throughout 

their lives. 
(c)  How many bargaining units are there? 
There is no doubt that the Unions and the Respondent since 
the onset of their relationship in 1980 treated the rock, sand, 
and gravel, and construction units separately.  Thus, they with-
out exception negotiated separate and independent contracts 
with separate and independent
 terms and conditions of em-
ployment between rock, sand and gravel, and construction.  

Further, they followed the terms of the contracts providing 
employees different terms depending on the type of work done.  
There is no evidence on this record that at any time during the 
bargaining relationships between
 the parties any proposal was 
ever made, let alone agreed to, to merge the rock, sand, and 
gravel unit with the construction unit for any or all the Charg-
ing Parties.  Indeed, as part of
 the parties™ undertakings in the 
representations cases in this proceeding during the period after 
recognition had been withdrawn by the Respondent from the 
Unions, consent election agreements entered into by all the 
parties herein and approved by 
the Regional Director provided 
that separate construction units
 were appropriate for purposes of collective bargaining under Section 9 of the Act. 
The Respondent argues that despite
 these circumstances,  the 
rock, sand, and gravel and construction employees in each craft 
are so interrelated and commingled in their work that no true 
separate identity or community of interest exists sufficient to 
sustain separate units.  The General Counsel and the Charging 
Parties challenge that asser
tion arguing that separation and 
independent communities of interest do in fact exist.  Further, 

they argue that, to the extent some employees may work within 
both units,  the work has consistently  been tracked and as-
signed to one or the other of  the two units represented by each 
craft because such work was at all times paid under two differ-
ent contracts at differing
 contract rates terms. 
The Board has differing standards for judging bargaining 
units depending on whether they are historic or prospective and 
also depending on the expressed 
desires of the parties concern-
ing the breadth of the unit.  On 
this record, the history of sepa-
rate recognition, and bargaining as well as the separate contrac-

tual coverage throughout the period in question convinces me 
that the rock, sand, and gravel employees and the construction 
employees in each craft should be 
held to be in separate units, 
unless under Board representationa
l law standards such units would be inappropriate even if all the parties desired such units.  Applying that standard,  ther
e is no questionŠindeed, I do not 
believe the Respondent argues 
otherwiseŠthat the separate 
units of rock, sand, and grav
el employees and construction 
employees were appropriate du
ring the time the Respondent 
continued to recognize the Unions 
as representatives of its em-ployees.
36 I find therefore that at all times material there were six bar-
gaining units: a rock, sand and gr
avel unit of employees and a 
construction unit of employees for 
each of the three crafts in-
volved herein.  I further find that those bargaining units at all 
times material herein were approp
riate for collective bargaining 
as defined by Section 9 of the Act. 
(d)  Were any of the recogni
tion and bargaining relationships 
between the Respondent and the Charging Parties governed by 
Section 8(f) of the Ac
t at relevant times? I.  THE ROCK, SAND, AND GRAVEL UNITS
 Section 8(f) of the Act applies 
by its terms to: (1) employers 
primarily in the building and co
nstruction industry, (2) dealing 
with labor organizations in which building and construction 

employees are members, (3) concerning employees engaged in 
the building and construction industry.  The Respondent is such 
an employer.  The Charging Parties are such labor organiza-
tions.  The issue here is whether or not the rock, sand and 
gravel employees involved herein are engaged in the building 
and construction industry. 
As counsel for the Operating Engineers points out on brief, 
the Board has repeatedly held that the rock, sand and gravel 
business is not a part of the building and construction industry 
as that term is used in 
Section 8(f) of the Act citing 
Forest 
City/Dillon-Tecon Pacific
, 209 NLRB 867, 870 (1974); 
Hoo-ver, Inc
., 240 NLRB 593 (1979); Teamsters Local 83 (Cahill 
Trucking),
 277 NLRB 1286 (1985); J. P. Sturrus Corp
., 288 NLRB 668 (1988).   
Indeed a Board case arising in another context  reached such 
a conclusion regarding the Arizona rock, sand, and gravel in-
dustry in the period just before the Respondent commenced 
operations.  As noted supra, in 1980 the Respondent became a 
part of an association representing rock, sand, and gravel indus-
try employers in the State of Ar
izona in bargaining with unions 
representing their employees,  
recognized the Unions as repre-
sentatives of its rock, sand, a
nd gravel  employees and signed 
the Arizona Rock Products agreemen
t then in place.  The rock,  
sand, and gravel employees working under the Arizona Rock 
Products multiemployer 1973Œ1976 and 1976Œ1979 agreements 
were held not to cover construction work and to therefore be 
outside the coverage of Section  8(f) of the Act
. Teamsters 
Local 83 (Various Employers)
, 243 NLRB 328 (1979). 
Based on all the above, I find th
at at all relevant times the 
employees in the three rock, sand, and gravel units of the Re-
spondent at issue herein were not doing work within the build-
                                                          
 36 My finding deals with the period before the Regional Director act-
ing as agent of the Board approved the consent agreements noted supra 
which definitively established the ap
propriateness of the separate rock, sand and gravel and construction units as of the time of the elections in 
those representation cases.  I regard
 the representation case unit deter-
minations as binding upon me for that later period. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 230ing and construction industry as that
 term is used in Section 8(f) 
of the Act.  It follows that  the relationship between the Unions 
and the Respondent respecting 
those units could not be gov-
erned by Section 8(f) of the Act but must meet the tests of Sec-
tion 9 of the Act. 
Given the finding that Section 9 is the controlling statutory 
prism through which to view and evaluate the parties™ relation-
ships respecting the rock, sand, and gravel units, I find that 
those relationships during 
the 1991Œ1994 contracts must be 
treated as valid 9(a) 
relationships.  This is so because under the 
Supreme Court™s decision in 
NLRB v. Bryan Mfg. Co
., 362 U.S. 
411 (1960), a contract between an employer and a union gov-
erned by Section 9(a) as opposed 
to Section 8(f) of the Act will be irrefutably presumed to be 
valid and the union to have prop-
erly represented a majority of employees at the time the con-
tract was entered into if, as herein, the contract was more than 6 
months old at the time it was under challenge as a minority 
contract.37   Having found as a matter of law that the contracts were 
valid, applying traditional Board law applicable to nonbuilding 

and construction units,  I further find that the Unions enjoyed a 
presumption of continuing majori
ty status following the expira-
tions of the contracts.  This 
being so, the Respondent could not, 
as a matter of right and without overcoming the presumption of 
continuing majority representation in each Charging Party unit,  
simply withdraw its longstanding recognition of each Charging 
Party as the exclusive representative for purposes of collective 
bargaining of the employees in the relevant rock, sand and 
gravel unit. II. THE CONSTRUCTION UNITS There is no dispute that the three units described herein as 
construction units meet all the te
sts described, above, for quali-
fication under Section 8(f) of the Ac
t.  The Board presumes that 
the recognition and subsequent 
bargaining relationship between 
unions and employers in such co
nstruction units is established 
under Section 8(f) of the Act rather
 than Section 9(a) of the Act 
unless and until proved otherwise.  
Casale Industries, 311 
NLRB 951 (1993). 
The General Counsel and the Charging Parties contend, however,  that the instant three 
construction unit  relationships were clearly  changed into 9(
a) relationships beginning in 1980 
or, in the alternative, on and after 1982 and that nothing 
thereafter occurred to derogate from that status.  The 
Respondent challenges the argume
nts of the General Counsel and the Charging Parties with respect to the legal significance 

of the 1980 and 1982 ev
ents. 
                                                          
The General Counsel and the Charging Parties argue that the 
Respondent both as they hired given employees starting in 1980 
and in June 1982 as part of  a process in which all of its em-
ployees were required to reappl
y for employment, had its em-
ployees,  including the employees in the three units in question 
herein,  fill out the Respondent
™s ﬁEmployee Recordﬂ Form 
                                                           
37 The Court reasoned that since Sec. 10(b) of the Act precludes the 
finding of an unfair labor practice 
more than 6 months preceding the 
filing of a charge, a contract more than 6 months old may not be at-
tacked as invalid by means of a claim that the union committed an 

unfair labor practice by entering into 
contract at a time it did not repre-
sent a majority of employees.  
107.38  These forms had a section designated  with the caption 
ﬁUnionﬂ in which one of three boxes could be checked:  
ﬁNorthern California Union,ﬂ  ﬁSouthern California Union,ﬂ or 
ﬁOther Area.ﬂ  Following those choices the form provides a 
series of checkoff boxes containi
ng different craft union titles, 
e.g., Engineers, Laborers, Teamst
ers, Carpenters, and Other.   

Finally the word Local followed by an underlined space:   ﬁLo-
cal _____,ﬂ was provided on the form to enter the appropriate 
trade union local number.  The 
parties stipulated that in 1980 
and in 1982,  the majority of employees in each of the units 
involved herein designated th
e relevant Charging Party
39  in the spaces noted above on the forms. 
The General Counsel and the Charging Parties argue these 
forms were (1) a poll of employ
ee sentiments respecting union 
representation and (2) the filled 
out forms were designations of support for the Unions which in their totality were notice to the 

Respondent of the Unions™ majo
rity support in each unit and 
established or converted the bargaining relationships as or to  

Section 9(a) relationships.  
The Respondent challenges the 
assertion that the entries were ever intended by the employees 
or the Unions to be designations
 of majority support. The Re-
spondent also challenges that the forms were ever recognized 
by the Respondent as a designation by employees of their 
wishes respecting union representation for purposes of collec-
tive bargaining.  Rather the 
Respondent contends the forms 
were intended to solicit and record information from employees 
to be used in the Respondent™s  payroll accounting functions.   
The Respondent further argues the information on the forms 
and the forms themselves were used exclusively for that pur-

pose at all times.  Finally,  the Respondent argues that at no 
time did any Charging Party  ever claim that it represented a 

majority of employees in a unit at issue herein and at no time 
was any reference made to the Form 107 entries or any other 
evidence as supporting such a claim of majority. 
The Board in dealing with cons
truction industry relationships 
held in Precision Striping
, 284 NLRB 1110 , 1112 fn. 6 (1987): 
 6 An employer-conducted poll 
prior [emphasis in original] to 
initial recognition may, in proper circumstances, establish a full 
Section 9 bargaining relationship
.  San Clemente Publishing 
Corp., 167 NLRB 6 (1967); see [
John] Deklewa [& Sons
, 282 
NLRB 1375 (1987)] at 1387 fn. 53. 
 Applying the requirements of 
Precision Striping
, it is clear 
there was never a poll conducted pr
ior to initial recognition.  
The 1980 Form 107™s at issue herein
 were filled out as employ-
ees were in the process of being hired.  The record is clear that 
in 1980 the Unions had been recognized before any employees 
were hired.  This being so,  the Respondent™s initial recognition 
of each Union in the construction units in 1980 was clearly 
under Section 8(f). Thus the 1980 or the 1982 events may not 
be judged in a prerecognition setting where a union™s demand 
for initial recognition or the employer™s consideration of grant-
ing of initial recognition was at issue.    
What is involved herein are events that took place in the con-
text of an existing 8(f) recognition by the Respondent of the 
Charging Parties.  Judging the events of 1980 and 1982 in this 
context, I find that neither the 1980 forms nor the 1982 forms 
 38 The form was the Respondent™s data
 form used to initially record  
its employees™ names, addresses, soci
al security, and tax information as 
well a certain other information. 
39 Designations included predecessor or constituent locals of the 
Charging Parties herein. 
 GRANITE CONSTRUCTION CO. 231may properly be held to be a showing of majority support for 
the Charging Parties in the relevant units.  I make this finding 
for several reasons.  First, in 
the absence of an initial recogni-
tion context, it is not clear that such a poll would be sufficient 
under Board cases. There are sound reasons why such a non-
initial recognition setting should make it more difficult to find 
particular events will charge an employer with knowledge of 
employee sentiments in favor of union representation. A non-
initial recognition context make
s it more likely that the em-
ployer, in the absence of clear
 and unambiguous circumstances, 
will not be looking to employee 
sentiments inasmuch as the 
recognition having been previously
 granted is not in issue.  
This is particularly true in the instant case where the designa-
tions are ambiguous on their face 
as expressions of employee 
union support and the Respondent offered evidence to show 
that it had not viewed the information entered on the forms as 
designations of employee  suppor
t for the already recognized 
bargaining representatives. The likelihood that there was nei-

ther conscious employee expressions of support for the Union 
or an employer appreciation of the nature of the argued asser-
tions is substantially enhanced 
where, as the Respondent notes, 
there was no specific demand by any Charging Party for a new 
and different, majority-bas
ed  9(a) recognition.   
Given all the above, I find that the proof required under 
Ca-sale Industries, 311 NLRB 951 (1993),  to establish a  9(a) 
relationship respecting the construction units herein has not 

been established.  I find therefore that at all times material 
herein the recognition afforded each of the Charging Parties 
respecting the three craft construction units was pursuant to 
Section 8(f) of the Act. I find that such a relationship does not 
extend a presumption of employee majority support beyond the 
life of the contract.  Accordi
ngly, the Respondent was not obli-
gated to continue to recognize 
nor meet and bargain with the 
Charging Parties respecting the three construction units after 
the expiration of the 1991Œ1994 contracts as extended. 
(e) Conclusions respecting Respondent™s right to withdraw 
recognition pursuant to Section 8(f) of the Act 
I have found  that the rock, sand, and gravel units repre-
sented by each Charging Party are not within the building and 
construction industry and therefore are not and have not been 
governed by the provisions of Section 8(f) of the Act.  Accord-
ingly I find that the Respondent 
may not rely on the provisions 
of Section 8(f) of the Act to justify its conduct in withdrawing 

recognition of the Charging Parties as the exclusive representa-tives of the employees in these units. 
I have also found that the recognition afforded each Charg-
ing Party by the Respondent as 
exclusive representative of the 
employees in the relevant cons
truction unit was established and 
maintained at all times thereafter pursuant to the provisions of 
Section 8(f) of the Act and did not change to a recognition gov-
erned by Section 9(a) of the Act.
  Accordingly,  the Respondent 
could withdraw recognition or any or all the Charging Parties 

as representative of the construction units at any time following 
the expiration of the extended 1991Œ1994 construction agree-
ments.  I shall therefore dismiss the complaint allegations as to 
these latter units. 
(2)  Was Respondent™s withdrawal of recognition privileged 
based on a good-faith doubt of the Unions™ continuing majority 
support among unit employees?
40 The Board with court guidance and approval holds that an 
employer may rescind and withdr
aw recognition of a union as 
representative of its employees, if the withdrawal of recognition 
was based on a reasonably grounded doubt as to the union™s 
continued majority support among unit employees,  if that 
doubt is asserted in good faith, 
 based on objective considera-
tions and raised in a context free of employer unfair labor prac-

tices. 
The predicate finding to consideration of the particular fac-
tors advanced as  justifying and supporting the employer™s 
doubts as to the union™s majority is that the employer™s doubt 
were in fact related to the withdrawal of recognition.  It is at 
this threshold level that the 
Respondent™s arguments founder.  
The Respondent, as noted supra,
 repudiated its recognition of 
the Charging Parties on the days
 it believed each contract ex-
pired.41  It did so at meetings with the Charging Parties in 
which, in effect, its hand-delivered letters spoke for it.  The 
letters unambiguously asserted th
e Unions™ earlier bargaining 
and the strikes were the entire cause of the Respondent™s with-drawals of recognition.  No expressions of doubt respecting the 
Union™s continuing majority as 
to any unit was included in the 
letters or discussed at the meetings.  Further the entire record is 
consistent with this single motive.   
Given all the above and in consideration of the record as a 
whole, I find that Respondent™s argued doubts respecting any 
Charging Party™s continuing support among any unit™s employ-

ees were simply not a factor 
whatsoever in the Respondent™s 
decision to withdraw recognition for the Charging Parties in the 
six units at issue herein.  Accord
ingly,  the entire defense of 
good faith doubt to the withdrawal of recognition allegations in 
the complaint is rejected. 
(3)  Was the Respondent™s withdr
awal of recognition privileged 
based on union misconduct? 
The Respondent on brief has marshaled a series of cases 
which stand for the proposition that, when a union has engaged 
in misconduct such as engaging 
in an unprotected or illegal 
strike,  an   employer   may  in
  certain  circumstances  withhold  
                                                          
 40 The Respondent alleged a goodŒfaith doubt as to the Unions™ ma-
jority of support in the rock, sand, and gravel units in its amended an-
swer.  It adduced certain evidence at trial respecting expressions of 
employees sentiments regarding the Unions to Respondent™s agents.  
The defense of a good-faith doubt in a union™s majority status was 
discussed and was the basis for evidentiary arguments and rulings at 
trial.  The Respondent™s posthearing brief,  although very comprehen-
sive, does not argue a good faith belief 
as a defense to the 8(a)(5) viola-
tions alleged in the amended complain
t.  The brief does recite,  without 
indicating a withdrawal of the defens
e,  its amended answer™s assertion 
of a good-faith doubt as to the Union™s majority in the rock, sand, and 
gravel units.  That being so, although I have some doubt that the Re-
spondent is actively pursuing the defense, I shall address it here. 
41 The letters made it clear that th
e Respondent™s view was that the 
contracts extended to the conclusion
 of the individual meetings under 
discussion herein.  The Respondent 
made it clear that no new employ-
ees had been hired as of the time of these meetings. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 232bargaining and properly engage 
in certain actions which in 
other circumstances would violate the Act including  
Dow Chemical Co., 212 NLRB 333, 341 (1974); 
California Cotton 
Cooperative Assns., Ltd., 110 NLRB 1494 (1954);  
Marathon 
Electric Mfg. Corp
., 106 NLRB 1171 (1953
), 
enfd. sub nom.  Electrical Radio & Machine Workers of America v. NLRB
, 223 
F.2d 338 (D.C. Cir. (1955), cert. denied 350 U.S. 915 (1956); 
United Elastic Corp.
, 84 NLRB 768 (1949).  These cases also 
apply to certain 8(a)(1) allegatio
ns of the complaint discussed, 
infra. The Respondent seems to argue 
that these cases also permit 
an employer in some circumst
ances not only to withhold bar-
gaining with a union which has initiated or supported an illegal 

strike but, further,  to withdraw recognition of the union as 
representative of the employer™s unit employees in sole conse-
quence of the union™s misconduct.  This is an overreading of 
the Respondent™s cited cases
42 and without support in Board 
doctrine.  Accordingly, I find that no Charging Party miscon-
duct in striking or in supporting the strikes of the others herein 
could or did in fact justify 
the Respondent™s withdrawing rec-
ognition or act under any equitable doctrine to estop the Charg-
ing Parties from complaining respecting such withdrawals of 
recognition.  Thus, this theory of the Respondent asserted in its 
defense is rejected. 
(4) Was the Respondent™s withdraw
al of recognition privileged 
based on the Charging Party™s actua
l loss of majority support in 
any unit at issue herein 
While I have rejected, supra, the concept seemingly asserted 
by the Respondent that its withdrawal of recognition of the 
Charging Parties was justified because of their misconduct in 
striking and supporting the strikes of the others,  there is an 
analysis in the Board™s decision in 
Marathon Electric Mfg. 
Corp., 106 NLRB 1171 (1953), a case advanced by the Re-
spondent, which must be addressed. 
The General Counsel alleges th
at the Respondent violated 
Section 8(a)(5) of the Act with respect to the units at issue 

herein and alleges that the Charging Parties represented a ma-
jority of employees in each unit at all times there was a bar-
gaining obligation violation of Section 8(a)(5).  The existence 
of such majority support is a requirement for finding a violation 
of Section 8(a)(5) of the Act in this setting.  The Respondent 
denied these majority allega
tions in its amended answer. 
In Marathon,  a union called a strike in breech of the con-
tract.  The employer thereafte
r discharged 546 out of 550  unit 
employees for engaging in an imp
roper strike and canceled its 
recognition of the union.  The Bo
ard found the discharges were  
not in violation of the Act.   Fu
rther,  the Board held that,  in 
the circumstances of the case,  where the number of employees 
had been reduced to a level of less than one percent of the regu-
lar staff,  the unit no longer contained a substantial and repre-
sentative compliment of employees and therefore  the em-
ployer™s cancellation of its recognition of the union was not 
improper. 106 NLRB at 1181Œ1182. 
Applying that analysis to the units in the instant case in light 
of the findings, supra, concerning the validity  of the strikes and 
discharges preceding the Respon
dent™s withdrawal of recogni-
tion,  I make the following findings. 
                                                          
                                                           
42 See however the further discussion and application of 
Marathon
 to the issue of actual union majority support, in the immediately following 
section of this decision. 
The Operating Engineers did not engage in an illegal strike 
and the discharged employees were
 discharged in violation of 
the Act.  These events therefore could not, as a matter of law, 
derogate from the Operating Engineers™ majority support in the 
unit.  The discharged employees remained part of the unit for 
all purposes relevant here. Thus, th
is defense is not sustained as 
to the two Operating Engineers™ units. 
The Laborers™ unit experienced depletion through discharge 
in the period July 1525, but only 14 of the discharges were 

permissible.43  The improper discharges, as noted above, do not 
fatally reduce the unit compliment.  The depletion of the unit 

occurring as a result of the disc
harges sustained, above, were 
not of a magnitude and proportion sufficient to hold that the 
Laborers no longer represented a majority of employees in 
either unit for that reason 
The Teamsters™ units, as in 
Marathon, suffered very substan-
tial depletion in both the rock, sand, and gravel, and construc-
tion units as a result of the terminations of July 15.  As to each 
unit, I reach the same conclusion reached in 
Marathon
, that as a 
result of the discharges the units did not have a substantial and 
representative compliment of employees during the period ex-
tending from the date of the discharges on July 15 to the date 
the Respondent withdrew recognition on July 25.
44  Thus, at the 
time the Respondent withdrew 
recognition from the Teamsters 
as representatives of the  two 
Teamsters™ units,  neither unit 
possessed actual majority support 
for the Teamsters™ sufficient 
to support a bargaining obligation. 
(5) Summary  and  conclusions  respecting withdrawal 
of recognition 
Summarizing the holdings above,  I have found that at all 
relevant times there have been 
six appropriate bargaining units 
at issue herein:  three construction units and three rock, sand, 
and gravel units.   
I found the Respondent was privileged as a matter of right to 
withdraw recognition from each Charging Party respecting its 
construction unit.  This was so because I determined that at all 
relevant times these three units were represented by the Charg-
ing Parties pursuant to the provisions of Section 8(f) and not 
Section 9(a) of the Act and that no contract was in force at the 
time of withdrawal.  The Board 
holds employers may withdraw 
recognition of unions in such circumstances at will.   
I found the Respondent was not privileged as a matter of 
right to withdraw recognition from each Charging Party re-
specting its rock, sand, and gravel unit.  This was so because I 
determined that at all relevant times those three units were rep-
resented by the Charging Parities pursuant to the provisions of 
Section 9(a) and not Section 8(f) of the Act. I rejected the Re-
spondent™s asserted defense that it had a good-faith doubt that 
the Unions™ represented a majority of employees in the units 
governed by Section 9(a) of th
e Act at the time it withdrew 
recognition.  I also rejected its asserted defense that the mis-
conduct of each Charging Party 
in improperly striking or sup-
porting the strikes of the others justified its withdrawal of rec-
ognition.  43 Perhaps three Laborers were rock, sand, and gravel unit employees  
44 The Respondent offered unchalleng
ed testimony that no new em-
ployees were hired in any unit until the Respondent canceled the con-
tract at the first bargaining sessions following the strikes.  Those ses-
sions were also the occasions for the Respondent withdrawing recogni-

tion from each Charging Party. 
 GRANITE CONSTRUCTION CO. 233I found under the Board™s Marathon majority analysis that 
the Teamsters™ units did not have
 a substantial and representa-
tive complement of employees
 at the time the Respondent 
withdrew recognition and that, 
accordingly, the Respondent had 
no bargaining obligation at the time it withdrew recognition in 
either unit.  I found that suffici
ent employee complements were 
extant at all relevant times in each of the Operating Engineers™ 
and Laborers™ units. 
Given all of the above, I find that the Respondent did not 
violate Section 8(a)(5) and (1) of the Act when it withdrew 
recognition from the Teamsters respecting the construction unit 
and the rock, sand and gravel units 
heretofore represented by it.  
These allegations of the complaint will be dismissed. 
 I find that the Respondent did not violate Section 8(a)(5) 
and (1) of the Act when it withdrew recognition from the Oper-
ating Engineers respecting its cons
truction unit, but that it did 
violate Section 8(a)(5) and (1) of the Act when it withdrew 
recognition of the Operating Engi
neers as representative of the 
rock, sand and gravel unit.  Therefore, the former allegation of 

the complaint shall be dismissed and the latter sustained. 
Similarly, I find that the Res
pondent did not violate Section 
8(a)(5) and (1) of the Act when it withdrew recognition from the Laborers respecting its construction unit,  but that it did 
violate Section 8(a)(5) and (1) of the Act when it withdrew 
recognition of the Laborers as representative of  its rock, sand 
and gravel unit. Therefore, the former allegation of the com-
plaint shall be dismissed 
and the latter sustained. 
b.  Failure to  meet  and  
bargain  and implementation of uni-
lateral changes Following withdrawal of recognition of the Charging Parties 
in each of the units involved herein,  the Respondent admittedly 
refused to recognize or  meet and bargain with any Charging 
Party despite their requests that bargaining continue.  There is 
no dispute that the Respondent 
thereafter unilaterally imple-
mented changes in terms and 
conditions of employment of 
employees in each unit.  The General Counsel™s complaint  
alleges these actions were viola
tions of Section 8(a)(5) and (1) 
of the Act.  Because of the findings earlier made, it is appropri-ate to address the allegations as follows. 
(1) The construction units 
I found, supra, that the construction units were governed by 
Section 8(f) of the Act and that no presumption of majority 

support for the representing union 
existed with respect to these 
units after the expiration of the contracts which were coincident 
with the Respondent™s withdrawal
s of recognition.  I therefore 
found that the Respondent was entitled to withdraw recognition 

from each Charging Party with respect to the construction unit 
previously represented by it. 
Consistent with that analysis, after the withdrawal of recog-
nition the Respondent had no obligation to further bargain with 
the Charging Parties respecting th
e construction units and could 
unilaterally implement whatever 
changes it desired in construc-
tion unit employees™ terms and c
onditions of employment. The 
Respondent has therefore not violated Section 8(a)(5) of the 
Act as alleged.  I shall therefore dismiss these allegations of the 
amended complaint. 
(2) The rock, sand, and gravel units 
(a) The Teamsters™ unit 
I found, above, that at the time the Respondent withdrew recognition from the Teamsters respecting its units,
45 the units 
did not possess substantial and representative compliments of 
employees and therefore the Re
spondent had no obligation to 
recognize and bargain with the Team
sters. Consistent with that 
analysis, after the withdrawal of recognition of the Teamsters 
as representative of employees in the Teamsters rock, sand, and 
gravel unit, the Respondent had no obligation to further bargain 
with the Teamsters respecting its rock, sand, and gravel unit 
and could unilaterally implement whatever changes it desired in 
that unit™s employees™ terms and conditions of employment.  
The Respondent has therefore not 
violated Section 8(a)(5) of 
the Act as alleged.  I shall therefore dismiss these allegations of 

the amended complaint. 
There is a second basis for dismissing the failure to meet and 
bargain and unilateral change allegations respecting the Team-
sters units.  The Respondent on br
ief cites a panoply of cases 
for the proposition that a union™s illegal strike justifies em-
ployer responding conduct including an employer™s suspension 
of bargaining during the period of the illegal strike as well as an 
employer™s making of unilateral 
changes in working conditions 
of employees working during the strike. 
Dow Chemical Co.,
 212 NLRB 333, 341 (1974); California Cotton Cooperative 
Assns., 
110 NLRB 1494 (1954); 
Marathon Electric Mfg. Corp
., 106 NLRB 1171 (1953), 
enfd. sub nom
. Electrical Workers UE 
v. NLRB
,  223 F.2d 338 (D.C. Cir. 1955), cert. denied 350 U.S. 
915 (1956); United Elastic Corp., 84 NLRB 768 (1949). 
The Teamsters™ strike was found, supra, to be in violation of 
the terms of the extended contracts and the strike was never 
called off insofar as this record indicates.
46  Accordingly, the 
Respondent during the entire period covered by the complaint 

allegation was never obligated to
 resume bargaining with the Teamsters.  Thus, its continuing 
failure to meet and bargain and 
its implementation of unilateral changes in Teamsters™ units for 
this reason as well did not violate Section 8(a)(5) and (1) of the 
Act.  I shall therefore dismiss these allegations of the complaint 
on this basis as well. 
(b) The Operating Engineers™ unit 
I have found, supra, that the Operating Engineers represented 
the Operating Engineers rock, sa
nd, and gravel unit pursuant to 
Section 9(a) of the Act.
47  Thus, after the contract expired the 
Operating Engineers™ enjoyed a normal presumption that a 
majority of unit employees desire
d representation and, absent a 
valid defense,  the Respondent re
mained obligated to recognize 
and bargain with the Operating E
ngineers respecting that unit. I 
rejected all the Respondent™s asse
rted defenses to this obliga-
                                                          
 45 This analysis therefore also app
lies to the Teamsters™ construction 
unit.   It is not necessary to emphasi
ze that point in light of my earlier 
findings that under Sec. 8(f) of the Act,  the Teamsters™ no longer rep-
resented the construction unit at the time the Respondent withdrew its 
recognition. 
46 The Board held in Arundel Corp
., 210 NLRB 525 (1974), that a 
strike in violation of the no-strike provisions of a contract could not 
change in character, i.e., convert to
 an economic or unfair labor practice 
strike, until the strike was terminated
 and the status quo ante restored 
citing Electrical Workers UE v. NLRB
, 223 F.2d 338, supra. 
47 This analysis would also apply to the Operating Engineers™ con-
struction unit, but for my earlier finding that the construction unit was 

governed by Sec. 8(f) rather than Sec. 9(a) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 234tion, supra,  finding the Respon
dent™s withdrawal of recogni-
tion of the Operating Engineers as representative of the Operat-
ing Engineers rock, sand, and gravel unit was a violation of 
Section 8(a)(5) of the Act.   
That analysis applies to the 
allegations herein.  The Respon-
dent™s obligations included, as 
all obligations established under 
Section 9(a) and governed by Section 8(a)(5) of the Act,  the 

obligation to meet and bargai
n with the representing union 
concerning terms and conditions 
of represented employees.  
The Act also requires an opportunity be provided to the union 
by the employer to bargain before changes in those terms and 
conditions are implemented.48  I find therefore that the Respon-
dent in failing to meet and bargain with the Operating Engi-
neers on and after its withdrawal of recognition of the Operat-
ing Engineers as the representative of the rock, sand, and gravel 
unit and its unilateral implemen
tation of changes in working 
conditions in that unit violated 
Section 8(a)(5) and (1) of the 
Act.  The complaint in these regards shall be sustained. 
(c)  The Laborers™ unit 
The Respondent argues that the Laborers™ Union did not take 
the affirmative actions
 required under its contracts to stop the 
Laborers™ represented employees from honoring the strikes 

conducted by the Teamsters and the Operating Engineers on 

July 14 and 15, 1994.  Thus, the Respondent notes the no-strike 
provision of the rock, sand, and gravel agreement asserts that 
the Laborers Union will not,  
 cause, permit or authorize in any fashion, nor will any mem-

ber of the Union take part in any strike . . . sympathy, or any 
other kind of strike . 
 The record suggests that when the Laborers™ agents were asked 
by Laborers™-represented employees what to do during the 
Operating Engineers and Teamsters July 14 and 15 picket lines 
and strike, they responded, in ef
fect, that while the Laborers™ 
were not on strike, the employee
s had to decide on their own what they wanted to do. 
Assuming, without deciding, that the Laborers were obli-
gated to affirmatively discour
age represented employees to 
disregard the July 14 and 15 picket lines and strike and failed to 

do so, I do not find this misconduct may be held akin to the 
affirmative solicitation of empl
oyee support of and participa-
tion in illegal strikes, or the actual calling of a strike and estab-

lishment of picket lines by the unions in the cases cited, supra.  
Thus I do not find that the sanctions against the unions allowed 
in those cases or the allowance of certain types of normally 
prohibited employer conduct render
ed permissible as a result of union misconduct in those cases properly apply to the Laborers™ 
Union or to the Respondent™s dealings with the Laborers™ Un-
ion herein.  Thus, the fact that the Laborers™ may have not 
taken sufficient affirmative action to discourage employee sup-
port for the July 14 and 15 Operating Engineers™ and Team-
sters™ strikes, may not on this record privilege any of the Re-
spondent™s actions on and after 
it withdrew recognition of the 
Laborers™ as representative of the appropriate rock, sand, and 
gravel unit almost 2 weeks later and many days into the Labor-
ers™ unfair labor practice strike, as found, supra. 
                                                          
                                                           
48 While circumstances exist in some cases where implementation of 
changes in a context free of employer unfair labor practice following a 
bona fide impasse in bargaining ar
e not impermissible, no realistic 
argument may be made on this record that such was the case respecting 
the Operating Engineers™ rock, sand, and gravel negotiations. 
Given this finding, my analysis proceeds as did that respect-
ing the Operating Engineers wh
ich is set forth immediately 
above and will not be repeated here.  I find therefore that the 
Respondent in failing to meet and bargain with the Laborers on 
and after its withdrawal of recognition of the Laborers as the 
representative of the relevant rock, sand, and gravel unit and its 
unilateral implementation of ch
anges in working conditions during that period respecting that unit violated Section 8(a)(5) 
and (1) of the Act.  The complaint in these regards shall be 
sustained. (d)  Summary 
I have found above that the Respondent did not violate Sec-
tion 8(a)(5) and (1) of the Act re
specting its post contract with-
drawal of recognition of the Unions, failures to meet and bar-

gain with the Unions and its unilateral changes in terms and 
conditions of employment of employees in the following units:  
The Charging Party Teamsters™ 
construction and rock, sand, 
and gravel units,  the Laborers™ construction unit and the Oper-
ating Engineers™ construction unit.  The applicable complaint 
allegations shall 
be dismissed. I have found above that the 
Respondent violated Section 
8(a)(5) and (1) of the Act resp
ecting its post contract with-
drawal of recognition of the Unions, failure to meet and bargain 
with the Unions and its unilateral changes in terms and condi-
tions of employment of employ
ees in the following units:  The 
Charging Party Operating Engineers rock, sand, and gravel unit 

and the Charging Party Laborers rock, sand, and gravel unit.  
The applicable complaint al
legations are sustained. 5.  Independent allegations of vi
olations of Section 8(a)(1) and 
(5) of the Act 
The General Counsel™s compla
int at paragraph 17 alleges 
various conduct during the strike by the Respondent™s agents in 
16 subparagraphs: 17(a) through (p).  The allegations address 
several general classes of conduct
.  First, the complaint alleges 
various threats to strikers and picketers that they would be dis-charged, receive reduced wages or 
lose seniority if they did not 
cross the picket lines, abandon the strike and  return to work.
49  Second, the complaint alleges va
rious statements by the Re-
spondent™s agents that the Unions were out,  out for good, done or would never get back in 
or return to the workplace.
50  Third,  
 49 Complaint subpar. 17(a) asserts that on or about July 14, 1994, the 
Respondent,  by Wayne Embry at th
e Respondent™s Ehrenberg, Arizona 
plant, threatened to discharge its em
ployees if they refused to cross the 
picket lines of the Operating Engineers and the Teamsters. Subpar. 
17(b) asserts that on or about July 14, 1994, the Respondent,  by Dave 
Richards on the telephone, advised an
 employee that if said employee 
would not cross the picket line in th
e cab of Richard™s truck concealed 
with a blanket, he would be termin
ated. Complaint subpar. 17(f) asserts 
that on or about July 25, 1994, the Re
spondent, by Paul Polito at one of 
the Teamsters™ or Operating Engineers™
 picket lines told employees that 
if the employees did not return to work by July 30, 1994,  the employ-
ees would be treated as new hires making a dollar less than scale. This 
conduct is also alleged in the complaint at par. 19(a) to violate Sec. 
8(a)(5) of the Act. 
50 Complaint subpar. 17(c) asserts that on or about July 18, 1994, the 
Respondent,  by Wayne Embry at th
e Respondent™s Ehrenberg, Arizona 
plant,  informed its employees that it was going nonunion.  Complaint 
subpar. 17(d) asserts that on or about July 21, 1994, the Respondent,  

by Wayne Wells at one of the Teamsters or Operating Engineers picket 
lines told employees that the Union was out and was never going to 
return.  Complaint subpar. 17(e) asserts that on or about July 24, 1994, 
the Respondent, by Steve House at one of the Teamsters or Operating 
 GRANITE CONSTRUCTION CO. 235the complaint alleges a series of things offered to strikers to 
cause them to return to work 
including better wages,  improved 
benefits,  profit sharing, supe
rior equipment and employment, 
for a relative.51  Fourth, and finally, subparagraph 17(j) asserts 
that on or about  August 9,  1994,  the Respondent,  by Andy 
Wash and Doug Sturgess at the 
picket line near the Pima Cy-
prus Copper Mine,  erected a construction zone in an attempt to 
weaken the effect of the picketing and attempted to remove 
pickets from the entrance to the site. 
While the parties contested th
e allegations vigorously on 
their facts and adduced various
 and sometimes contradictory 
versions of events,  the parties 
also contended, correctly,  that 
the conduct at issue had to be placed in the context of events 
and that certain actions were ei
ther permissible or impermissi-ble depending on,  for example, 
the legality of the strikes in-
volved and the bargaining obliga
tions of the Respondent at 
relevant times respecti
ng particular units of employees.  These 
basic four groups of allegations 
noted above will be addressed 
separately. 
a.  The inducement to return allegations of 8(a)(1) and (5) vio-
lations of the Act 
The General Counsel and the Charging Parties argue that an 
employer™s offers of inducements
 to striking employees to re-
turn to work during a strike violates Section 8(a)(1) of the Act 
and further violates Section 8(a)(5) and (1) of the Act as a form 
of direct dealing with employees bypassing their exclusive 
                                                                                            
 Engineers picket lines informed employees that the Union was done 
and the strike was over with. Complaint subpar. 17(h) asserts that on or 
about August 22, 1994, the Respondent, by Doug Sturgis at one of the 
Teamsters™ or Operating Engineers™ pi
cket lines told employees that the 
Union was out for good. Complaint subpar. 17(i) asserts that on or 
about September 8, 1994, the Responde
nt, by Andy Wash at one of the 
Teamsters or Operating Engineers pick
et lines told employees that the 
Union was definitely out; that the Respondent needed to do away with 
the Union; that the Union would never get back in;  and that Ted Ha-

worth had a vendetta against one of 
the business agents of the Operat-
ing Engineers. 
51 Complaint subpar. 17(g) asserts that in or about mid-August 1994 
the Respondent, by Rene 
Redondo at one of the Teamsters or Operating 
Engineers picket lines attempted 
to induce employees to cross the 
picket line by offering them their j
obs back and promising that they 
would receive the same profit shari
ng that he enjoyed. Complaint sub-
par. 17(k) asserts that on or about the end of August 1994,  the Respon-

dent,  by Andy Wash at the home of a striker,  solicited the striker to 
return to work and described benefits that the Respondent was offering 
to returning strikers. Complaint subpar. 17(l) asserts that a few days 
after July 14, 1994, the Respondent, by Terry Wright, solicited a striker 

to return to work;  and on or about mid-September 1994 solicited the 
same striker to return to work with
 an offer of higher pay than the 
striker was earning before the stri
ke began. Complaint subpar. 17(m) 
asserts that on or about July 16,  1994,  the Respondent,  by Wayne 

Embry, solicited a striker to return 
to work and promised a job to the 
striker™s son. Complaint subpar. 17(n)
 asserts that on or about Septem-
ber 8, the Respondent, by Danny Hoback, solicited a striking employee 
to cross the picket line to return to work with a promise of better wages 
and the use of an air-conditioned piece of equipment.  Complaint sub-
par. 17(o) asserts that on or about
 July 17, 1994, the Respondent, by 
Steve House,  solicited a striking employee to cross the picket line to 
return to work with the promise of
 increased wages and company bene-
fits.  Complaint subpar. 17(p) asserts that near the end of August or 

beginning September 1994, the Responde
nt,  by Andy Wash, solicited a 
striking employee to return to work by the use of the incentive of the 
Respondent™s profit-sharing plan. This conduct is alleged in the com-
plaint at par. 19(a) to violate Sec. 8(a)(5) of the Act. 
representative for purposes of co
llective bargaining.  The Re-
spondent,  relying on the  impr
oper union strike cases cited 
supra,  argues that in the face of an illegal strike not only is an 
employer permitted to induce illegal strikers to return to work,  
but there is no obligation of the pa
rt of the employer to bargain 
with the union during such times and, therefore, no violation of 

Section 8(a)(1) or Section 8(a)(5) and (1) of the Act may be 
found irrespective of any possible resolution of the disputed 
events underlying the allegations
 of illegal inducement.  Each 
position correctly asserts current Board doctrine, but the appli-
cation of those holdings to the f
acts of this case is somewhat 
complex.  I have found that the Teamsters™ strike at its inception was in 
breech of the no-strike provisions of the extended collective-
bargaining agreements.  I further found that the Teamsters™ 
strike remained at all times an illegal strike.  In these circum-
stances, I find, in agreement wi
th the Respondent™s arguments 
and cases cited on brief, the Re
spondent at no relevant time had 
an obligation to bargain with the Teamsters and could offer 
whatever terms and conditions of 
employment to the striking as 
well as job applicant driver construction unit and rock, sand, 

and gravel unit members it wished.  Further, the Respondent 
could with essential impunity i
nduce these specific individuals 
to abandon their improper strike and return to work.  As to the 

Teamsters™-represented employees,
 the Respondent™s defense is 
essentially complete.  
I have found that the Operating Engineers™ strike was eco-
nomic on July 14 and 15 and an unfair labor practice strike 
thereafter.  I found that the Respondent had no obligation to 
recognize the Operating Engineers 
as the representative of its 
operators™ construction unit after it withdrew recognition on 
July 25.  I further found, however, 
that it remained
 at all times 
obligated to recognize and bargain with the Operating Engi-
neers as the exclusive representative of its employees in the 
operators™ rock, sand, and gravel unit under Section 9(a) of the 
Act.  Given these findings, the Respondent could not properly 
induce any of these rock, sand, and gravel unit employees to 
return to work through the offer of terms and conditions of 
employment different that those properly applicable to workers 
who did not go on strike, but who rather continued to work.   
The situation respecting the Laborers™ employees is more 
complex. The Laborers™-represented employees who honored 
the Teamsters™ and Operating Engineers™ strike of July 14 and 
15 were not engaged in protected activity and the Respondent 
could, consistent with the anal
ysis of the Teamsters situation 
above, offer inducements to those employees.  After July 15, 
the Laborers™ strike was an unfair 
labor practice strike and such 
employer conduct was not permitted.  So,  too,  the Respon-

dent™s bargaining obligations re
specting the Laborers™ construc-
tion contract ended with its withdrawal of recognition at the 

expiration of the contract, but di
d not end and continues to date 
with respect to the Laborers™ rock, sand, and gravel unit. 
It is possible with the Respondent™s payroll records in evi-
dence for the relevant period,  to resolve the credibility con-
flicts respecting these complaint allegations, determine based 
on the dates of the occurrences the nature of the strike and the 
Respondent™s bargaining obligati
ons at any given time concern-
ing the employees involved in the 
particular incide
nt as well as 
the unit placement of those employees.  If the General Counsel 
meets his burden of proof respec
ting the factual allegations of 
any particular complaint subpara
graph and, if the Respondent™s 
asserted ﬁcontextﬂ defenses do not
 apply to that situation,  a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 236violation of Section 8(a)(1) and/or 8(a)(5) and (1) of the Act 
may be found and, consistent w
ith Board decisional law,  a 
proper cease-and-desist and notice remedy be included in the 

final remedy directed.  Given the complex and numerous viola-
tions earlier found and rejected, I find however that any such 
additional violations found in this portion of the complaint 
would not  add to the scope of the violations found nor enhance 
or augment the remedy directed herein. 
As I have found supra, the Respondent has violated Section 
8(a)(5) and (1) of the Act with respect to the Laborers™ and the 
Operating Engineers™ rock, sand, and gravel units by withdraw-
ing recognition of the Unions, ther
eafter failing and refusing to 
meet and bargain with them 
and unilaterally implementing 
different terms and conditions of
 employment for unit employ-
ees.  These new terms and cond
itions of employment were 

admittedly on offer to all striking individuals and were accepted 
by returning strikers and others.  The remedy, including notice 
language provided for these more general 8(a)(5) violations 
found, will already include all that would properly be included 
in a notice remedying the individual allegations in complaint 
paragraph 17 respecting 
improper inducement. Given all the above, I find that further analysis and consid-
eration of the illegal inducemen
t portions of complaint para-graph 17,  whatever a final resolution of the factual
52  and legal 
issues might be, would not effe
ct the violations found or the 
remedy
53 directed herein.  Further 
consideration of the allega-tions would without however burden the instant decision and 
delay its issuance.  Accordingly, 
 I shall not further consider the inducement allegations of para
graph 17 of the complaint. 
b.  The allegations of threats 
of discharge and statements  the 
Union™s did not represent employees 
My analysis of the discharge threat elements of paragraph 17 
of the complaint parallel thos
e set forth above respecting the 
inducement to strike complaint 
allegations. It is not improper for an employer to threaten to discharge an employee if he does 
not abandon an unprotected strike 
if, in fact, that employee is 
engaged in an illegal strike. 
Conversely, such conduct clearly 
violates the Act, if the employ
ee is on an unfair labor practice 
strike.  In the same vein, if recognition of a union had been 

properly withdrawn, as was true
 respecting the construction 
units and as to the Teamsters™ rock, sand, and gravel unit, as 

Respondent argues, it is not im
permissible for an employer™s 
agents to tell the discharged employees the union was out.  A 

violation occurs in the same circumstance if the union contin-
ues to represent employ
ees, i.e., is not out. 
                                                          
 52 As noted, supra, the General Counsel advanced the entire record as 
supporting his argument that the Re
spondent engaged in a course of 
conduct to rid itself of the Unions and the evidence in support of par. 
17 of the complaint must be viewed in
 conjunction with that contention.  
I have considered this evidence in a light most favorable to the General 
Counsel for purposes of evaluating this argument.  As noted above, I do 
not believe the Respondent was engage
d in such a planned course or 
was deliberately managing bargaining
 events to create a pretext for 
eliminating union representation. I woul
d hold to that view even were I 
do discredit each and every witness of the Respondent and credit each 
and every witness of the General Counsel and the Charging Parties as 
to the allegations of Sec. 17 of the amended complaint.
 53  See discussion in the remedy section, infra, of the need to present 
the notice language herein in a fashion that makes it clear to employees 

and the parties just what is partic
ular conduct by particular employees 
was protected and not protected and 
what conduct violated and did not 
violate the Act. As found, above, all the terminated Operating Engineers™-
represented employees and approxi
mately half the terminated 
Laborers™-represented employees 
were in fact wrongfully dis-
charged and were told, in writing, that they were discharged 
because they participated in the strike.  The Respondent made 
no secret of the fact and direc
tly or indirectly informed the 
Charging Parties, the strikers, jo
b applicants, and new hires that 
it was no longer recognizing the 
Unions or bargaining with them.  As to some of the employees and Unions, as set forth 
with particularity, supra, these ac
tions are part of the violations 
found and will be remedied in th
e notice, infra.  Thus, the com-
plaint paragraph 17 discharge th
reat allegations are but addi-tional contested allegations of 
things found improper earlier as 
noted above. Again, the events in contest in complaint paragraph 17™s dis-
charge threats and assertion th
at the unions were out allega-tions, in what ever way they are resolved, will not materially 
add to the broad categories of violations found nor will they 
add to the remedy directed. Accordingly,  and also for the rea-
sons noted supra, I shall not fu
rther consider these additional allegations of paragraph 17 of the complaint. 
c. Complaint subparagraph 17(j) 
The final subparagraph of paragraph 17, not discussed 
above, is subparagraph 17(j) which alleges that on or about  
August 9, 1994, the Respondent, by Andy Wash and Doug 
Sturgess at the picket line near
 the Pima Cyprus Copper Mine, 
erected a construction zone in an attempt to weaken the effect 
of the picketing and attempted to remove pickets from the en-
trance to the site. 
The testimony indicates that 
on or about August 9, Superin-
tendent Andy Wash and Forema
n Doug Sturgis placed tempo-
rary highway warning signs on 
Pima Mine Road, a paved pub-
lic road, before and after the intersection of a dirt and gravel 
access road which runs to a lo
cation at which the Respondent 
was maintaining operations, fro
m which the Respondent was 
hauling materials and at which 
the Unions were picketing.  
There is no dispute that large multiaxle ﬁbelly dumpﬂ mate-
rial haulers were regularly us
ing the access and paved roads 
and that pickets were seeking to impede the Respondent™s op-

erations.  Sturgis testified that he received complaint from 
truckers of possible safety prob
lems caused by the pickets and 
became concerned that motorists on Pima Mine Road could be 

at risk in dealing with the truc
ks entering and leaving the access 
road.  Sturgis expressed his wo
rries to Wash who erected tem-
porary ﬁTruck Crossingﬂ signs 
on Pima Mine Road some dis-
tance in each direction from the access road intersection. 
Thereafter Wash spoke to the Operating Engineers™ picket 
captain Thomas Tynes and asked that the pickets be moved 
behind the signs, i.e., at some distance from the Respondent™s 
operations and away from the tr
ucks turning off and onto Pima 
Mine Road. Tynes declined to m
ove the picketing.  Wash made 
a similar request to Charging Party Operating Engineers™ repre-
sentative Henry Montaño who also declined.  Respondent™s 
agents thereafter abandoned efforts to move the pickets. 
The General Counsel argues th
at the Respondent™s erection 
of the road construction sign was an improper attempt to inter-
fere with the employees™ picketing and therefore violates Sec-
tion 8(a)(1) of the Act.  The Respondent contests the allegation 
arguing that its agents acted properly, even laudably, with 
safety considerations in mind.  There is insufficient evidence on 
this record to conclude that Wash or Sturgis or the two together 
 GRANITE CONSTRUCTION CO. 237determined to erect the signs simply as a pretext or vehicle for 
distancing the pickets from the workplace.  Further, there is 
nothing in the erection of the signs which is inherently destruc-
tive of employee rights to picket.  Indeed the pickets seem to 
have been singularly unpersuaded by the circumstances or the 
request that followed to move th
eir picketing efforts.  Under all 
the circumstances, I find that th
e General Counsel has failed to 
meet his burden of proof as to this allegation.  Accordingly,  I 
shall dismiss this subparagraph of the complaint. 
IV.  THE REPRESENTATION CASES
ŠRESOLUTION OF CHALLENGES 
TO VOTERS
54 Elections pursuant to Stipulated Election Agreements ap-
proved by the Regional Director were held in separate construc-

tion bargaining units on December 9, 1994  in Cases 28ŒRCŒ
5256 involving the Teamsters,  Case 28ŒRCŒ5257 involving 
the Operating Engineers, and Case 28ŒRCŒ5258 involving the 
Laborers.  Over 200 ballots were
 challenged in these elections 
and the outcome of each electio
n was dependent on the resolu-
tion of the challenged ballots in that election. 
On January 9, 1995, the Regional
 Director issued an order of 
directing hearing on challenged ba
llots consolidating cases and 
notice ofhHearing in these three representation cases.  That 
order did not resolve any of the challenged ballots, but rather 

referred all challenges to an admi
nistrative law judge for reso-
lution in conjunction with the consolidated unfair labor practice 

allegations and directed that a report issue respecting the chal-
lenges to the elections in the th
ree representation cases.  There-
after during the trial of the consolidated proceeding the parties 
submitted evidence, argument and various stipulations which 
have substantially reduced the 
challenged ballot matters in controversy.  Certain findings 
on voter eligibility and the reso-
lution of some of the challenged ballots, infra, refer to and in-
corporate my earlier findings 
respecting certain unfair labor 
practice matters, supra.  The parties™ stipulations respecting the 

representation cases also, in part, frame challenged ballot reso-
lution agreements and voter eligibility questions on the basis of 
contentions in the unfair labor pr
actice aspect of these consoli-
dated proceedings.
55 A.  Preliminary Ruling Respecting Voting Eligibility of Certain 
Classes of Voters 
In the cases of both the Laborers™ construction unit election 
and the Teamsters™ construction unit election, the voting eligi-
bility of fired employees and their replacements are in contest.  
Generally the stipulations of th
e parties frame eligibility ques-
tions in terms of the legality of the firing of the original em-
                                                          
                                                           
54As noted, above, I relied on the Re
spondent™s payroll records and 
the parties™ stipulations in resolv
ing variant voter name spellings.  
Harmonization of the challenges as 
contained in the order directing 
hearing on challenged ballots and the parties™ representation case stipu-
lations made the recited numbers of the types of challenges made by 
each party in each representation case approximate.  
55 The parties™ stipulations, entered into after substantial negotiation and preparation by counsel, implic
itly acknowledge Board representa-
tion case law regarding voter eligibility
. To the extent the stipulations 
frame issues of eligibility in terms of
 whether or not certain voters were proper replacement employees or were themselves employees,  the 

parties clearly reached agreement 
on Board voter eligibility formulae 
and recommend those formulae to me
 for my adoption and application 
to the challenges.  I find the standa
rds implicitly adopted by the parties 
comport with Board law and therefore accept the voter eligibility ques-
tions as framed by the stipulations save where specifically noted. 
ployee.  Thus, the implicit assertions that appear, infra,  if an 
employee was fired in violation of 
the Act he or she is eligible 
to vote herein and an
y replacement employee is not so eligible 
as well as  the implicit corollary:  if an employee was not fired 
in violation of the Act, he or she is not eligible to vote herein 
and any replacement is  eligible to vote.
56 As noted, supra, some employee
s who were fired for striking 
have been found improperly discharged and other employees 
who were fired for striking have been determined not to have 
been improperly discharged in this proceeding.   All discharged 
strikers,  including those not impr
operly or illegally fired,  who 
returned to work during the strike have been held eligible to 

vote assuming other criteria of e
ligibility have been met.  As 
discussed, supra,  the Respondent
 made it clear it would rehire any or all the employees it discha
rged for striking.  Some re-turned to the Respondent™s employ; others continued to honor 
the strike.  The only difference between the former employees 
who were fired, but who returned to work, and the former em-
ployees who were fired, but who declined to return to work 
and, rather, honored the legal unfa
ir labor practice strike of the 
Laborers,  is that the latter gr
oup chose to honor an unfair labor 
practice strike picket line or join in an unfair labor practice 
strike.  Unfair labor practice stri
kers are eligible to vote.  Are 
properly discharged employees who are offered reinstatement, 
but decline to return to work 
and rather honor the continuing 
Laborers and Operating Engineers 
unfair labor practice strikes,  
now actual or constructive unfair practice strikers or so akin to 
unfair labor practice strikers as to be eligible to vote? 
Further, if the discharged employees who were offered rein-
statement, but declined to cross the unfair labor practice strike 
picket lines, are to be treated as unfair labor practice strikers, 
should the new employees who re
placed them be treated like 
new hires replacing unfair labor 
practice strikers, i.e., should 
the replacements be held to be ineligible to vote. The signifi-
cance of these questions is very
 substantial for the Teamsters™ 
unit challenges inasmuch as essentially all the employees were 
terminated on July 15 and their di
scharges have not been held to violate the Act.  The discharged voters™ ballots as well as 

their replacement voters™ challenged ballots are at stake.  The 
number of Laborers™ unit challenges are also significant. 
As noted, supra, in Colonial Press, Inc., 207 NLRB 673 
(1973), enf. denied 509 F.2d 850 (8th Cir. 1975), cert. denied 
423 U.S. 833 (1975), the Board he
ld an employer™s postdis-
charge offers of reemployment 
during a continuing strike made to strikers discharged for misconduct during an unfair labor 
practice, acted to convert through condemnation the terminated 
employees into unfair labor prac
tice strikers. As noted, unfair 
labor practice strikers are eligible
 to vote in elec
tions.  Thus, if this doctrine is current represen
tation case law,  the challenged 
votes of former Petitioner-represented employees who were 
properly discharged, but thereafter were offered reemployment, 
but honored the unfair labor practice 
strike rather than return to 
work, should be eligible to vote in the election and the chal-

lenges to their ballots should be overturned.  I further find that 
if the doctrine is good representati
on law,  the replacements of 
 56 Employees hired to replace illegally discharged employees are not 
eligible to vote.  Roman Iron Works Corp
., 285 NLRB 1178 (1987); 
Air Cargo International Corp.
, 245 NLRB 478, 501 (1979).  The Board has 
long held that replacements hired for 
unfair labor practice strikers are 
not eligible to vote in a representation case election.  
Larand Leisure-
lies, 222 NLRB 838 (1976); 
Tampa Sand & Materials Co.
, 137 NLRB 
1549 (1962);
 Lock Joint Tube Co., 127 NLRB 1146 (1960). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 238these discharged employees woul
d not be eligible to vote in these elections and the challeng
es to their ballots should be sustained. The Respondent, on brief, points out the contrary views of 
the Court panel majority denying enforcement in 
Colonial 
Press. 
 This is not persuasive before me however, for adminis-
trative law judges
 are bound to follow Board precedent unless 
and until that precedent has been overturned by the Supreme 
Court or reconsidered by the Board.  The Respondent further 
notes however that the Board may have changed its views as to 
this form of employer condemna
tion of discharged employees.  
See 
White Oak Coal Co., 
 295 NLRB 567 (1989).  That case 
however is not a clear reversal or modification of the 
Colonial 
Press, Inc
. holding as it applies herein.  Further, neither the 
case nor the broader doctrine is 
set forth in a representation 
case voter eligibility context. 
Under all the circumstances, and despite the fact that the 
Board has recently noted the desirability of harmonizing unfair 

labor practice and represen
tation case doctrines, see 
O.E. 
Butterfield
, supra, I do not view the Board™s 
Colonial Press decision as controlling of the voter
 eligibility questions at issue 
herein.  The case is simply not so clear as to command substan-
tial departure from traditional representation case law on its 
own without clearer authority 
for the propositions under con-
sideration.  Accordingly,
  I shall not apply the 
Colonial Press doctrine to the eligibility questio
ns presented below.  The eligi-
bility of challenged voters who were either employees dis-
missed without violating the Act 
or replacements of those em-
ployees will be determined cons
istent with the apparent inten-
tions of the stipulations of the parties. 
B.  Report on Challenged Ballots 
1.  Case 28ŒRCŒ5256Šthe Teamsters construction unit 
Thirty-nine voters were challenged in the December 9 elec-
tion respecting the drivers and truck mechanics and apprentices 
unit.  Seventeen were challenged by the Employer on the 
ground that they were not employ
ees.  Twenty were challenged 
by the Petitioner Teamsters on the ground that they were not 
replacement employees.  Two were challenged by the Board 
agent on the ground that their names were not listed on the 
election eligibility list. 
a.  The Teamsters™ challenges 
The parties stipulated that the eligibility of the ballots of the 
below listed individuals turned on whether or not they were 
lawful replacements.  As I ha
ve found, above, the Teamsters™ 
represented employees were not 
improperly discharged on July 
15 for striking.  Therefore the following individuals are not 
ineligible to vote because they replaced illegally discharged 
employees.  Accordingly,  I find them eligible to vote. 
 Barton, Bryan 
Briggs, Jimmy 
Burney, William  
Byron, Christopher 
Corrales, Joe Figueroa, Henry 
Freyenhagen,  Lee 
Gauthier, Richard 
Gilmore, Martin 
Lender,  Dennis 
Linegar, Larry 
Martinez, Ramon  McCan, Lawrence 
Montoya, Quirino 
Moreno, Robert 
Mosier Thomas W. III 
Nelson, Christen 
Ramon, William  
Shumaker, Mark 
Sipe, James 
Stalcup, Raymond  
Taylor,  Charles 
Wilson, James 
  The Teamsters withdrew their objection to the ballot of Mr. 
Lawrence McCan and the parties stipulated he was eligible to 
vote. The parties stipulated that a determination of the eligibility 
of voters Ron Dennee  and James Michaels was not likely to be 
determinative of the election.  They further stipulated that,  if a 
determination of their eligibility should prove necessary after 
termination of the hearings,  
the parties requested that the 
Board refer these ballots back to the Regional Director for ex-

peditious resolution. 
b.  The Employer™s challenges 
The parties stipulated that the eligibility of the below listed 
individuals to vote turned on wh
ether or not they had been law-
fully discharged for unprotected strike activities.  As I have 
found, supra, that the Teamster
s™-represented employees were 
not improperly discharged on July
 15 for striking, I find these 
individuals were not eligible to vote. 
 Arter, Wayne 
Bates, Paul 
Carrasco, Mario 
Fitzgerald, Maureen 
Gillock, David 
Green, George 
Hightower, John 
Hull, Dwain Knipp, Kenneth R. Sr. 
           Medrano, Louis 
Preston, Lloyd 
Scott, Richard 
Walker, Carlton 
Wilson, Robert J. 
 The Employer withdrew its obj
ection to the ballots of Wil-liam Burney,  Raymond Stalcup,
 and James Wilson and the parties stipulated these three individuals were eligible to vote. 
c.  The Board™s challenges 
The parties stipulated that 
challenged voters. Ramon Marti-
nez and William Walton were in the same circumstances and 
would be controlled by the same 
analysis as that set forth above 
respecting replacements.  Consiste
nt with that analysis,  I find 
Ramon Martinez and William Walton eligible to vote. 
d.  Summary of Teamsters unit challenged ballots 
(1) Eligible votersŠchallenges overruled 
The following 23 Teamsters unit voters were found eligible 
to vote. I recommend the challenges to their votes be overruled 
and their ballots be opened and counted: 
 Barton,  Bryan 
Briggs,  Jimmy 
Burney, William  
Byron,  Christopher 
Corrales,  Joe Figueroa,  Henry 
Freyenhagen,  Lee 
Gauthier,  Richard 
Gilmore,  Martin 
Lender,  Dennis 
Linegar,  Larry 
Martinez, Ramon  McCan, Lawrence 
Montoya,  Quirino 
Moreno, Robert 
Mosier, Thomas W. 
   III 
Nelson,  Christen 
Ramon, William  
Shumaker,  Mark 
Sipe,  James 
Stalcup, Raymond  
Taylor,  Charles 
Wilson, James 
  (2) Ineligible voters
Šchallenges sustained 
The following 14 Teamsters 
unit voters were found not eli-
gible to vote.  I recommend the challenges to their ballots be 

sustained.  Arter, Wayne 
Bates, Paul 
 GRANITE CONSTRUCTION CO. 239Carrasco, Mario 
Fitzgerald, Maureen 
Gillock, David 
Green, George 
Hightower, John 
Hull, Dwain Knipp, Kenneth R. Sr. 
            Medrano, Louis 
Preston, Lloyd 
Scott, Richard 
Walker, Carlton 
Wilson, Robert J. 
 (3) Challenges not resolved by agreement of the parties 
The following two Teamsters™ challenged ballots eligibility 
has not been determined but, in li
ght of the parties stipulation, 
the issues as to these individuals should be deferred until, if 
necessary, following the counting of the ballots found eligible 
supra:  Ron Dennee and James Michaels. 
 2. Case 28ŒRCŒ5257Šthe Opera
ting Engineers construction 
unit One hundred fifteen voters were challenged in the December 
9 election respecting the equipment operators, servicemen, 
grade checkers, heavy equipment mechanics, and their appren-
tices unit. Thirty-three were challenged by the Employer on the 
ground that they were not employ
ees.  Sixty-seven were chal-
lenged by the Petitioner Operating Engineers on the ground that 

they were not replacement employees.  Fifteen  were chal-
lenged by the Board agent on the ground that their names were 
not listed on the election eligibility list. 
a.  The Operating Engineers™ challenges 
The parties stipulated that the eligibility of the below listed  
individuals to vote turned on whether or not they were lawful 
replacements.  As I have found,
 above, that the Operating En-
gineers™ represented employees 
were improperly discharged on 
July 15 for striking, these indivi
duals are  not replacements.  
Accordingly, I find them ineligible to vote. 
 Abeyta,  Ernesto 
Anderson,  Cleo 
Bejarano,  Ray 
Borquez,  Francisco 
Borquez,  Victor 
Bray, Greg 
Canady, William 
Carroll, Charles 
Castano,  Ernest 
Clark,  Douglas Cole,  Stewart 
Crowe,  Scott 
Daugherty,  Charles 
Dodemont,  Shayne 
Fenn,  Jason 
Finch,  Michael 
Garcia,  Richard 
Henry, George III
57 Glomski,  Thomas 
Granillo,  Ernie 
Guerro,  Juan Jose 
Herbert, David 
S. Hernandez, Juan or   
    John 
Housler,  Chad 
Howard,  William Hughes,  James Jackson,  Robert 
Jackson,  Charles 
Jacobs,  Rufus 
Johnson, Chester Johnson,  Walter 
Keith,  Marion 
Kirkendall,  David 
Mackey,  Robert 
Minor,  Steve
58 Moran,  John                                                           
                                                           
57 Henry George III was listed as ch
allenged by the  Petitioner Oper-
ating Engineers because he was not a proper replacement employee. 
George was not listed on the partie
s™ stipulation addressing such chal-
lenges however.  Inasmuch as I have found no Operating Engineers-
represented employee properly termin
ated,  no replacement employee 
in that unit has been found eligible to vote.  Accordingly, George is 
also not eligible to vote. 58 The order directing hearing on ch
allenged ballots refers to Steve Munoz, the parties™ representation stipulation and the Respondent™s 
payroll records address  Steve Minor. 
Moss,  Brian Nelson,  Steven 
Ochoa,  Manuel 
Paugh,  Daniel 
Powell, Ray 
Pursley,  Debra 
Roe,  Charles 
Rose,  Robert 
Rossen,  Frank 
Shew,  Michael 
Sibley,  Richard 
Simmons,  Stanley 
Stock,  Gary 
Storm,  George Sturgis,  Douglas Turner,  Kevin 
Urschel,  Charles 
Wagner,  Jim 
Watson,  Earl 
Weber,  John 
Werland,  David 
Wetterstorm,  Mark 
Wilharm,  Clinton 
Wofford,  Bill 
 Four of the individuals challenged by the Operating Engi-
neers as unlawful replacements are in fact illegally discharged 
Operating Engineers™ represented employees who returned to 
work.  They are eligible to vote. 
 Dunham,  Walter H. Figueroa,  Brent  
Hernandez,  Julius 
Wells,  Eddie 
 The parties stipulated that Brian Addington was an eligible 
voter.  The parties further sti
pulated Ronald Dennee and James 
Sipe were not eligible voters in the equipment operators unit. 
b.  The Employer™s challenges 
The parties stipulated that the eligibility of the below listed  
individuals to vote turned on wh
ether or not they had been law-
fully discharged for unprotected strike activities.  As I have 
found, above, that the Operati
ng Engineers™ represented em-
ployees were improperly discharg
ed on July 15 for striking,  I 
find these individuals are eligible to vote. 
 Arriaga, Juan Bingham, Frederick 
Casillas, Esgardo 
Click,  Scott 
Cooper, Jon Corrales, Richard 
Cvitkovich,  Dick 
Dunham, Walter R. 
Galloway, Eddie 
Gustafson,  Tom 
Hunziker, Eugene 
Jordan, Charlie 
Marsteen, Stephen 
Martinez, Florentino 
McCormick, Kenneth 
            McCune, Larry 
McNeely, Brian
59  Mercer, Timothy 
Mozinga, Danny 
Musselman, Richard Oliveres, Jose 
Price, David 
Romero, Juan 
Sainz, Jerry 
Scott, Kyle 
Sierra, Pablo 
Spelbring, Suzanne Stubbins, George 
Trivitt, James 
Tynes, Gregory 
Tynes, Teddy 
  The parties stipulated that Bernard Bowman, was an eligible 
voter. The following voters eligibility has not been determined but, 
in light of the parties stipulation, the issues as to these individu-
als should be deferred until, if necessary, following the count-
ing of the ballots found eligible supra:  Louis Hiltunen 
 59 The order directing hearing on 
challenged ballots names Brian 
McNeely as a challenged voter, the parties™ representation cases stipu-
lation does not address his ballot. McNeely has been found to be an 
improperly discharged Operating Engineers-represented employee.  He 
is therefore eligible to vote.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 240c.  The Board™s challenges 
The Board agent challenged 15 voters because their names 
did not appear on the Employer™s prepared eligibility list. 
The parties stipulated that Frederico Bernal was an eligible 
voter.  They also stipulated that
  individuals:  Merrill Bowman, 
William Burkett, Peter Knagge, Paul B. Price III,  Jeffrey Sem-
rad,  and Gerald Wilson were ineligible voters.   
Jeff Wallen has apparently been 
at all times material engaged 
in work in the rock, sand, and gravel unit and is therefore not 
eligible to vote in the operator™s construction unit. Daniel 
Quiroga and Beverly Kelley were each employed in the unit, 
but apparently with too few qualifying hours.  In all events no 
party argues any of these individuals were eligible to vote.  I 
shall therefore sustain the  challenges to them.   
Fred Weller was an improperly discharged striker and as 
such would be eligible to vote, if otherwise qualified.  Indeed, 
the Employer™s  brief at 87 argues Weller should be held eligi-

ble to vote as a returned striker,  yet the fact that his vote was 
challenged by the Board agent indicates Weller™s name was not 
on the Employer™s voter eligibility
 list as were the other dis-charged strikers found eligible 
to vote, supra.  Under these 
circumstances,  I find it appropriate to defer resolution of 
Weller™s eligibility to vote, if necessary, following the counting 
of the ballots found eligible herein. 
The following voters™ eligibility have not been determined 
but, in light of the parties stipula
tion, the issues as to these in-
dividuals should be deferred unt
il, if necessary, following the 
counting of the ballots found elig
ible above: Donald Garrett,  
Richard Lincoln, Kevin Sarrah, and Larry White. 
d.  Summary of Operating Engineers™ unit challenged ballots 
(1)  Eligible votersŠChallenges overruled 
The following 38 Operating Engineers™ unit voters were 
found eligible to vote and I recommend the challenges to their 
ballots be overruled and the ballots be opened and counted 
consistent with Board procedure. 
 Addington, Brian 
Arriaga,  Juan 
Bernal,  Frederico  
Bingham,  Frederick 
Bowman,  Bernard  
Casillas,  Esgardo 
Click,  Scott 
Cooper,  Jon 
Corrales,  Richard 
Cvitkovich,  Dick 
Dunham,  Walter H. Dunham,  Walter R. Figueroa,  Brent  
Galloway,  Eddie  
Gustafson,  Tom 
Hernandez,  Julius  
Hunziker,  Eugene 
Jordan,  Charlie 
Marsteen,  Stephen 
Martinez,  Florentino 
McCormick, Kenneth 
             McCune,  Larry 
McNeely, Brian  
Mercer,  Timothy 
Mozinga,  Danny 
Musselman,  Richard 
Oliveres,  Jose 
Price,  David 
Romero,  Juan 
Sainz,  Jerry 
Scott,  Kyle 
Sierra,  Pablo 
Spelbring, Suzanne Stubbins,  George 
Trivitt,  James 
Tynes,  Gregory 
Tynes,  Teddy 
Wells,  Eddie 
(2)  Ineligible votersŠChallenges sustained 
The following 71 Operating Engineers™ unit voters were 
found ineligible to vote.  I recommend the challenges to the 
ballots be sustained. 
  Anderson, Cleo Abeyta, Ernesto 
Bejarano, Ray 
Borquez, Francisco Borquez, Victor 
Bowman, Merrill 
Bray, Greg 
Burkett, William 
Canady, William 
Carroll, Charles 
Castano, Ernest 
Clark, Douglas Cole, Stewart 
Crowe, Scott 
Daugherty, Charles 
Dennee, Ronald  
Dodemont, Shayne Fenn, Jason Finch, Michael 
Garcia,  Richard 
George, Henry III 
Glomski, Thomas Granillo, Ernie 
Guerro, Juan Jose 
             Herber
t, David Hernandez, Juan or 
   John S. 
Housler, Chad 
Howard, William 
Hughes, James Jackson, Robert 
Jackson, Charles 
Jacobs, Rufus 
Johnson, Chester Johnson, Walter 
Keith, Marion  
Kelley, Beverly  
Kirkendall, David Knagge,  Peter  Mackey, Robert 
Minor, Steve 
Moran, John Moss, Brian Nelson, Steven 
Ochoa, Manuel Paugh, Daniel Powell, Ray 
Price, Paul 
Pursley, Debra 
Quiroga, Daniel 
Roe, Charles 
Rose, Robert 
Rossen, Frank Shew, Michael 
Sibley, Richard 
Simmons, Stanley 
Simrad,  Jeffrey 
Sipe,  James  
Stock,  Gary 
Storm,  George Sturgis,  Douglas Turner,  Kevin 
Urschel,  Charles 
Wagner,  Jim, 
Wallen,  Jeff Watson,  Earl 
Weber,  John 
Werland,  David 
Wetterstorm,  Mark 
Wilharm,  Clinton 
Wilson, Gerald  
Wofford,  Bill  (3)  Challenges not resolved 
The following six voters™ eligibility has not been determined.  
I recommend that their ballots be remanded to the Regional 
Director for further investigatio
n in the event the opening of the 
ballots found eligible herein is
 not determinative of the elec-
tion.  Garrett, Donald 
Hiltunen, Louis 
Lincoln, Richard 
Sarrah, Kevin  Weller, Fred 
White,  Larry 
 3.  Case 28ŒRCŒ5258ŠThe Laborers™ construction unit 
Fifty-two voters were challenged in the December 9 election 
respecting the laborers unit.  Ten were challenged by the Em-
ployer on the ground that they were not employees.  Twenty -
nine were challenged by the Petitioner Laborers on the ground 
that they were not replacement employees.  Thirteen voters 
were challenged by the Board agent on the ground that their 
names were not listed on the election eligibility list. 
  GRANITE CONSTRUCTION CO. 241a.  The  Laborers™ challenges 
The following individuals were
 challenged by the Petitioner 
Laborers on the ground that they 
were not replac
ement employ-
ees: 
 Broughton, John Dekens,  Bryan 
Gonzales, Enrique Gradillas,  Endurado 
Green,  Ronald Hawkins,  Logan 
Hernandez,  Tony Huff,  Chad 
Lee,  Jacob Major,  Rex 
Newman,  Paul Ni
kitas,  Angelo 
Olivas,  Miguel   Rau, Mardy 
Sharp,  Leroy Sturgis,  Chad 
Tellez,  Alfredo Urbina,  Jesus 
Zilko,  Mike  
 The parties stipulated that the eligibility of the individuals 
challenged by the Laborers to vote turned on whether or not 
they were ﬁlawful replacements.ﬂ  It is clear that the term used 
implicitly defines the replacem
ents of not improperly fired 
employees as ﬁlawfulﬂ  and the replacement of  illegally termi-
nated employees as not ﬁlawful.ﬂ  
As noted,  supra,  this stipu-
lation was easily applied to the employees represented by the 
Operating Engineers and the Teamsters. In light of the fact that 
I have found some Laborers™ represented employees to have 
been properly discharged and others improperly discharged, the 
standard requires some elaborati
on.  Given my findings respect-
ing the discharges as set forth, supra, the replacements of the 

fourteen not improperly discha
rged Laborers™-represented em-
ployees otherwise meeting the eligibility formula are eligible 
voters and the replacements of
 the 10 improperly discharged 
Laborers™-represented employees and any other Laborers™-

represented unfair labor practice strikers are not eligible to 
vote.   The Board in representation case voter eligibility questions 
turning on the status of repl
acement employee
s assigns the 
burden of proof to the employer ﬁ[b]ecause an employer is the 
party with superior access to the relevant information.ﬂ  
O. E. 
Butterfield, Inc.,
 319 NLRB 1004, 1006 (1995).  Inasmuch as 
the same superiority of access to
 the relevant information ap-
plies here, I find that the Respondent bears the burden of proof 
in demonstrating that particular
 voters were replacements for 
legally terminated rather than illegally terminated or unfair 
labor practice striking Laborers™ employees. 
The record contains no evidence on the issue save employee 
payroll records.  From these records it may be determined what 
units the properly discharged employees were terminated from  
and when and in what order ﬁreplacementsﬂ were hired in the 
laborer™s construction unit at issue herein.   
The records indicate that 10 of the 14 Laborers™-represented 
employees found not improperly discharged on July 15 may be 
fairly regarded as employed in the construction unit.
60  One of the remaining ten individuals, Chad Sturgis,  returned to work 

on August 1 and is eligible to vot
e.  Thus nine terminated la-
borer construction unit employee
s were properly fired and re-
placed by the Respondent and the new hired individuals who 
constituted their replacements and Sturgis are eligible to vote.   
                                                          
                                                           
60 Florencio Trahin, Rubin Gallardo, Joel Gonzales, and Rodolfo 
Lugo for purposes of this analysis were rock, sand and gravel employ-
ees who would not have been replaced by newly hired members of the 
laborers construction unit. 
It seems logical to assume that the Respondent would replace 
employees in the order terminated.
61  Thus, the first replace-
ment hired to work in the construction unit will be held to have 
replaced the first employee in
 the construction unit not improp-erly terminated.  An examina
tion of the Respondent™s records 
regarding the hire of new laborers construction unit employees 
or the transfer of laborer™s rock, sand, and gravel unit employ-
ees to construction unit work on and after July 28 allows the 
identification of the first nine
 laborers construction unit em-ployees hired or transferred to do the work of the nine not im-
properly terminated laborer 
construction unit employees.
62  Including Sturgis, the eligible
 laborer™s construction unit re-
placement employees are: 
 Broughton,  John 
Gonzales,  Enrique 
Hernandez,  Tony 
Huff,  Chad 
Lee, Jacob Major, Rex  
Newman,  Paul 
Rau, Mardy 
Sturgis,  Chad 
Zilko,  Mike 
 The remaining replacement employees challenged by the 
Laborers may fairly be construed to be replacements for the 
subsequently discharged Laborers™-represented employees.  
Since these individuals were found to be improperly dis-
charged, above, their replacements
 are not eligible to vote.  I therefore sustain the challenges to the following employees. 
 Dekens,  Bryan 
Green,  Ronald Gradillas,  Eduardo  
Hawkins,  Logan 
Nikitas,  Angelo 
Olivas,  Miguel   
Sharp,  Leroy 
Tellez,  Alfredo 
Urbina,  Jesus 
 The Laborers originally challenged the following individu-
als, but thereafter stipulated that they were eligible voters: 
 Buckner,  Roy 
Escamillas,  Jess 
Gonzales,  Joe 
Granillo,  Guillermo 
Gresham,  Jimmy 
Jarvis,  Justin 
Padilla,  Adalberto 
Van Alstine,  Ron 
 The following voters™ eligibi
lity has not been determined 
but, at the request of the parties, 
resolution of  issues as to these individuals will be deferred un
til, if necessary, following the 
counting of the ballots found eligible, supra:  Daniel S. Diaz and Ronnie Diaz.  61 Cf. Larand Leisurelies
, Inc.
, 222 NLRB 838 (1976), for an order 
of hire analysis in a replacement context.   
62 Thus, for example, although Edua
rdo Gradillas was hired before  
Rex Major,  Gradillas  did rock, sand, and gravel unit work until a time 
after Major was hired for and commenced construction unit work.  
Therefore Major is held to have an
 earlier date of unit employment. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 242b.  The Respondent™s challenges 
The following individuals were
 challenged by the Respon-
dent on the ground that they were not employees: 
 Bailon,  Mercedes 
Chavez,  Jose 
Lopez, Guillermo 
Lugo,  Rudolfo 
Mesa, Loreno
63 Pedroza,  Richard 
Przyblski,  Ken 
Ruiz,  Robert 
Sanchez,  Victor 
Valdez,  Carlos 
Zengia,  Francisco 
 The parties stipulated:  ﬁThe question of whether the [chal-
lenged] individuals were not empl
oyees will be decided by the 
Board [in the instant consolidated proceeding].ﬂ  Of the 11 
individuals, 9: Messengers.  Jose Chanez, Guillermo Lopez, 
Rodolfo Lugo, Laureano Meza, Kenneth Przybylski, and 
Roberto Ruiz,64  Victor Sanchez, Carl
os Valdez, and Francisco 
Zengia, were among the 14 Labor
ers™-represented employees 
found, above, to have been not improperly discharged on July 
15. These nine individuals are therefore not eligible to vote and 
I shall sustain the challenges to their ballots. 
The two remaining challenged individuals: Mercedes Bailon 
discharged on July 18 and Richard Pedrosa discharged on July 
20, were found improperly discharged above.  They are  there-
fore eligible to vote in the election in all events and I shall over-
rule the challenges to their votes. 
c.  The Board™s challenges 
In addition to Loreno Mesa discussed above, the Board agent 
challenged the following individuals.   
 Dojaque,  Zeferino 
Camarena,  Antonia 
Diggins,  Daniel 
Esquivel,  Hector  Jr. 
Esquivel,  Hector   Sr. 
Jaramillo,  Robert 
Leal,  Adalberto 
Monge,  Casimiro 
Moreno,  Frank 
Pacheco,  Richard 
Valencia,  Manual 
Yebra,  Juan 
 The parties stipulated the following individuals on this list 
were not eligible to vote: Antonio Camarena, Robert Jaramillo, 
Adelberto Leal, Casimiro Monge
, Frank Moreno,  Manual Va-lencia, and Juan Yebra. 
The parties stipulated the following individuals on this list 
were eligible to vote: Daniel 
Diggins, Hector M. Esquivel Jr., Hector M. Esquivel Sr., Richar
d Pacheco, and Zeferino B. Do-
jaque.                                                           
 63 Laureano Meza was challenged by
 the Board agent because his 
name was not on the eligibility list.  Because he is one of the employees 
found properly discharged by the Respondent on July 15 and did not 
thereafter return to work, he is best considered as part of this group of 
challenged voters. 
64 Roberto Ruiz returned to work in 1995 after the December 9, 1994 
election. d.  Summary of Laborers unit challenged ballots 
(1)  Eligible votersŠChallenges overruled 
The following 25 Laborers™ unit voters were found eligible 
to vote and I recommend the challenges to their ballots be over-
ruled and the ballots  be opene
d and counted consistent with 
Board procedure.  Bailon, Mercedes 
Broughton,  John 
Buckner, Roy  
Diggins, Daniel Dojaque. Zeferino 
Escamillas, Jess  
Esquivel,  Hector M.    
   Jr. 
Esquivel, Hector M.  
   Sr. 
Gonzales, Enrique 
Gonzales,  Joe  
Granillo,  Guillermo  
Gresham,  Jimmy 
Hernandez,  Tony 
Huff,  Chad 
Jarvis,  Justin  
Lee,  Jacob 
Major, Rex  
Newman,  Paul Pacheco, Richard 
Padilla,  Adalberto  
Pedrosa, Richard  
Rau, Mardy 
Sturgis,  Chad 
Van Alstine,  Ron  
Zilko,  Mike  
 (2)  Ineligible votersŠChallenges sustained 
The following 25 Laborers unit voters were found ineligible 
to vote.  I recommend the challenge of the ballots are be sus-
tained. 
 Camarena, Antonio  
Chanez, Jose  Dekens,  Bryan 
Green,  Ronald Gradillas,  Eduardo  
Hawkins,  Logan 
Jaramillo,  Robert  
Leal,  Adelberto  
Lopez,  Guillermo  
Lugo, Rodolfo  
Meza,  Laureano 
Monge,  Casimiro 
Moreno,  Frank  
Nikitas,  Angelo 
Olivas,  Miguel   
Przybylski, Kenneth  
Ruiz,  Roberto 
Sanchez,  Victor  
Sharp,  Leroy 
Tellez,  Alfredo 
Urbina,  Jesus 
Valdez, Carlos  
Valencia,  Manual 
Yebra, Juan Zengia, Francisco 
 (3)  Challenges not resolved 
The following two voters™ eligibility has not been deter-
mined.  I recommend that their ballots be remanded to the Re-

gional Director for further investigation in the event the open-
ing of the ballots found eligible herein is not determinative of 
the election. 
 Diaz, Daniel S. 
Diaz, Ronnie  REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I shall order it  to cease and desist there-
from and  take certain affirmative action designed to effectuate 
the purposes and policies of the Act including the posting of 
remedial notices.  
The language of a notice is intended to inform employees 
and other interested individuals of the results of the litigation 
and to notify them of the actions to be taken by the respondent 
and the assurances given by the 
respondent respecting its future 
conduct.  The notice should in no circumstances be ambiguous 
or misleading respecting the righ
ts and obligations of employ-
ees and others under the Act and great care should be taken to 
 GRANITE CONSTRUCTION CO. 243insure that the notice does not mislead or misrepresent the law 
or the litigation from which it resulted. 
As set forth supra,  the Respondent™s conduct has been found 
to have violated the Act with respect to certain bargaining units 
and the employees employed therein.  Similar, if not identical, 
conduct by Respondent has been found not to have violated the 
Act as to other bargaining units
 and the employees employed 
therein.  In order to insure that readers of the notice do not mis-
apprehend the somewhat elusive distinctions which produced 
the differences in results herein,  the notice is somewhat longer 
and differently organized that 
the standard Board remedial 
notice for the types of violations
 found.  Further inasmuch as the discharge of a substantial proportion of striking unit em-
ployees is of such a serious natu
re and strikes at the very heart 
of rights intended to be protected 
by the Act, it is appropriate to 
include a broad cease and desist order requiring the Respondent 
to cease and desist ﬁin any mannerﬂ from infringing upon em-
ployee rights.  
NLRB v. Entwistle Mfg. Co
., 120 F.2d 532, 536Œ
537 (4th Cir. 1941). See also Hickmont Foods, 242 NLRB 1357 
(1979). In remedying the violations of Section 8(a)(3) and (1) found 
herein, I shall apply the teachings of the Board™s decision in 
Abilities & Goodwill
, Inc., 241 NLRB 27 (1979).  Thus, the 
Respondent   will be directed to offer its wrongfully terminated 
striking employees immediate reinstatement to their former 
positions discharging, if necessary
, any replacements hired after 
the date of their unlawful discha
rges or, in the event those posi-
tions no longer exist,  to subs
tantially equivalent positions.  
Further the Respondent shall make
 each wrongfully discharged 
striker whole for any and all loss 
of earnings and benefits he or 
she may have suffered commencing 
at  the time of his or her discharge, with interest.  The 
make whole and interest provi-
sions shall be calculated  in accordance with 
F. W. Woolworth 
Co., 90 NLRB 289 (1950), and
 Florida Steel Corp
., 231 NLRB 
651 (1977); with interest as prescribed in 
New Horizons for the 
Retarded, 283 NLRB 1173 (1987); see also Isis Plumbing Co., 138 NLRB 716 (1962) , and will include the applicable reme-
dies directed respecting the viola
tions of Section 8(a)(5) and (1) 
of the Act, infra. 
The Respondent shall be require
d to recognize the Operating 
Engineers and the Laborers with respect to the operators and 

laborers  rock, sand and gravel units retroactively to the time 
recognition was improperly withdr
awn.  On request, the Re-
spondent will meet and bargain 
with the Operating Engineers™ and the Laborers™ Unions respecting the two applicable rock 
sand and gravel units and, in the event an agreement is reached 
with respect to either or both units, shall sign the agreement or 
agreements.  
 Further the Respondent will be ordered to restore the status
 quo ante prevailing at the time of the wrongful withdrawal of 
recognition in the two rock, sand and gravel units and  to re-
scind the unilateral changes 
it undertook in July 1994 and 
thereafter when it failed to continue the contracts™ terms and 
conditions of employment resp
ecting unit employees™ wages, 
hours, and terms and conditions of employment; and to make 

all affected unit employeesŠincluding the employees in these 
two units found wrongfully discharged hereinŠwhole for 
losses they incurred by virtue of the Respondent™s  unilateral 
changes in their wages, fringe 
benefits, and other terms and conditions of employment  in accordance with 
Ogle Protection Service, 183 NLRB 682 (1970), with interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  The 
Respondent shall fulfill its obligations to employee contractual 
benefit funds in the manner set forth in 
Merryweather Optical Co., 240 NLRB 1213, 1216 fn. 7 (1970), and shall reimburse its 
employees in the manner set forth in
 Kraft Plumbing & Heat-
ing, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 
1981),  for any expenses resul
ting from the Respondent™s fail-ure to make contractual payments. 
CONCLUSIONS OF 
LAW 1. Respondent Granite Constructio
n, Inc. is and has been at 
all relevant times  an employer engaged in commerce within 
the meaning of Section 2(2), (6
), and (7) of the Act.   
2. The Charging Party Teamsters™ Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
3. The Charging Party Operating Engineers™ Union is a labor 
organization within the meaning of Section 2(5) of the Act. 
4. The Charging Party Laborers™ Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
5. (a)  At all relevant times, the Charging Party Operating 
Engineers™ Union has been the exclusive representative for 
purposes of collective bargaining
 of the Respondent™s employ-
ees in the following unit: 
 All employees of the Respondent in the classifications re-
ferred to in Section 20 of the 1991Œ1994 Rock, Sand and 
Gravel Agreement between the Operating Engineers™ Union 
and the Respondent, but excludin
g office clerical employees, 
and all guards and supervisors as defined in the Act. 
 (b)  The unit described above in subparagraph (a) has at all times material been appropriate for purposes of collective bar-
gaining within the meaning of Section 9(a) of the Act. 
6. (a)  At all relevant times, the Charging Party Laborers™ 
Union has  been the exclusive representative for purposes of 
collective bargaining of the Re
spondent™s employees in the 
following unit: 
 All employees of the Respondent in the classifications re-
ferred to in Section 20 of the 1991Œ1994 Rock, Sand and 
Gravel Agreement between the Laborers™ Union and the Re-
spondent, but excluding office
 clerical employees, and all 
guards and supervisors as defined in the Act. 
 (b)  The unit described above in subparagraph (a) has at all times material been appropriate for purposes of collective bar-
gaining within the meaning of Section 9(a) of the Act. 
7. The Respondent viol
ated Section 8(a)(1) of the Act  by: 
(a)  Informing economic and unfa
ir labor strikers who were 
not prohibited from striking by th
e terms of a current collective 
bargaining agreement that they had been or would be dis-
charged for engaging in an illegal strike or would be if they did 
not return to work. 
(b)  Informing economic and unfair labor strikers who were 
not prohibited from striking by 
the terms of a current collec-
tive-bargaining agreement and who were at the time repre-

sented for purposes of collective bargaining by the Operating 
Engineers or the Laborers in the rock, sand, and gravel units 
described above, that the Respondent no longer recognized nor 
would continue bargaining with their union on their behalf. 
(c)  Informing economic and unfa
ir labor strikers who were 
not prohibited from striking by th
e terms of a current collective 
bargaining agreement and who were at the time represented for 

purposes of collective 
bargaining by the Operating Engineers or 
the Laborers in the rock, sand, and gravel units described 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 244above, that they would work under new terms and conditions of 
employment if they returned to work. 
8.  The Respondent violated Section 8(a)(3) and (1) of the 
Act by discharging the following 73 Operating Engineers rep-
resented unit employees on July
 15, 1994, because the employ-
ees were engaged in an economic strike against the Respon-
dent:  Arriaga, Juan 
Avila, Jose 
Bingham, Frederick 
Bowman,  Bernard 
Butler, Glen 
Canady,  William 
Casillas,  Esgardo 
Click,  Scott 
Cooper,  Jon 
Corrales,  Richard 
Crosby,  Mathew 
Cvitkovich,  Dick 
DeLaOssa,  Abel 
Donald,  Terry 
Drake,  John Dunham,  Walter H. Dunham,  Walter R. English,  Timothy 
Figueroa,  Richard 
Galloway  Eddie 
George,  David 
Green,  Lewis Gustafson,  Tom 
Hancock,  Kent 
Hernandes,  Julius Hindman,  Raymond 
Horne,  Rock 
Hosterman,  Stanley 
Hulsey,  Donald 
Hunziker,  Eugene 
Iverson,  Lester 
Jacobs,  Clinton 
Jordan, Charlie F. Jr. 
Jordan, Charlie F. Sr. 
Marsteen,  Stephen 
Martinez,  Florentino 
McCormick, Kenneth 
            McCune, Larry 
McDaniel,  Bobby Joe 
            McDaniel,  William 
McNeeley,  Brian 
Mercer,  John 
Mercer,  Timothy 
Moody,  Jeff 
Mozingo,  Dannie 
Musselman,  Richard Olivares,  Jose 
Price,  David 
Radloff,  Kenneth 
Ramirez,  Mike 
Renteria,  Alfredo 
Roberts,  Diane 
Romero,  Ernesto 
Romero,  Juan 
Sainz,  Jerry 
Scott,  Kyle 
Scott,  Ron 
Sierra,  Pablo 
Sipe,  Dennis 
Spelbring,  Suzzane Stockbridge,  Jeri 
Stubbins,  George 
Sturgis,  Douglas 
Sullivan,  Carol 
Tolley,  Thomas 
Trivitt,  James 
Tynes,  Gregory 
Tynes,  Teddy 
Van Prooyen,  Brent 
Wallen,  Jeff Watson,  Earl 
Weller,  Fred 
 9.  The Respondent violated Section 8(a)(3) and (1) of the 
Act by discharging the following 10 Laborers™-represented unit 
employees in the period July 18 through 25, 1994, because the 
employees were engaged in an
 unfair labor practice strike 
against the Respondent and becau
se the employees, with the 
exception of Richard Pedrosa, honored the unfair labor practice 

strike of the Operating Engineers against the Respondent: 
 Arvayo, Ignacio 
Bailon, Mercedes 
Crater, Daniel 
Enriquez, Jesus 
Escalante, Jorge 
Miranda, Richard 
Pedrosa, Richard 
Pete, James 
Ripalda, Octavio 
Spean,  Rexson 
 10.  The Respondent violated Section 8(a)(5) and (1) of the 
Act by engaging in the following acts and conduct. 
(a)  Respecting the Operating 
Engineers™ representation of 
the employees in the Operators™ rock sand and gravel unit set 
forth above. 
(i)  On July 19, 1994, withdrawing recognition of and at all 
time thereafter failing and refusing to recognize the Union as 

the exclusive representative of employees in the unit described 
above for purposes of collective bargaining. 
(ii)  At all times on and after July 19, 1994, failing and refus-
ing to meet and bargain with 
the Union respecting unit employ-
ees. 
(iii)  At all times on and after July 19, 1994, unilaterally set-
ting terms and conditions of employment for unit employees 
without notifying the Operating Engineers™ Union or affording 
it an opportunity to bargain respecting such changes. 
(b)  Respecting the Laborers™ 
representation of the Respon-dent™s employees in the Laborers™ rock, sand, and gravel unit 
set forth above. 
(i)  On July 26, 1994, withdrawing recognition of and at all 
time thereafter failing and refusing to recognize the Union as 
the exclusive representative of employees in the unit described 
above for purposes of collective bargaining. 
(ii)  At all times on and after July 26, 1994, failing and refus-
ing to meet and bargain with 
the Union respecting unit employ-
ees. 
 (iii)  At all times on and after July 26, 1994, unilaterally set-
ting terms  and conditions of 
employment for unit employees 
without notifying the Laborers™ Union or affording it an oppor-
tunity to bargain respecting such changes. 
11.  The Respondent  did not violate the Act as alleged in the 
complaint by engaging in the following conduct respecting its 
employees engaged in a strike 
prohibited by a current collec-
tive-bargaining agreement. 
(a)  Threatening the illegally striking employees with dis-
charge or other adverse conseque
nces if they did not abandon 

their illegal strike and return to work or establishing a construc-
tion zone to limit or move pick
eting employees from nearby the 
Respondents operations. (b)  Discharging the illegally striking employees 
(c)  Offering the illegally striking employees inducements to 
return to work. 
12.  The Respondent did not vi
olate Section 8(a)(3) and (1) 
the Act by terminating Teamsters™ and Laborers™ represented 
employees striking in violation of the no-strike provisions of 
the contracts 
13.  The Respondent did not vi
olate Section 8(a)(5) and (1) 
of the Act as alleged in the complaint by engaging in the fol-
lowing conduct. 
14.  (a)  Withdrawing recognition from the Unions as exclu-
sive representatives of the 
Respondent™s three construction 
units and refusing to meet and bargain with the Unions regard-
ing the construction units thereafter at a time when no collec-
tive-bargaining agreement covering the construction units was 
in effect. 
(b) Withdrawing recognition of the Teamsters™ Union as rep-
resentative of its drivers rock, sand, and gravel unit and thereaf-
ter refusing to meet and bargai
ning with the Union respecting the unit because the union was enga
ged in an illegal strike and 
because the unit no longer had a substantial and representative 
compliment of employees after the discharge of striking em-
ployees on July 15. 
 GRANITE CONSTRUCTION CO. 245(c) Unilaterally changing th
e terms and conditions of em-ployment of its driver construc
tion and rock, sand, and gravel bargaining units on and after Ju
ly 26, 1994, without negotiating 
with the Teamsters™ Union. 
14.  The above unfair labor practices constitute unfair labor 
practices effecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
[Recommended Order omitted from publication.] 
  